 
Exhibit 10.1
 



   
 
 
 
AGREEMENT AND PLAN OF MERGER
AND INTERESTS PURCHASE AGREEMENT
 
among
 
FORTISSIMO ACQUISITION CORP.,
 
FAC ACQUISITION SUB CORP.,
 
PSYOP, INC.,
 
PSYOP SERVICES, LLC,
 
JUSTIN BOOTH-CLIBBORN, HEJUNG MARIE HYON, JUSTIN LANE,
KYLIE MATULICK, EBEN MEARS, ROBERT TODD MUELLER, SAMUEL SELINGER,
MARCO SPIER AND CHRISTOPHER STAVES,
 
and
 
JUSTIN BOOTH-CLIBBORN, AS STOCKHOLDERS’ REPRESENTATIVE
 
 
 
Dated as of January 15, 2008
 
 
 
   

 

--------------------------------------------------------------------------------




TABLE OF CONTENTS



     
Page
       
Article I.
DEFINITIONS
 
2
Section 1.01.
Certain Defined Terms
 
2
Section 1.02.
Construction
 
12
       
Article II.
THE MERGERS; CONVERSION OF SECURITIES
 
12
Section 2.01.
The Merger; Effective Time of the Merger
 
12
Section 2.02.
Closing
 
12
Section 2.03.
Effect of the Merger; Certificate of Incorporation; Bylaws; Directors and
Officers of Surviving Corporation
 
12
Section 2.04.
Merger Consideration; Conversion of Company Common Stock and Company Class B
Common Stock.
 
13
Section 2.05.
Escrow
 
14
Section 2.06.
Exchange Procedures.
 
15
Section 2.07.
[intentionally omitted]
 
15
Section 2.08.
Fractional Shares
 
15
Section 2.09.
Lost, Stolen or Destroyed Certificates
 
15
Section 2.10.
[intentionally omitted]
 
16
Section 2.11.
Stock Transfer Books
 
16
Section 2.12.
Certain Adjustments
 
16
Section 2.13.
Contingent Consideration.
 
16
Section 2.14.
Additional Consideration.
 
17
Section 2.15.
Stockholders’ Representative.
 
17
Section 2.16.
Rule 145
 
19
Section 2.17.
Purchase of Blacklist.
 
19
Section 2.18.
Upstream Merger
 
19
Section 2.19.
Resignation of Directors
 
19
       
Article III.
REPRESENTATIONS AND WARRANTIES AS TO THE COMPANY AND BLACKLIST
 
20
Section 3.01.
Organization and Qualification; Subsidiaries.
 
20
Section 3.02.
Certificate of Incorporation and Bylaws
 
20
Section 3.03.
Capitalization.
 
20
Section 3.04.
Authority Relative to this Agreement
 
21
Section 3.05.
No Conflicts; Required Filings and Consents.
 
21
Section 3.06.
Permits; Compliance with Laws
 
22
Section 3.07.
Financial Statements.
 
23
Section 3.08.
Absence of Certain Changes or Events
 
24
Section 3.09.
Employee and Labor Matters.
 
25
Section 3.10.
Contracts
 
30
Section 3.11.
Litigation
 
31
Section 3.12.
Environmental Matters
 
31
Section 3.13.
Intellectual Property.
 
32
Section 3.14.
Taxes.
 
34

 
i

--------------------------------------------------------------------------------


 
Section 3.15.
Insurance
 
37
Section 3.16.
Properties
 
37
Section 3.17.
Affiliates
 
38
Section 3.18.
Brokers
 
38
Section 3.19.
Certain Business Practices
 
38
Section 3.20.
Accounts Receivable
 
39
Section 3.21.
Customers and Suppliers
 
39
Section 3.22.
Corporate Approvals
 
39
Section 3.23.
Proxy Statement
 
39
Section 3.24.
Grants, Incentives and Subsidies
 
39
Section 3.25.
Bank Accounts
 
39
Section 3.26.
Books and Records
 
40
Section 3.27.
Privacy and Data Security
 
40
Section 3.28.
Stockholder Approval and Member Approval
 
40
Section 3.29.
Representations and Warranties Complete
 
40
       
Article IV.
REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS AND HOLDERS OF THE MEMBERSHIP
INTERESTS
 
40
Section 4.01.
Authorization of Agreements, Etc.
 
41
Section 4.02.
Validity
 
41
Section 4.03.
Title to Shares / Membership Interests
 
41
Section 4.04.
Brokers
 
42
Section 4.05.
Accredited Investor or Non-U.S. Person
 
42
Section 4.06.
Interested Party Transactions.
 
42
Section 4.07.
Tax Treatment of the Merger
 
42
 
     
Article V.
REPRESENTATIONS AND WARRANTIES OF PARENT
 
42
Section 5.01.
Organization and Qualification; Subsidiaries
 
42
Section 5.02.
Capitalization.
 
43
Section 5.03.
Authority Relative to this Agreement
 
43
Section 5.04.
No Conflict; Required Filings and Consents.
 
43
Section 5.05.
Board Approval
 
44
Section 5.06.
Trust Fund
 
44
Section 5.07.
Subsidiaries.
 
44
Section 5.08.
Compliance
 
45
Section 5.09.
SEC Filings; Financial Statements.
 
45
Section 5.10.
No Undisclosed Liabilities
 
46
Section 5.11.
Absence of Certain Changes or Events
 
46
Section 5.12.
Litigation
 
47
Section 5.13.
Employee Benefit Plans
 
47
Section 5.14.
Labor Matters
 
47
Section 5.15.
Business Activities
 
47
Section 5.16.
Title to Property
 
47
Section 5.17.
Taxes.
 
47
Section 5.18.
Environmental Matters
 
48
Section 5.19.
Brokers
 
48

 
ii

--------------------------------------------------------------------------------


 
Section 5.20.
Intellectual Property
 
48
Section 5.21.
Agreements, Contracts and Commitments.
 
48
Section 5.22.
Insurance
 
49
Section 5.23.
Interested Party Transactions
 
49
Section 5.24.
Indebtedness
 
49
Section 5.25.
Over-the-Counter Bulletin Board Quotation
 
49
Section 5.26.
Governmental Filings
 
49
Section 5.27.
Representations and Warranties Complete
 
50
 
     
Article VI.
COVENANTS
 
50
Section 6.01.
Conduct of Business by the Company Pending the Closing
 
50
Section 6.02.
Notices of Certain Events
 
52
Section 6.03.
Access to Information; Confidentiality.
 
53
Section 6.04.
No Solicitation of Transactions.
 
53
Section 6.05.
Further Action; Consents; Filings.
 
54
Section 6.06.
Certain Tax Matters.
 
54
Section 6.07.
Public Announcements
 
57
Section 6.08.
Proxy Statement; Parent Stockholders’ Meeting.
 
58
Section 6.09.
Other Actions.
 
59
Section 6.10.
Required Information
 
60
Section 6.11.
Listing
 
61
Section 6.12.
Registration
 
61
Section 6.13.
No Claim Against Trust Fund
 
61
Section 6.14.
No Securities Transactions
 
61
Section 6.15.
Disclosure of Certain Matters
 
61
Section 6.16.
Company Actions
 
62
Section 6.17.
Stockholder Restrictions
 
62
Section 6.18.
Upstream Merger
 
62
Section 6.19.
Proxy Statement
 
62
Section 6.20.
83(b) Elections
 
62
Section 6.21.
Operations in Israel
 
62
Section 6.22.
Dividend Payment
 
62
Section 6.23.
280G Approval
 
63
 
     
Article VII.
STOCK MATTERS
 
63
Section 7.01.
Transfer of Shares
 
63
Section 7.02.
Restricted Securities, Stock Certificate Legend
 
64
Section 7.03.
Reservation of Stock
 
64
Section 7.04.
No Stockholder Rights
 
64
Section 7.05.
Compliance with Law or Stock Exchange
 
64
 
     
Article VIII.
CONDITIONS PRECEDENT
 
65
Section 8.01.
Conditions Precedent to the Obligations of Each Party
 
65
Section 8.02.
Conditions Precedent to the Obligation of Parent
 
65
Section 8.03.
Conditions Precedent to the Obligations of the Company and the Stockholders
 
67

 
iii

--------------------------------------------------------------------------------


 
Article IX.
INDEMNIFICATION
 
68
Section 9.01.
Survival of Representations and Warranties
 
68
Section 9.02.
Tax Indemnity.
 
69
Section 9.03.
General Indemnity.
 
70
Section 9.04.
Conditions of Indemnification
 
70
Section 9.05.
Threshold for Damages
 
71
Section 9.06.
Escrow Funds
 
72
Section 9.07.
Exclusive Remedy
 
72
 
     
Article X.
TERMINATION AND ABANDONMENT
 
72
Section 10.01.
Termination
 
72
Section 10.02.
Procedure and Effect of Termination.
 
73
 
     
Article XI.
MISCELLANEOUS
 
74
Section 11.01.
Expenses, Etc.
 
74
Section 11.02.
Notices
 
74
Section 11.03.
Waivers
 
76
Section 11.04.
Amendments, Supplements, Etc
 
76
Section 11.05.
Other Remedies; Specific Performance
 
76
Section 11.06.
Governing Law; Submission to Jurisdiction
 
76
Section 11.07.
Waiver of Jury Trial
 
77
Section 11.08.
Headings; Interpretation
 
77
Section 11.09.
Counterparts
 
77
Section 11.10.
Entire Agreement
 
77
Section 11.11.
Binding Effect; Benefits
 
77
Section 11.12.
Assignability
 
77
Section 11.13.
Severability
 
77



EXHIBITS
     
Exhibit A
Contingent Consideration
Exhibit B
Forms of Employment Agreement
Exhibit C
Form of Escrow Agreement
Exhibit D
Form of Opinion of Counsel to the Company
Exhibit E
Form of Proprietary Rights, Non-Disclosure, Developments, Non- Competition and
Non- Solicitation Agreement
Exhibit F
Form of Lock-Up and Trading Restriction Agreement
Exhibit G
Form of Restricted Stock Agreement
Exhibit H
Form of Opinion of Counsel to Parent
 
     
SCHEDULES
     
Schedule I
Stockholders of Psyop, Inc.
Schedule II
Members of Psyop Services, LLC
Schedule 6.06(i)
Allocation Schedule

 
iv

--------------------------------------------------------------------------------




AGREEMENT AND PLAN OF MERGER
AND INTERESTS PURCHASE AGREEMENT
 
AGREEMENT AND PLAN OF MERGER AND INTERESTS PURCHASE AGREEMENT, dated as of
January 15, 2008 (the “Agreement”), among FORTISSIMO ACQUISITION CORP., a
Delaware corporation (“Parent”); FAC ACQUISITION SUB CORP., a New York
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”); PSYOP, INC.,
a New York corporation (the “Company”); PSYOP SERVICES, LLC, dba Blacklist
(“Blacklist”); JUSTIN BOOTH-CLIBBORN, HEJUNG MARIE HYON, JUSTIN LANE, KYLIE
MATULICK, EBEN MEARS, ROBERT TODD MUELLER, SAMUEL SELINGER, MARCO SPIER AND
CHRISTOPHER STAVES (individually, a “Stockholder” and collectively, the
“Stockholders”); and JUSTIN BOOTH-CLIBBORN (the “Stockholders’ Representative”)
as agent and attorney-in-fact for each Stockholder.
 
RECITALS
 
WHEREAS, upon the terms and subject to the conditions of this Agreement and in
accordance with the General Corporation Law of the State of Delaware (the
“DGCL”) and the Business Corporation Law of the State of New York (the “BCL”),
the parties hereto intend to enter into a business combination transaction;
 
WHEREAS, Parent, Merger Sub and the Company intend to effect a merger (the
“Subsidiary Merger”) of the Merger Sub with and into the Company in accordance
with this Agreement and the BCL with the Company to be the surviving corporation
of the Subsidiary Merger (the “Surviving Corporation”), which Subsidiary Merger
will be followed, as soon as reasonably practicable, by a merger of the
Surviving Corporation with and into Parent (the “Upstream Merger”). It is
intended that the Subsidiary Merger and the Upstream Merger (collectively, the
“Mergers”) be mutually interdependent, that the effectuation of the Subsidiary
Merger be a condition precedent to the Upstream Merger and that the Upstream
Merger shall, through the binding commitment evidenced by Section 6.18, be
effected as soon as practicable following the Effective Time (as defined below)
without further approval, authorization or direction from or by any of the
parties hereto;
 
WHEREAS, the boards of directors of each of Parent, the Company and Merger Sub
believe it is advisable, fair to and in the best interests of their respective
corporations and their stockholders that the Company and Merger Sub effectuate
the Subsidiary Merger and that the Surviving Corporation and Parent effectuate
the Upstream Merger, and, in furtherance thereof, have approved the Subsidiary
Merger, the Upstream Merger, this Agreement and the transactions contemplated
hereby and the board of directors of the Company has determined to recommend
that its stockholders adopt this Agreement;
 
WHEREAS, pursuant to the Subsidiary Merger, the Company Common Stock (as defined
below) and the Company Class B Common Stock (as defined below) shall be
converted into the right to receive cash and Parent Common Stock (as defined
below) in the amounts, on the terms and subject to the conditions set forth
herein;
 

--------------------------------------------------------------------------------


WHEREAS, the members of Blacklist desire to sell, assign and transfer to Parent
and Parent desires to purchase from the members of Blacklist (the “Interests
Purchase”) all of the membership interests of Blacklist, as are set forth on
Schedule II (the “Membership Interests”), in exchange for a cash payment in the
amounts, on the terms and subject to the conditions set forth herein;
 
WHEREAS, Parent, Merger Sub, the Company, Blacklist and the Stockholders desire
to make certain representations and warranties and other agreements in
connection with the Mergers and the Interests Purchase;
 
WHEREAS, as a condition and inducement to Parent and Merger Sub entering into
this Agreement, each Identified Employee (as defined below), concurrently with
the execution and delivery of this Agreement, is entering into an employment
agreement in the form of Exhibit B hereto (the “Employment Agreement”), dated as
of the date of this Agreement, which shall be subject to the consummation of the
Subsidiary Merger and shall become effective at the Effective Time (as defined
below);
 
WHEREAS, for United States federal income tax purposes, it is intended that the
Subsidiary Merger and the Upstream Merger, considered together as a single
integrated transaction for United States federal income tax purposes, shall
qualify as a reorganization within the meaning of Section 368(a)(1)(A) of the
Code;
 
NOW, THEREFORE, in consideration of the premises, covenants and representations
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows:
 
ARTICLE I.
 
DEFINITIONS
 
Section 1.01.    Certain Defined Terms. Unless the context otherwise requires,
the following terms, when used in this Agreement, shall have the respective
meanings specified below (such meanings to be equally applicable to the singular
and plural forms of the terms defined):
 
“Additional Consideration” has the meaning set forth in Section 2.14(b).
 
“Additional Cash Consideration Amount” means $3,333,333 if Parent calls the
Warrants for redemption and means $2,666,666 if Parent does not call the
Warrants for redemption.
 
“Additional Stock Consideration Amount” means $6,666,667 if Parent calls the
Warrants for redemption and means $5,333,334 if Parent does not call the
Warrants for redemption.
 
“Affiliate” means, with respect to any Person, any other Person that controls,
is controlled by or is under common control with the first Person.
 
2

--------------------------------------------------------------------------------


“Agreement” has the meaning set forth in the preamble hereto.
 
“Allocation Schedule” has the meaning set forth in Section 6.06(i).
 
“Annual Contingent Consideration Period” means each of the three fiscal years
ending December 31, 2008, December 31, 2009 and December 31, 2010.
 
“Assets” means all the properties, assets and contract rights (including,
without limitation, cash, cash equivalents, accounts receivable, inventory,
equipment, office furniture and furnishings, trade names, trademarks and
patents, contracts, agreements, licenses and real estate) of the Company,
whether tangible or intangible, real, personal or mixed.
 
“BCL” has the meaning set forth in the recitals.
 
“Benefit Plan” means any “employee benefit plan” as defined in ERISA
Section 3(3), whether or not subject to ERISA, Section 102 Plans, and any other
employee benefit plan, policy, arrangement or individual agreement, sponsored,
maintained or contributed to by the Company or Blacklist on behalf of any
employee, officer, director, stockholder or service provider of the Company or
Blacklist (whether current, former or retired) or their beneficiaries or with
respect to which the Company or Blacklist has or could reasonably be expected to
have any obligation or liability.
 
“Blacklist” has the meaning set forth in the preamble hereto.
 
“Blacklist Assets” has the meaning set forth in the Section 6.06(i).
 
“Blacklist Interests Amount” means $3,800,000.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by law to close.
 
“Cash Contingent Consideration” has the meaning set forth in Section 2.13(b).
 
“Cash Escrow Amount” means One Million Fourteen Thousand Eight Dollars
($1,014,008) to be deposited with the Escrow Agent to be held in escrow subject
to the terms and conditions of the Escrow Agreement.
 
“Cash Merger Consideration” means $6,340,079.
 
“Cash Ratio” means one-third.
 
“Certificate of Merger” has the meaning set forth in Section 2.01.
 
“Certificates” has the meaning set forth in Section 2.06(b).
 
“Closing” has the meaning set forth in Section 2.02.
 
“Closing Date” has the meaning set forth in Section 2.02.
 
3

--------------------------------------------------------------------------------


“Closing Price” shall be equal to the last quoted bid price of a share of Parent
Common Stock on the OTC Bulletin Board on the trading date immediately preceding
the Closing Date or the date of other issuances of Parent Common Stock pursuant
to the terms of this Agreement.
 
“Code” means the United States Internal Revenue Code of 1986, as amended.
 
“Combined Financial Statements” has the meaning set forth in Section 3.07(a).
 
“Company” has the meaning set forth in the preamble hereto.
 
“Company Capital Stock” means the Company Common Stock and the Company Class B
Common Stock, taken together.
 
“Company Class B Common Stock” has the meaning set forth in Section 3.03.
 
“Company Common Stock” has the meaning set forth in Section 3.03.
 
“Company Disclosure Schedule” means the disclosure schedule delivered by the
Company to Parent prior to the execution of this Agreement and forming a part
hereof.
 
“Company Intellectual Property” means all patents (including, without
limitation, all U.S. and foreign patents, patent applications, patent
disclosures, and any and all divisions, continuations, continuations-in-part,
reissues, re-examinations and extensions thereof), design rights, trademarks,
trade names and service marks (whether or not registered), trade dress, Internet
domain names, copyrights (whether or not registered) and any renewal rights
therefor, sui generis database rights, statistical models, technology,
inventions, supplier lists, trade secrets, know-how, computer software programs
or applications in both source and object code form, databases, technical
documentation of such software programs, registrations and applications for any
of the foregoing and all other tangible or intangible proprietary information or
materials that were material to the Company’s business or are currently used in
the Company’s business in any product, technology or process (i) currently being
or formerly manufactured, published or marketed by the Company or (ii)
previously or currently under development for possible future manufacturing,
publication, marketing or other use by the Company.
 
“Company Licensed Intellectual Property” has the meaning set forth in Section
3.13(b).
 
“Company Material Adverse Effect” means any change in or effect on (i) the
business of the Company that, individually or in the aggregate (taking into
account all other such changes or effects), is, or is reasonably likely to be,
materially adverse to the business, assets, liabilities, financial condition or
results of operations of the Company, or (ii) the ability of the Company to
perform its obligations under this Agreement and any other Transaction Document
to which it is a party or to consummate the Mergers or the other transactions
contemplated by this Agreement or any other Transaction Document to which it is
a party.
 
“Company Permits” has the meaning set forth in Section 3.06.
 
4

--------------------------------------------------------------------------------


“Company Software Programs” has the meaning set forth in Section 3.13(f).
 
“Company Subsidiary” has the meaning set forth in Section 3.01(a).
 
“Competing Transaction” means any of the following involving the Company or
Blacklist (other than the transactions contemplated by this Agreement):
 
(i)  any merger, consolidation, share exchange, business combination or other
similar transaction;
 
(ii)  any sale, lease, exchange, mortgage, pledge, transfer or other disposition
of 20% or more of the Assets of the Company and its Subsidiaries, taken as a
whole, in a single transaction or series of transactions, or any sale, lease,
exchange, mortgage, pledge, transfer or other disposition of 20% or more of the
Assets of Blacklist;
 
(iii)  any Person having acquired beneficial ownership or the right to acquire
beneficial ownership of, or any “group” (as such term is defined under
Section 13(d) of the Exchange Act) having been formed that beneficially owns or
has the right to acquire beneficial ownership of, 20% or more of the outstanding
voting securities of the Company or of Blacklist; or
 
(iv)  any public announcement of a proposal, plan or intention to do any of the
foregoing or any agreement to engage in any of the foregoing.
 
“Confidentiality Agreement” means the Confidentiality and Non Disclosure
Agreement dated June 11, 2007 between Parent and the Company.
 
“Consolidated Financial Statements” has the meaning set forth in Section
3.07(b).
 
“Contingent Consideration” has the meaning set forth in Section 2.13(b).
 
“Contracts” means, with respect to any Person, all agreements, undertakings,
contracts, obligations, arrangements, promises, understandings and commitments
(whether written or oral and whether express or implied) to which such Person is
a party.
 
“Damages” has the meaning set forth in Section 9.03(a).
 
“Defaulting Party” has the meaning set forth in Section 10.01(b).
 
“DGCL” has the meaning set forth in the recitals.
 
“$” means United States Dollars.
 
“EBITDA Ratio” means one-half.
 
“Effective Time” has the meaning set forth in Section 2.01.
 
5

--------------------------------------------------------------------------------


“Employment Agreements” means those Employment Agreements with the Identified
Employees, executed as part of the transactions contemplated hereby.
 
“Environmental Law” means any Law and any enforceable judicial or administrative
interpretation thereof, including any judicial or administrative order, consent
decree or judgment, relating to pollution or protection of the environment or
natural resources, including, without limitation, those relating to the use,
handling, transportation, treatment, storage, disposal, release or discharge of
Hazardous Material, as in effect as of the date hereof.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under or issued pursuant to any
applicable Environmental Law.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
“Escrow Agent” means a reputable escrow agent to be appointed by Parent, subject
to the approval of the Company, which approval shall not unreasonably be
withheld.
 
“Escrow Agreement” means the Escrow Agreement substantially in the form attached
hereto as Exhibit C to be entered into as of the Closing among Parent, the
Stockholders’ Representative and the Escrow Agent.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended, together
with the rules and regulations promulgated thereunder.
 
“Expenses” means, with respect to any party hereto, all out-of-pocket expenses
(including, without limitation, all fees and expenses of counsel, accountants,
investment bankers, experts and consultants to a party hereto and its
Affiliates) incurred by such party or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution and
performance of its obligations pursuant to this Agreement and the consummation
of the transactions contemplated by this Agreement, and all other matters
related to the transactions contemplated hereby.
 
“GAAP” means generally accepted accounting principles in the United States of
America as in effect as of the date hereof.
 
“Governmental Actions/Filing” means any franchise, license, certificate of
compliance, authorization, consent, order, permit, approval, consent or other
action of, or any filing, registration or qualification with, any federal,
state, municipal, foreign or other governmental, administrative or judicial
body, agency or authority.
 
“Governmental Entity” means any United States Federal, state or local or any
foreign governmental, regulatory or administrative authority, agency or
commission or any court, tribunal or arbitral body.
 
“Governmental Order” means any order, writ, judgment, injunction, decree,
stipulation, determination or award entered by or with any Governmental Entity.
 
6

--------------------------------------------------------------------------------


“Hazardous Material” means (i) any petroleum, petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials or
polychlorinated biphenyls or (ii) any chemical, material or substance defined or
regulated as toxic or hazardous or as a pollutant or contaminant or waste under
any applicable Environmental Law.
 
“Identified Employees” has the meaning set forth in Section 8.02(h).
 
“indemnified party” has the meaning set forth in Section 9.04.
 
“indemnifying party” has the meaning set forth in Section 9.04.
 
“Intellectual Property” means (a) trade secrets, inventions, know-how and
processes, (b) patents (including all reissues, divisions, continuations and
extensions thereof) and patent applications, (c) trademarks, trademark
registrations, trademark applications, service marks, service mark registrations
and service mark applications, (d) copyright registrations and copyright
applications, and (e) domain names.
 
“Interests Purchase” has the meaning set forth in the recitals.
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge” and words of similar import mean, with respect to the Company or
Blacklist, the actual knowledge, after due inquiry, of Justin Booth-Clibborn,
Eben Mears or Sandy Selinger; and, with respect to Parent, the actual knowledge,
after due inquiry, of Eli Blatt, Yuval Cohen or Marc Lesnick.
 
“Law” means any Federal, state, foreign or local statute, law, ordinance,
regulation, rule, code, order, judgment, decree, other requirement or rule of
law of the United States or any other jurisdiction, and any other similar act or
law.
 
“Legal Requirements” means any federal, state, local, municipal, foreign or
other law, statute, constitution, principle of common law, resolution,
ordinance, code, edict, decree, rule, regulation, ruling or requirement issued,
enacted, adopted, promulgated, implemented or otherwise put into effect by or
under the authority of any Governmental Entity.
 
“Liability” means any and all claims, debts, liabilities, obligations and
commitments of whatever nature, whether asserted or reasonably expected to be
asserted, fixed, absolute or contingent, matured or unmatured, accrued or
unaccrued, liquidated or unliquidated or due or to become due, and whenever or
however arising (including those arising out of any Contract or tort, whether
based on negligence, strict liability or otherwise) regardless of whether the
same would be required by GAAP to be reflected as a liability in financial
statements or disclosed in the notes thereto.
 
“License Agreement” has the meaning set forth in Section 3.13(b).
 
“Lien” means any charge, claim, community property interest, condition,
easement, covenant, contract, commitment, warrant, demand, encumbrance,
equitable interest, lien, mortgage, option, purchase right, pledge, security
interest, right of first refusal, or other rights of third parties or
restriction of any kind, including without limitation any restriction on use,
voting, transfer, receipt of income, or exercise of any other attribute of
ownership.
 
7

--------------------------------------------------------------------------------


“Lock-Up and Trading Restriction Agreement” has the meaning set forth in Section
8.02(m). 
 
“Material Contract” and “Material Contracts” have the meaning set forth in
Section 3.10.
 
“Maximum EBITDA Contingent Cash” means, with respect to each Annual Contingent
Consideration Period, the product of (i) 1.25 and (ii) the Target Contingent
Consideration for such Annual Contingent Consideration Period and (iii) the Cash
Ratio and (iv) the EBITDA Ratio.
 
“Maximum EBITDA Contingent Stock” means, with respect to each Annual Contingent
Consideration Period, the quotient of (A) the product of (i) 1.25 and (ii) the
Target Contingent Consideration for such Annual Contingent Consideration Period
and (iii) the Stock Ratio and (iv) the EBITDA Ratio, divided by (B) the Trailing
Closing Average Price.
 
“Maximum Revenue Contingent Cash” means, with respect to each Annual Contingent
Consideration Period, the product of (i) 1.25 and (ii) the Target Contingent
Consideration for such Annual Contingent Consideration Period and (iii) the Cash
Ratio and (iv) the Revenue Ratio.
 
“Maximum Revenue Contingent Stock” means, with respect to each Annual Contingent
Consideration Period, the quotient of (A) the product of (i) 1.25 and (ii) the
Target Contingent Consideration for such Annual Contingent Consideration Period
and (iii) the Stock Ratio and (iv) the Revenue Ratio, divided by (B) the
Trailing Closing Average Price.
 
“Membership Interests” has the meaning set forth in the recitals.
 
“Merger Consideration” has the meaning set forth in Section 2.04(a).
 
“Merger Consideration Allocation Certificate” has the meaning set forth in
Section 2.04(f).
 
“Merger Form 8-K” has the meaning set forth in Section 6.09(a).
 
“Merger Sub” has the meaning set forth in the preamble hereto.
 
“Mergers” has the meaning set forth in the recitals.
 
“NASD” has the meaning set forth in Section 5.25.
 
“Organizational Documents” has the meaning set forth in Section 3.02.
 
“OTC BB” has the meaning set forth in Section 5.25.
 
“Other Filings” has the meaning set forth in Section 6.08(a).
 
8

--------------------------------------------------------------------------------


“Parent” has the meaning set forth in the preamble hereto.
 
“Parent Common Stock” means common stock, par value $0.0001 per share, of
Parent.
 
“Parent Contracts” has the meaning set forth in Section 5.21(a).
 
“Parent Indemnified Group” has the meaning set forth in Section 9.02(a).
 
“Parent Material Adverse Effect” means any change in or effect on the business
of Parent that, individually or in the aggregate (taking into account all other
such changes or effects), is, or is reasonably likely to be, materially adverse
to (i) the business, assets, liabilities, financial condition or results of
operations of Parent, or (ii) the ability of Parent to perform its obligations
under this Agreement and any other Transaction Document to which it is a party
or to consummate the Mergers or the other transactions contemplated by this
Agreement or any other Transaction Document to which it is a party.
 
“Parent SEC Reports” has the meaning set forth in Section 5.09(a).
 
“Parent Stockholder Approval” has the meaning set forth in Section 6.08(a).
 
“Parent Stockholders’ Meeting” has the meaning set forth in Section 3.23.
 
“Parent Subsidiaries” has the meaning set forth in Section 5.01.
 
“party to be indemnified” has the meaning set forth in Section 9.04.
 
“Per Share Merger Consideration” means the Merger Consideration divided by the
number of shares of capital stock of the Company on a fully diluted basis
immediately prior to the Effective Time.
 
“Person” means an individual, corporation, partnership, private company, limited
partnership, limited liability company, limited liability partnership,
syndicate, person (including, without limitation, a “person” as defined in
Section 13(d)(3) of the Exchange Act), trust, association, entity or government
or political subdivision, agency or instrumentality of a government.
 
“Plan” means any “employee pension benefit plan” (as defined in Section 3(2) of
ERISA) or any “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA).  
 
“Press Release” has the meaning set forth in Section 6.09(a).
 
“Privacy Laws” has the meaning set forth in Section 3.27.
 
“Proxy Statement” has the meaning set forth in Section 3.23.
 
“Record Date” has the meaning set forth in Section 2.11.
 
“Registrable Shares” has the meaning set forth in Section 6.12.
 
9

--------------------------------------------------------------------------------


“Registration Statement” has the meaning set forth in Section 6.12.
 
“Related Costs” has the meaning set forth in Section 9.02(a).
 
“Representatives” has the meaning set forth in Section 6.03.
 
“Restricted Stock Agreements” mean the Restricted Stock Agreements entered into
as of the Effective Date between the Parent and each Stockholder pursuant to
which a portion of the shares received by each Stockholder as Stock Contingent
Consideration are subject to forfeiture if the conditions established in the
Restricted Stock Agreement are not satisfied.  
 
“Revenue Ratio” means one-half.
 
“SEC” means the United States Securities and Exchange Commission.
 
“Securities Act” means the Securities Act of 1933, as amended, together with the
rules and regulations promulgated thereunder.
 
“Stockholder” and “Stockholders” have the meaning set forth in the preamble
hereto.
 
“Stockholders’ Representative” has the meaning set forth in the preamble hereto
and in Section 2.15(a).
 
“Stock Contingent Consideration” has the meaning set forth in Section 2.13(a). 
 
“Stock Escrow Amount” means 333,794 shares of Parent Common Stock, which number
of shares shall be deposited with the Escrow Agent to be held in escrow, subject
to the terms and conditions of the Escrow Agreement.
 
“Stock Merger Consideration” 3,337,941 shares of Parent Common Stock.
 
“Stock Ratio” means two-thirds.
 
“Subsidiary” means, with respect to any Person, any corporation, private
company, partnership, limited partnership, limited liability company, limited
liability partnership, joint venture or other legal entity of which such Person
(either alone or through or together with any other subsidiary of such Person)
owns, directly or indirectly, a majority of the stock or other equity interests.
 
“Subsidiary Merger” has the meaning set forth in the recitals and in Section
2.01.
 
“Surviving Corporation” has the meaning set forth in Section 2.03.
 
“Target Contingent Consideration” means $4,000,000 with respect to each of the
Annual Contingent Consideration Periods ending December 31, 2008 and December
31, 2009 and $3,000,000 for the Annual Contingent Consideration Period ending
December 31, 2010.
 
10

--------------------------------------------------------------------------------


“Tax” or “Taxes” means (i) any and all taxes, charges, fees, levies or other
similar assessments or liabilities in the nature of a tax, including, without
limitation, income, gross receipts, ad valorem, premium, value-added, net worth,
capital stock, capital gains, documentary, recapture, alternative or add-on
minimum, disability, estimated, registration, recording, excise, real property,
personal property, sales, use, transfer, withholding, employment, unemployment,
insurance, social security, business license, business organization,
environmental, workers compensation, payroll, profits, license, lease, service,
service use, severance, stamp, occupation, windfall profits, customs, duties,
franchise and other taxes imposed by the United States of America or any state,
local or foreign government, or any agency thereof, or other political
subdivision of the United States or any such government, and any interest,
fines, penalties, assessments or additions to tax resulting from, attributable
to or incurred in connection with any tax or any contest or dispute thereof;
(ii) any liability for the payment of any amounts of the type described in (i)
as a result of being a member of an affiliated, combined, consolidated or
unitary group for any taxable period; and (iii) any liability for the payment of
amounts of the type described in (i) or (ii) as a result of being a transferee
of, or a successor in interest to, any Person or as a result of an express or
implied obligation to indemnify any Person.
 
“Tax Return” means any return, statement or form (including, without limitation,
any estimated tax reports or return, withholding tax reports or return and
information report or return) required to be filed with respect to any Taxes.
 
“Terminating Company Breach” has the meaning set forth in Section 10.01(d).
 
“Terminating Parent Breach” has the meaning set forth in Section 10.01(e).
 
“Trailing Closing Average Price” means the average of the closing prices for a
share of Parent Common Stock on the OTC BB as reported by Bloomberg L.P.,
Reuters Group plc, The Thomson Corporation or a similar stock market reporting
service as may be reasonably selected by the Parent, for the thirty trading days
preceding the date that is two trading days prior to the Closing Date.
 
“Transaction Documents” means, collectively, this Agreement; the Escrow
Agreement; the Employment Agreements; the Proprietary Rights, Non-Disclosure,
Developments, Non-Competition and Non-Solicitation Agreements; and the Lock-Up
and Trading Restriction Agreements.
 
“Trust Fund” has the meaning set forth in Section 5.06.
 
“Upstream Merger” has the meaning set forth in the recitals and in Section 2.18.
 
“Warrant Expiration Date” means October 10, 2010.
 
“Warrant Redemption Date” means the date by which all Warrants must be submitted
to Parent for redemption upon a call by Parent to redeem the Warrants.
 
“Warrants” mean each warrant of Parent that entitles the holder to purchase one
share of Parent Common Stock at a price of $5.00, and which becomes exercisable
on the later of a completion of a business combination by Parent and October 11,
2007, and expires on October 10, 2010.
 
11

--------------------------------------------------------------------------------


Section 1.02.   Construction. For the purposes of this Agreement, except as
otherwise expressly provided herein or unless the context otherwise requires:
(a) words using the singular or plural number also include the plural or
singular number, respectively, and the use of any gender herein shall be deemed
to include the other genders; (b) references herein to “Articles,” “Sections,”
“subsections” and other subdivisions, and to Exhibits, Schedules and other
attachments, without reference to a document are to the specified Articles,
Sections, subsections and other subdivisions of, and Exhibits, Schedules and
other attachments to, this Agreement; (c) a reference to a subsection or other
subdivision without further reference to a Section is a reference to such
subsection or subdivision as contained in the same Section in which the
reference appears; (d) the words “herein”, “hereof”, “hereunder”, “hereby” and
other words of similar import refer to this Agreement as a whole and not to any
particular provision; (e) the words “include”, “includes” and “including” are
deemed to be followed by the phrase “without limitation”; (f) all accounting
terms used and not defined herein have the respective meanings given to them
under GAAP; and (g) the term “made available” means either actually provided to
the other party or posted to the “ftp” Internet site maintained by the Company
in connection with the transactions contemplated hereby.
 
ARTICLE II.
 
THE MERGERS; CONVERSION OF SECURITIES
 
Section 2.01.   The Merger; Effective Time of the Merger. Subject to the
provisions of this Agreement, Merger Sub will be merged with and into the
Company to effect the Subsidiary Merger. A certificate of merger as contemplated
by Section 907 of the BCL (the “Certificate of Merger”) shall be duly prepared,
executed, and acknowledged by the parties and thereafter the parties shall cause
the Certificate of Merger to be filed with the Department of State of the State
of New York as soon as practicable on or after the Closing Date (as defined
below). The Subsidiary Merger shall become effective upon the acceptance for
filing of the Certificate of Merger by the Department of State of the State of
New York or at such time thereafter as is provided in the Certificate of Merger
(the “Effective Time”). Solely for purposes of clarification, Company and the
Stockholders’ Representative acknowledge and agree that Parent will have no
obligation to make any payment pursuant to this Agreement until the Certificate
of Merger has been certified in writing by the Department of State of the State
of New York.
 
Section 2.02.    Closing. The closing of the Subsidiary Merger (the “Closing”)
shall take place as soon as practicable but no later than the third Business Day
after satisfaction or waiver of the conditions set forth in Article VIII (the
“Closing Date”), at the offices of Wilmer Cutler Pickering Hale and Dorr LLP,
399 Park Avenue, New York, NY 10022, unless another date or place is agreed to
in writing by the parties hereto.
 
Section 2.03.    Effect of the Merger; Certificate of Incorporation; Bylaws;
Directors and Officers of Surviving Corporation. At the Effective Time, (i) the
separate existence of Merger Sub shall cease and Merger Sub shall be merged with
and into the Company and the Company shall continue as the surviving corporation
and as a wholly owned subsidiary of Parent (subsequent to the Subsidiary Merger,
the Company is sometimes referred to herein as the “Surviving Corporation”);
(ii) the Certificate of Incorporation and the Bylaws of Merger Sub as in effect
immediately prior to the Effective Time shall be the Certificate of
Incorporation and the Bylaws of the Surviving Corporation, until thereafter
amended as provided by Law and such Certificate of Incorporation or Bylaws;
(iii) the Persons listed in the Proxy Statement shall be the directors and
officers of the Surviving Corporation in each case until their respective
successors shall have been duly elected, designated or qualified or until their
earlier death, resignation, or removal in accordance with the Surviving
Corporation’s Certificate of Incorporation and Bylaws; and (iv) the Subsidiary
Merger shall, from and after the Effective Time, have all the effects provided
by Law, including Sections 906 and 907 of the BCL.
 
12

--------------------------------------------------------------------------------


Section 2.04.    Merger Consideration; Conversion of Company Common Stock and
Company Class B Common Stock.
 
(a)  Consideration. The aggregate consideration to be paid by Parent and Merger
Sub in respect of the Subsidiary Merger and the Upstream Merger hereunder shall
consist of (i) the Stock Merger Consideration, and (ii) the Cash Merger
Consideration (collectively, the “Merger Consideration”), (iii) the Contingent
Consideration, if any, as described in Section 2.13 and (iv) the Additional
Consideration, if any, as described in Section 2.14. Each share of Company
Common Stock and Company Class B Common Stock issued and outstanding immediately
prior to the Effective Time (excluding treasury stock and those owned by any
wholly-owned subsidiary of the Company) and all right in respect thereof shall
automatically be canceled and retired and shall forthwith cease to exist, and
each holder of a certificate which immediately prior to the Effective Time
represented any such shares of Company Common Stock or Company Class B Common
Stock shall cease to have any rights with respect thereto, except, in the case
of Company Common Stock and Company Class B Common Stock, the right to receive a
portion of the Merger Consideration as provided in Section 2.04(c) and Section
2.04(d) below, and the right to potentially receive the warrant exercise payment
described in Section 2.14 below.
 
(b)  Merger Sub Common Stock. At the Effective Time and on the terms and subject
to the conditions of this Agreement, each share of Common Stock, par value
$0.001 per share, of Merger Sub issued and outstanding immediately prior to the
Effective Time shall, by virtue of the Subsidiary Merger and without any action
on the part of Parent, Merger Sub, or the Company, be converted into one (1)
validly issued, fully paid and nonassessable share of common stock of the
Surviving Corporation, with the same rights, powers and privileges as the shares
so converted and shall constitute the only outstanding shares of capital stock
of the Surviving Corporation. Each stock certificate of Merger Sub evidencing
ownership of any such shares shall remain outstanding and evidence ownership of
shares of Surviving Corporation Common Stock.
 
(c)  Company Common Stock. At the Effective Time and on the terms and subject to
the conditions of this Agreement, each share of Company Common Stock issued and
outstanding immediately prior to the Effective Time shall, by virtue of the
Subsidiary Merger and without any action on the part of Parent, Merger Sub, or
the Company, be cancelled and shall be converted into the right to receive the
portions of the Merger Consideration, the Contingent Consideration and the
Additional Consideration as set forth in the Merger Consideration Allocation
Certificate.
 
13

--------------------------------------------------------------------------------


(d)  Company Class B Common Stock. At the Effective Time and on the terms and
subject to the conditions of this Agreement, each share of Company Class B
Common Stock issued and outstanding immediately prior to the Effective Time
shall, by virtue of the Subsidiary Merger and without any action on the part of
Parent, Merger Sub, or the Company, be converted into the right to receive the
portions of the Merger Consideration, the Contingent Consideration and the
Additional Consideration as set forth in the Merger Consideration Allocation
Certificate.
 
(e)  Treasury Stock. At the Effective Time, each share of Company Common Stock
and Company Class B Common Stock held by the Company in its treasury shall be
cancelled and extinguished without any conversion thereof.
 
(f)  Company Capitalization Schedules. On the Closing Date, the Company shall
deliver to Parent and Merger Sub separate schedules reflecting (i) a true and
complete list of record holders of the issued and outstanding Company Common
Stock, including the number of shares of Common Stock held by such record
holders, and (ii) a true and complete list of record holders of the issued and
outstanding Company Class B Common Stock, including the number of shares of each
series of Company Class B Common Stock held by such record holders. Prior to
Parent making payment of the Merger Consideration, the Company shall execute and
deliver to Parent a certificate setting forth the good faith calculation of the
Company of the Per Share Merger Consideration, the aggregate Per Share Merger
Consideration, the percentage of the Contingent Consideration and the percentage
of the Additional Consideration payable to each of the holders of Company Common
Stock and Company Class B Common Stock (the “Merger Consideration Allocation
Certificate”). The Merger Consideration Allocation Certificate shall be deemed
to be a representation and warranty of the Company hereunder. In no event shall
Parent be required to transfer the Merger Consideration unless and until the
Merger Consideration Allocation Certificate has been executed and delivered by
the Company and approved by Parent. Parent shall be entitled to rely entirely
upon the Merger Consideration Allocation Certificate in connection with making
payment of the Merger Consideration and no holder of Company Common Stock or
Company Class B Common Stock shall be entitled to make any claim in respect of
the allocation of the Merger Consideration made by Parent to or for the benefit
of any holder of Company Common Stock or Company Class B Common Stock to the
extent that the payment is made in a manner consistent with the Merger
Consideration Allocation Certificate.
 
Section 2.05.    Escrow. As the sole remedy for the indemnity obligations set
forth in Article IX, at the Closing, Parent shall deposit in escrow, to be held
from the Closing Date until the first anniversary of the Closing Date, the Stock
Escrow Amount and the Cash Escrow Amount, all in accordance with the terms and
conditions of the Escrow Agreement in the form attached hereto as Exhibit C. 
 
14

--------------------------------------------------------------------------------


Section 2.06.    Exchange Procedures. 
 
(a)  On the Closing Date, Parent shall deliver to the Stockholders’
Representative, in trust for the benefit of the Stockholders, the Stock Merger
Consideration and the Cash Merger Consideration, minus (i) the Stock Escrow
Amount and (ii) the Cash Escrow Amount, both of which shall be delivered to the
Escrow Agent pursuant to Section 2.05 hereof.
 
(b)  As soon as reasonably practicable after the Effective Time (but in no event
later than 5 days following the Effective Time), the Surviving Corporation shall
cause Parent to mail (i) to each holder of a certificate or certificates which
immediately prior to the Effective Time represented outstanding shares of
Company Common Stock or Company Class B Common Stock (the “Certificates”) (A) a
letter of transmittal, in customary form, which shall specify that delivery
shall be effective only upon delivery of the Certificates to the Stockholders’
Representative and that risk of loss and title to the Certificates shall remain
with the Stockholder until such delivery, and (B) instructions for effecting the
surrender of such Certificates in exchange for a portion of the Merger
Consideration. Upon surrender of a Certificate and/or letter of transmittal (or
other documentation in compliance with Section 2.06 hereof), as applicable, to
Parent together, with respect to holders of Certificates, with such letter of
transmittal, duly executed and completed in accordance with the instructions
thereto, and such other documents as may reasonably be required by Parent, the
stockholder delivering such documents shall be entitled to receive in exchange
therefor (A) its respective portion of the Merger Consideration, less the
portion of the Merger Consideration allocable to such stockholders that has been
deposited in the Cash Escrow Amount and Stock Escrow Amount and (B) cash in lieu
of fractional shares of Parent Common Stock pursuant to Section 2.08. No later
than 5 Business Days prior to the Closing Date, Parent shall deliver the form of
letter of transmittal to the Company and the Stockholders’ Representative and
prior to the Closing shall make such changes to the form as either shall
reasonably request. The final form of letter of transmittal shall be in a form
reasonably acceptable to the Company and the Stockholders’ Representative. If
requested by the Stockholders’ Representative, Parent shall promptly provide the
Stockholders’ Representative with copies of the executed letters of
transmittal. 
 
Section 2.07.    [intentionally omitted]
 
Section 2.08.    Fractional Shares. No fractional shares of Parent Common Stock
will be issued pursuant to this Agreement, but in lieu thereof each holder of
Company Common Stock or Company Class B Common Stock who would otherwise be
entitled to a fractional share of Parent Common Stock hereunder (after
aggregating all fractional shares of Parent Common Stock to be received by such
holder) shall receive from Parent a whole share of Parent Common Stock in lieu
of the fractional shares to which he or she was otherwise entitled. 
 
Section 2.09.    Lost, Stolen or Destroyed Certificates. If any Certificate
shall have been lost, stolen or destroyed, upon the making of an affidavit of
that fact by the person claiming such Certificate to be lost, stolen or
destroyed and, if required by Parent, the posting by such person of a bond in
such reasonable amount and for such reasonable period of time as Parent may
direct as indemnity against any claim that may be made against Parent or the
Surviving Corporation with respect to such Certificate, Parent will deliver in
exchange for such lost, stolen or destroyed Certificate the portion of the
Merger Consideration and any other amounts payable under this Article II with
respect to the Company Common Stock or Company Class B Common Stock formerly
represented thereby.
 
15

--------------------------------------------------------------------------------


Section 2.10.    [intentionally omitted]
 
Section 2.11.    Stock Transfer Books. The stock transfer books of the Company
shall be closed two Business Days preceding the Closing Date (the “Record Date”)
and there shall be no further registration of transfers of Company Common Stock
or Company Class B Common Stock thereafter on the records of the Company. In the
event of a transfer of ownership of Company Common Stock or Company Class B
Common Stock prior to the Record Date which is not registered in the transfer
records of the Company, the Merger Consideration and any other amounts payable
under this Article II shall be payable to such transferee if the Certificate
representing such shares of Company Common Stock or Company Class B Common Stock
is presented to Parent, accompanied by all documents required to evidence and
effect such transfer in the sole and reasonable discretion of Parent.
 
Section 2.12.    Certain Adjustments. If between the date of this Agreement and
the Effective Time, the outstanding shares of Parent Common Stock, Company
Common Stock or Company Class B Common Stock shall be changed into a different
number of shares by reason of any reclassification, recapitalization, split-up,
combination or exchange of shares, or any dividend payable in stock or other
securities shall be declared thereon with a record date within such period,
then, the allocation of the Merger Consideration among the Stockholders shall be
adjusted accordingly to provide to Parent and to the Stockholders the same
economic effect as contemplated by this Agreement prior to such
reclassification, recapitalization, split-up, combination, exchange, dividend or
increase.
 
Section 2.13.    Contingent Consideration.
 
(a)   In addition to the Merger Consideration, Parent shall pay to the
Stockholders at Closing aggregate additional consideration in the number of
shares of Parent Common Stock that is equal to the sum of (I) the Maximum
Revenue Contingent Stock for each Annual Contingent Consideration Period and
(II) the Maximum EBITDA Contingent Stock for each Annual Contingent
Consideration Period (collectively, the “Stock Contingent Consideration”), which
(i) shall be held in escrow and released by the Escrow Agent pursuant to the
Escrow Agreement and (ii) shall vest or be forfeited pursuant to the terms set
forth in Exhibit A of this Agreement and the Restricted Stock Agreements. Such
Stock Contingent Consideration shall not be subject to any lien, attachment,
trustee process or any other judicial process of any creditor of any party, and
shall be held and disbursed solely for the purposes and in accordance with the
terms of the Escrow Agreement.
 
(b)  In addition to the Merger Consideration and the Stock Contingent
Consideration paid at the Closing, Parent shall pay to the Stockholders
additional, aggregate contingent consideration in cash in an amount equal to (i)
the amount of the Maximum Revenue Contingent Cash calculated in accordance with
the terms set forth in Exhibit A of this Agreement, and (ii) the amount of
Maximum EBIDTA Contingent Cash calculated in accordance with the terms set forth
in Exhibit A of this Agreement (collectively, the “Cash Contingent
Consideration” and, together with the Stock Contingent Consideration, the
“Contingent Consideration”).
 
16

--------------------------------------------------------------------------------


Section 2.14.  Additional Consideration. 
 
(a)  If, after the Closing Date, stockholders of Parent exercise at least a
majority of the outstanding Warrants at or prior to the Warrant Expiration Date,
then the holder of each share of Company Capital Stock outstanding immediately
prior to the Effective Time (other than shares of Company Capital Stock owned
beneficially by the Merger Sub and shares of Company Capital Stock held in the
Company’s treasury) shall be entitled to receive (a) such number of additional
shares of Parent Stock as is equal to the amount obtained by dividing (i)(A) the
product of (I) the percentage of the outstanding Warrants so exercised and
(II) the Additional Stock Consideration Amount, divided by (B) the number of
outstanding shares of Company Capital Stock immediately prior to the Effective
Time by (ii) the Closing Price of the Parent Common Stock on the Warrant
Expiration Date or the Warrant Redemption Date, as applicable and (b) an amount
of cash equal to (i) the product of (A) the percentage of the outstanding
Warrants so exercised and (B) the Additional Cash Consideration Amount, divided
by (ii) the number of outstanding shares of Company Capital Stock immediately
prior to the Effective Time.
 
(b)  The additional consideration referred to in Section 2.14(a) above (the
“Additional Consideration”), shall be paid, in the case of the cash portion of
such Additional Consideration, as soon as practicable following the receipt by
Parent of the funds from the exercise or redemption of such warrants, as
applicable, and, in the case of the stock portion of such Additional
Consideration, as soon as practicable following the earlier of the Warrant
Redemption Date and the Warrant Expiration Date.
 
Section 2.15.    Stockholders’ Representative.
 
(a)  Justin Booth-Clibborn hereby is irrevocably constituted and appointed as
the sole, exclusive, true and lawful agent, representative and attorney-in-fact
of all Stockholders and each of them (the “Stockholders’ Representative”) with
respect to any and all matters relating to, arising out of, or in connection
with, the Transaction Documents (other than the Employment Agreements),
including for purposes of taking any action or omitting to take action on behalf
of Stockholders thereunder. All actions, notices, communications and
determinations by or on behalf of Stockholders under such documents shall be
given or made by the Stockholders’ Representative and all such actions, notices,
communications and determinations by the Stockholders’ Representative shall
conclusively be deemed to have been authorized by, and shall be binding upon,
any of and all of the Stockholders.
 
(b)  The Stockholders’ Representative will not be liable to any Stockholder for
any act taken or omitted by it as permitted under this Agreement, except if such
act is taken or omitted in bad faith or by willful misconduct. The Stockholders’
Representative will also be fully protected in relying upon any written notice,
demand, certificate or document that it in good faith believes to be genuine
(including facsimiles thereof). The Stockholders agree, severally but not
jointly, to indemnify the Stockholders’ Representative for, and to hold the
Stockholders’ Representative harmless against, any loss, liability or expense
incurred without willful misconduct or bad faith on the part of the
Stockholders’ Representative, arising out of or in connection with the
Stockholders’ Representative’s carrying out its duties as representative for the
Stockholders under this Agreement, including costs and expenses of successfully
defending the Stockholders’ Representative against any claim of liability with
respect thereto. The Stockholders’ Representative may consult with counsel of
its own choice and will have full and complete authorization and protection for
any action taken and suffered by it in good faith and in accordance with the
opinion of such counsel.
 
17

--------------------------------------------------------------------------------


(c)  If the Stockholders’ Representative dies or becomes legally incapacitated,
or if a majority of the Stockholders vote to remove the Stockholders’
Representative at any time for any reason, then those other Stockholders holding
a majority of the Shares held by such other Stockholders as of the date hereof
promptly shall designate in writing to Parent a single individual to replace the
deceased, legally incapacitated or removed Stockholders’ Representative as the
successor Stockholders’ Representative hereunder. If at any time there shall not
be a Stockholders’ Representative or Stockholders so fail to designate a
successor Stockholders’ Representative, then Parent may have a court of
competent jurisdiction appoint a Stockholders’ Representative hereunder. If the
Stockholders’ Representative becomes unable or unwilling, for any reason, to
serve as representative for the Stockholders, such other Person or Persons as
may be designated by Stockholders holding a majority of the voting interests of
the Company, shall succeed the Stockholders’ Representative as the
representative of the Stockholders in all matters under this Agreement and the
transactions contemplated hereby.
 
(d)  Without limiting the generality of the foregoing, the Stockholders’
Representative is designated as the sole and exclusive agent, representative and
attorney-in-fact for Stockholders for all purposes related to this Agreement
(including (i) service of process upon Stockholders, (ii) executing and
delivering to Parent or any other Person on behalf of any of or all Stockholders
any and all instruments, certificates, documents and agreements with respect to
the transactions contemplated by the Transaction Documents (other than the
Employment Agreements), and any other instrument, certificate, document or
agreement referred to in Section 8.02, and (iii) receipt of all notices on
behalf of Stockholders with respect to any matter, suit, claim, action or
proceeding arising with respect to the sale of the Shares or any transaction
contemplated by the Transaction Documents (other than the Employment
Agreements), including the defense, settlement or compromise of any claim,
action or proceeding pursuant to Article IX), and Stockholders may act, with
respect to all matters under the Transaction Documents (other than the
Employment Agreements), only through the Stockholders’ Representative. Parent
shall be entitled to rely on the authority of the Stockholders’ Representative
as the agent, representative and attorney-in-fact of Stockholders for all
purposes under the Transaction Documents (other than the Employment Agreements)
and shall have no liability for any such reliance. None of Stockholders may
revoke the authority of the Stockholders’ Representative. Each Stockholder
hereby ratifies and confirms, and hereby agrees to ratify and confirm, any
action taken by the Stockholders’ Representative in the exercise of the
power-of-attorney granted to the Stockholders’ Representative pursuant to this
Section 2.15, which power-of-attorney, being coupled with an interest, is
irrevocable and shall survive the death, incapacity or incompetence of such
Stockholder. Any payment made to the Stockholders’ Representative pursuant to
any of the Transaction Documents (other than the Employment Agreements) shall be
deemed to have been made to Stockholders. Promptly after receiving any such
payment, Stockholders’ Representative shall deliver to each Stockholder his, her
or its pro rata portion of such payment. Without limiting the foregoing,
Stockholders hereby covenant and agree to defend, indemnify and hold harmless
the members of the Parent Indemnified Group from and against any Losses arising
out of any claim that the Stockholders’ Representative failed to distribute to
Stockholders (or properly allocate among them) any payments received by the
Stockholders’ Representative under the Transaction Documents (other than the
Employment Agreements).
 
18

--------------------------------------------------------------------------------


Section 2.16.    Rule 145. All shares of Parent Common Stock issued pursuant to
this Agreement to “affiliates” of the Company will be subject to certain resale
restrictions under Rule 145 promulgated under the Securities Act and all
certificates representing such shares shall bear an appropriate restrictive
legend.
 
Section 2.17.    Purchase of Blacklist. 
 
(a)  At the Closing and subject to and upon the terms and conditions of this
Agreement, each member of Blacklist shall sell, assign and transfer to Parent
and Parent shall purchase and accept from each member of Blacklist all of the
membership interests of Blacklist, free and clear of all Liens.
 
(b)  In consideration of the Members’ sale, assignment, transfer and delivery of
the Membership Interests to Parent, Parent shall pay to the Members, pro rata in
accordance with each Member’s membership interest in Blacklist as set forth on
Table B of Schedule II, total consideration equal to the Blacklist Interests
Amount. 
 
Section 2.18.  Upstream Merger. As soon as reasonably practicable after the
Effective Time, but in no event later than 10 calendar days following the
Effective Time, the Surviving Corporation shall merge with and into Parent. From
and after the effectiveness of the Upstream Merger, the separate corporate
existence of the Surviving Corporation shall cease and Parent shall continue as
the surviving entity in the Upstream Merger. At the effective time of the
Upstream Merger, (i) the Certificate of Incorporation, as amended as
contemplated by this Agreement, and Bylaws of Parent shall be the Certificate of
Incorporation and Bylaws of Parent as the surviving entity of the Upstream
Merger; (ii) the Persons listed in the Proxy Statement shall be the directors
and officers of Parent, in each case until their respective successors shall
have been duly elected, designated or qualified or until their earlier death,
resignation or removal in accordance with Parent’s Certificate of Incorporation
and Bylaws; and (iii) the Upstream Merger shall have all the effects provided by
Law, including Section 259 of the DGCL.
 
Section 2.19.  Resignation of Directors. The execution of this Agreement by each
Stockholder (i) who is, immediately prior to the Closing Date, a director of the
Company or any of its Subsidiaries and (ii) who will not stand for election as a
director of Parent at the Parent Stockholders’ Meeting will evidence the
resignation of such director of the Company from such position effective as of
the Closing Date. 
 
19

--------------------------------------------------------------------------------


 
ARTICLE III.
 
REPRESENTATIONS AND WARRANTIES AS TO
THE COMPANY AND BLACKLIST
 
Each of the Company, Blacklist and each of the Stockholders, as applicable,
represents and warrants to Parent and Merger Sub, subject to the exceptions
specifically disclosed in writing in the Company Disclosure Schedule, all such
exceptions to be referenced to a specific representations set forth in this
Article III, that:
 
Section 3.01.  Organization and Qualification; Subsidiaries. 
 
(a)  The Company has been duly incorporated and is validly existing and in good
standing under the laws of the State of New York and has the requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as it is now being conducted. Blacklist has been duly organized and is
validly existing and in good standing under the laws of the State of New York
and has the requisite limited liability company power and authority to own,
lease and operate its properties and to carry on its business as it is now being
conducted. Psyop UK LLC (the “Company Subsidiary”) is a company duly organized
and validly existing under the laws of England and Wales, and has all requisite
power and authority to carry on its business as it is now being conducted.
 
(b)  Each of the Company, Blacklist and the Company Subsidiary is duly qualified
or licensed to do business, and is in good standing, in each jurisdiction where
the character of the properties owned, leased or operated by it or the nature of
its business makes such qualification or licensing necessary, except for such
failures to be so qualified or licensed and in good standing that would not
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.
 
(c)  Except for the Company Subsidiary, neither the Company nor Blacklist owns
an equity interest in any corporation, partnership or joint venture arrangement
or other business entity. All of the issued and outstanding share capital of the
Company Subsidiary is owned by the Company.
 
Section 3.02.    Certificate of Incorporation and Bylaws. The Company has
delivered to the Parent, true, complete and correct copies of the Company’s
Certificate of Incorporation and bylaws, Blacklist’s Certificate of Formation
and LLC Agreement, and the Company Subsidiary’s charter or memorandum and
articles of association or other organizational documents and bylaws (the
“Organizational Documents”), each as amended. Such Organizational Documents are
in full force and effect. None of the Company, Blacklist nor the Company
Subsidiary is in violation of any of the provisions of its Organizational
Documents.
 
Section 3.03.    Capitalization. 
 
(a)  The authorized capital stock of the Company consists of 24,000 shares of
common stock, par value $1.00 per share (“Company Common Stock”), and 3,000
shares of Class B common stock, par value $1.00 per share (“Company Class B
Common Stock”). There are 12,600 shares of Company Common Stock currently issued
and outstanding, and 1,450 shares of Company Class B Common Stock currently
issued and outstanding. All of the currently issued and outstanding shares of
Company Common Stock and Company Class B Common Stock are duly authorized,
validly issued, fully paid and nonassessable, and have been issued in full
compliance with all securities laws. Except for the Company Common Stock and the
Company Class B Common Stock, there are no shares of capital stock or other
equity securities of the Company outstanding. There are no options, warrants or
other rights, agreements, arrangements or commitments of any character to which
the Company is a party or by which the Company is bound relating to the issued
or unissued capital stock of the Company or obligating the Company to issue or
sell any shares of capital stock of, or other equity interests in, the Company.
There are no outstanding contractual obligations of the Company to repurchase,
redeem or otherwise acquire any shares of Company Common Stock. There are no
material outstanding contractual obligations of the Company to provide funds to,
or make any material investment (in the form of a loan, capital contribution or
otherwise) in, any other Person.
 
20

--------------------------------------------------------------------------------


(b)  The ownership of Blacklist is as set forth in Table A of Schedule II to
this Agreement.
 
Section 3.04.    Authority Relative to this Agreement. Each of the Company and
Blacklist has all necessary corporate power and authority to execute and deliver
this Agreement, the other Transaction Documents, and all other instruments,
certificates and agreements delivered or required to be delivered pursuant to
this Agreement to which it is a party, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by the Company and Blacklist of this Agreement and
the other Transaction Documents to which it is a party and the consummation by
the Company of the transactions contemplated hereby and thereby have been duly
and validly authorized by all necessary corporate action, and no other corporate
proceedings on the part of the Company or Blacklist are necessary to authorize
this Agreement or such Transaction Documents or to consummate the transactions
contemplated hereby and thereby. This Agreement and the other Transaction
Documents to which it is a party have been duly and validly executed and
delivered by each of the Company and Blacklist. This Agreement and the other
Transaction Documents to which it is a party constitute the legal, valid and
binding obligations of each of the Company and Blacklist, enforceable against
each of them in accordance with their terms, except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other Laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.
 
Section 3.05.    No Conflicts; Required Filings and Consents.
 
(a)  The execution and delivery of this Agreement and the other Transaction
Documents to which it is a party by the Company and Blacklist do not, and the
performance by the Company and Blacklist of its obligations hereunder and
thereunder, and the consummation of the transactions contemplated hereby and
thereby will not, (i) conflict with or violate any provision of the
Organizational Documents of the Company, Blacklist or the Company Subsidiary,
(ii) conflict with or violate any Law applicable to the Company, Blacklist or
the Company Subsidiary or by which any property or asset of the Company,
Blacklist or the Company Subsidiary is bound or affected or (iii) result in any
breach of or constitute a default (or an event which with the giving of notice
or lapse of time or both could reasonably be expected to become a default)
under, or give to others any right of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or other encumbrance on any
material property or asset of the Company, Blacklist or the Company Subsidiary
pursuant to, any material note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation in each
case, with respect to clauses (ii) and (iii) of this Section 3.05(a), which will
result in a Company Material Adverse Effect.
 
21

--------------------------------------------------------------------------------


(b)  No filing or registration with, or notification to, and no permit,
authorization, consent or approval of, any Government Entity is necessary for
the execution and delivery of this Agreement by the Company or Blacklist, or the
consummation by the Company or Blacklist of the transactions contemplated by
this Agreement except (i) such filings and consents as may be required under any
Environmental Law pertaining to any notification, disclosure or required
approval triggered by the transactions contemplated by this Agreement, (ii) such
filings, registrations, notifications, permits, authorizations, consents or
approvals that result from the specific legal or regulatory status of Parent or
as a result of any other facts that specifically relate to the business or
activities in which Parent is engaged other than the business of the Company or
Blacklist, and (iii) such other filings, registrations, notices, permits,
authorizations, consents and approvals that if not obtained, made or given would
not, individually or in the aggregate, have a Company Material Adverse Effect or
impair the Company’s or Blacklist’s ability to consummate the transactions
contemplated hereby.
 
(c)  Except as set forth in Section 3.05(c) of the Company Disclosure Schedule
and except for those consents where the failure to obtain such consents would
not constitute or be reasonably likely to result in a Company Material Adverse
Effect, no consent of any third party is required by reason of the transactions
contemplated by this Agreement.
 
(d)  To the Company’s Knowledge, there is no agreement, commitment, judgment,
injunction, order or decree binding upon the Company, Blacklist or their
respective assets or to which the Company or Blacklist is a party which has the
effect of prohibiting or materially impairing any acquisition of property by the
Company or Blacklist or the conduct of business by Company or Blacklist as
currently conducted other than such effects, individually or in the aggregate,
which have not had and could not reasonably be expected to have a Company
Material Adverse Effect.
 
Section 3.06.    Permits; Compliance with Laws. Each of the Company, Blacklist
and the Company Subsidiary is in possession of all material franchises, grants,
authorizations, licenses, establishment registrations, product listings,
permits, easements, variances, exceptions, consents, certificates,
identification and registration numbers, approvals and orders of any
Governmental Entity necessary for the Company, Blacklist and the Company
Subsidiary to own, lease and operate its properties or to offer or perform its
services or to develop, produce, store, distribute and market its products or
otherwise to carry on its business as it is now being conducted (collectively,
the “Company Permits”), and, as of the date of this Agreement, none of the
Company Permits has been suspended or cancelled nor is any such suspension or
cancellation pending or, to the Company’s Knowledge, threatened. None of the
Company, Blacklist or the Company Subsidiary is in conflict with, or in default
or violation of, (i) any Law applicable to the Company, Blacklist or the Company
Subsidiary or by which any property or asset of the Company, Blacklist or the
Company Subsidiary is bound or affected or (ii) any Company Permits except such
defaults and violations that, individually and in the aggregate, do not
constitute a Company Material Adverse Effect. As of the date of this Agreement,
there are no actions, proceedings or investigations pending or, to the Company’s
Knowledge, threatened against the Company, Blacklist or the Company Subsidiary
that could reasonably be expected to result in the suspension or cancellation of
any other Company Permit. Since January 1, 2006, none of the Company, Blacklist
or the Company Subsidiary has received from any Governmental Entity any written
notification with respect to possible conflicts, defaults or violations of Laws.
The transactions contemplated hereby will not result in the suspension or
cancellation of any Company Permit.
 
22

--------------------------------------------------------------------------------


Section 3.07.    Financial Statements.
 
(a)  The Company has delivered to the Parent copies of (i) the audited combined
balance sheet of each of the Company and Blacklist at December 31, 2006,
together with the related statement of operations, stockholders’ equity and cash
flows for the year ended December 31, 2006 and the notes thereto and (ii) the
unaudited combined interim balance sheet of each of the Company and Blacklist at
September 30, 2007, together with the related statement of operations,
stockholders’ equity and cash flows for the nine months ended September 30, 2007
and the notes thereto along with a review report, reasonably satisfactory in
form and substance to Parent, from the Company’s independent public accountants
pursuant to Statement of Accounting Standards No. 100 (collectively, the
“Combined Financial Statements”). The Combined Financial Statements: (i) were
prepared in accordance with GAAP (except, with respect to the unaudited balance
sheet and income statement, for the absence of notes thereto and for year-end
adjustments) applied on a consistent basis throughout the periods covered
thereby; (ii) present fairly the financial position, results of operations and
cash flows of the Company and Blacklist as of such dates and for the periods
then ended; and (iii) are correct and complete in all material respects, and can
be reconciled with the books of account and records of the Company and
Blacklist. Each of the Company and Blacklist maintains and will continue to
maintain an adequate system of internal controls established and administered in
accordance with GAAP.
 
(b)  The Company has delivered to the Parent copies of (i) the audited
consolidated balance sheet of each of the Company and the Company Subsidiary at
December 31, 2006, together with the related statement of operations,
stockholders’ equity and cash flows for the year ended December 31, 2006 and the
notes thereto and (ii) the unaudited consolidated interim balance sheet of each
of the Company and the Company Subsidiary at September 30, 2007, together with
the related statement of operations, stockholders’ equity and cash flows for the
nine months ended September 30, 2007 and the notes thereto along with a review
report, reasonably satisfactory in form and substance to Parent, from the
Company’s independent public accountants pursuant to Statement of Accounting
Standards No. 100 (collectively, the “Consolidated Financial Statements”). The
Consolidated Financial Statements: (i) were prepared in accordance with GAAP
(except, with respect to the unaudited balance sheet and income statement, for
the absence of notes thereto and for year-end adjustments) applied on a
consistent basis throughout the periods covered thereby; (ii) present fairly the
financial position, results of operations and cash flows of the Company and the
Company Subsidiary as of such dates and for the periods then ended; and (iii)
are correct and complete in all material respects, and can be reconciled with
the books of account and records of the Company and the Company Subsidiary. Each
of the Company and the Company Subsidiary maintains and will continue to
maintain an adequate system of internal controls established and administered in
accordance with GAAP.
 
23

--------------------------------------------------------------------------------


(c)  Except as and to the extent set forth or reserved against on the audited
balance sheet of the Company at December 31, 2006, none of the Company,
Blacklist or the Company Subsidiary has any liabilities or obligations of any
nature (whether accrued, absolute, contingent or otherwise) that would be
required to be reflected on a balance sheet or in notes thereto prepared in
accordance with GAAP, except for immaterial liabilities or obligations incurred
in the ordinary course of business consistent with past practice since
December 31, 2006.
 
Section 3.08.    Absence of Certain Changes or Events. Except as set forth in
Section 3.08 of the Company Disclosure Schedule, since December 31, 2006, each
of the Company, Blacklist and the Company Subsidiary has conducted its business
only in the ordinary course consistent with past practice and, since such date,
there has not been (i) any Company Material Adverse Effect, (ii) any event that
could reasonably be expected to prevent or materially delay the performance of
the Company’s or Blacklist’s obligations pursuant to this Agreement and the
consummation of the transactions contemplated hereby by the Company and by
Blacklist, (iii) any change by the Company, Blacklist or the Company Subsidiary
in its accounting methods, principles or practices, (iv) any declaration,
setting aside or payment of any dividend or distribution in respect of the
shares of Company Common Stock or Company Class B Common Stock or any
redemption, purchase or other acquisition of any of the Company’s securities,
(v) with respect to any employee, officer or consultant who earned or was paid
by the Company, Blacklist or the Company Subsidiary in excess of $120,000 during
the year ended December 31, 2006, any increase in the compensation or benefits
or establishment of any bonus, insurance, severance, deferred compensation,
pension, retirement, profit sharing, stock option (including, without
limitation, the granting of stock options, stock appreciation rights,
performance awards or restricted stock awards), stock purchase or other employee
benefit plan, or any other increase in the compensation payable or to become
payable to any employees, officers, consultants or directors of the Company,
Blacklist or the Company Subsidiary, (vi) any issuance or sale of any stock,
notes, bonds or other securities, or entering into any agreement with respect
thereto, (vii) any amendment to the Company’s, Blacklist’s or the Company
Subsidiary’s Organizational Documents, (viii) other than in the ordinary course
of business consistent with past practice, any (x) purchase, sale, assignment or
transfer of any material assets, (y) mortgage, pledge or existence of any lien,
encumbrance or charge on any material assets or properties, tangible or
intangible, except for liens for Taxes not yet delinquent and such other liens,
encumbrances or charges which do not, individually or in the aggregate, have a
Company Material Adverse Effect, or (z) waiver of any rights of material value
or cancellation or any material debts or claims, (ix) any incurrence of any
damage, destruction or similar loss, whether or not covered by insurance,
materially affecting the business or properties of the Company, Blacklist or the
Company Subsidiary, (x) any entering into any transaction of a material nature
other than in the ordinary course of business, consistent with past practice,
(xi) any application made to a Governmental Entity for an advisory ruling,
monetary grant or any other application that would have an impact on the
financial position of the Company, Blacklist or the Company Subsidiary, or
negotiation of, receipt of, or termination or cancellation of a government
grant, (xii) any change in any Tax election, annual Tax accounting period, any
method of Tax accounting, any filing of amended Tax Returns or claims for Tax
refunds, any entry into a closing agreement relating to Taxes or any settlement
of any Tax claim, audit or assessment, or any application or negotiation for or
receipt of a Tax ruling or arrangement by the Company, Blacklist, the Company
Subsidiary or their stockholders or on their behalf, whether or not in
connection with the Merger, except as explicitly contemplated in this Agreement,
or (xiii) any negotiation or agreement by the Company, Blacklist or the Company
Subsidiary to do any of the things described in the preceding clauses (i)
through (xii). 
 
24

--------------------------------------------------------------------------------


Section 3.09.    Employee and Labor Matters. 
 
(a)  Except as indicated in Section 3.09(a) of the Company Disclosure Schedule,
none of the Company, Blacklist or the Company Subsidiary is party to any
Contract regarding collective bargaining or other Contract with any labor or
trade union or collective bargaining group representing any employee of the
Company, Blacklist or the Company Subsidiary, nor does any labor or trade union
or collective bargaining agent represent any employee of the Company, Blacklist
or the Company Subsidiary. No Contract regarding collective bargaining has been
requested by, or is under discussion between management of the Company,
Blacklist or the Company Subsidiary (or any management group or association of
which the Company, Blacklist or the Company Subsidiary is a member or otherwise
a participant) and any group of employees of the Company, Blacklist or the
Company Subsidiary, nor are there any representation proceedings or petitions
seeking a representation proceeding presently pending against the Company,
Blacklist or the Company Subsidiary, nor, to the Company’s Knowledge, are there
any other current activities to organize any employees of the Company, Blacklist
or the Company Subsidiary into a collective bargaining unit. There are no
grievances, unfair labor practice charges or complaints pending or, to the
Company’s Knowledge, threatened against the Company, Blacklist or the Company
Subsidiary. None of the Company, Blacklist or the Company Subsidiary has
experienced any lockouts, strikes, slowdowns or work stoppages nor, to the
Company’s Knowledge, are any lockouts, strikes, slowdowns or work stoppages
threatened against the Company, Blacklist or the Company Subsidiary.
 
(b)  Except as indicated in Section 3.09(b) of the Company Disclosure Schedule,
all employees of the Company and Blacklist are at-will, and neither the Company
nor Blacklist is a party to any outstanding written contracts or, to the
Company’s Knowledge, oral contracts, in each case with current or former
directors, officers, employees, consultants, freelancers and independent
contractors, which will survive the Closing Date. Section 3.09(b) of the Company
Disclosure Schedule sets forth a true, accurate and complete list of the
directors, officers, employees, consultants, freelancers and independent
contractors of the Company, Blacklist and the Company Subsidiary who, in the
case of directors, officers or employees, earned in excess of $120,000 during
the year ended December 31, 2006 or who, as of December 1, 2007, are being
compensated at an annual rate in excess of $120,000 during the year ending
December 31, 2007, or who, in the case of consultants, freelancers or
independent contractors, were engaged to provide services in excess of 50
calendar days during the year ended December 31, 2006 or who, as of December 1,
2007, are providing services on an annualized basis in excess of 50 calendar
days during the year ending December 31, 2007. For the individuals enumerated in
the preceding sentence, Section 3.09(b) of the Company Disclosure Schedule
includes a listing of each of such director’s, officer’s and employee’s
compensation terms (including, but not limited to, date of commencement of
employment, term of employment (if any), salary, bonuses, stock options and
warrants (if any), social benefits, fringe benefits, severance (if any) and
accrued vacation), as well as each consultant’s freelancer’s and independent
contractor’s rate and term of engagement. As of the date of this Agreement and
as of the Closing Date, none of the Company, Blacklist or the Company Subsidiary
is delinquent in any payment to any of its employees for any wages, salaries,
commissions, bonuses or other direct compensation for any services performed by
any such employees, nor is the Company, Blacklist or the Company Subsidiary
delinquent in any material payment to any of its consultants, freelancers, or
independent contractors. Except as indicated in Section 3.09(b) of the Company
Disclosure Schedule, upon termination of the employment of any directors,
officers or employees, or the discontinuation of the use of the services of any
consultants, freelancers or independent contractors, neither the Company,
Blacklist, the Company Subsidiary nor Parent will by reason of the transactions
contemplated pursuant to this Agreement or anything done prior to the Closing
Date be liable to any of such directors, officers, employees, consultants,
freelancers or independent contractors for severance pay or any other payments
(other than accrued salary, vacation or such pay in accordance with normal
policies or amount required to be paid under applicable Laws). 
 
25

--------------------------------------------------------------------------------


(c)  Each of the Company and Blacklist has previously delivered or made
available to Parent true and complete copies of all employment, consulting,
termination and severance Contracts, including all non-competition,
non-solicitation, non-disclosure, inventions, and other restrictive covenant
Contracts, with or for the benefit of, or otherwise relating to, any current or
former directors, officers, employees, consultants, freelancers or independent
contractors of the Company, Blacklist and the Company Subsidiary, under which
the Company, Blacklist, the Company Subsidiary, or any such director, officer,
employee, consultant, freelancer or independent contractor has continuing
obligations. Except as set forth on Section 3.09(c) of the Company Disclosure
Schedule, none of the execution, delivery or performance of any Transaction
Document by the Company or Blacklist, or the consummation by the Company and
Blacklist of the transactions contemplated hereby or thereby will result in any
obligation to pay any directors, officers, employees, consultants, freelancers,
independent contractors, or any former directors, officers, employees,
consultants, former freelancers or independent contractors of the Company,
Blacklist or the Company Subsidiary severance pay or termination, retention or
other benefits. Except as set forth on Section 3.09(c) of the Company Disclosure
Schedule, neither the Company nor Blacklist has any policy, practice, plan or
program of paying severance pay or any form of severance compensation in
connection with the termination of employment or services.
 
(d)  All employees are U.S. citizens or permanent residents, except as set forth
on Section 3.09(d) of the Company Disclosure Schedule, which also indicates
immigration status and date work authorization is scheduled to expire.
 
(e)  Section 3.09(e) of the Company Disclosure Schedule contains the most recent
quarterly listing of workers’ compensation claims and a schedule of workers’
compensation claims of the Company and Blacklist with respect to the employees
for the last three (3) years.
 
26

--------------------------------------------------------------------------------


(f)  All current employees of the Company and Blacklist, and all former
employees of the Company or Blacklist who were employed at any time on or after
January 1, 2006 have entered into confidentiality, inventions, non-competition,
and non-solicitation agreements in favor of the Company or Blacklist, as
applicable, that remain in effect.
 
(g)  All persons who have performed services for the Company or Blacklist while
classified as independent contractors have satisfied the requirements of Law to
be so classified, and each of the Company and Blacklist has fully and accurately
reported its compensation on IRS Forms 1099 or other applicable Tax forms for
independent contractors when required to do so.
 
(h)  Except as set forth on Section 3.09(h) of the Company Disclosure Schedule,
no employee has given notice to, or received notice from, the Company, Blacklist
or any of their Representatives that any such employee’s employment or service
may be terminated or advised the Company, Blacklist or the Company Subsidiary of
an intention to give such notice to, or is expected to receive notice from, the
Company, Blacklist, the Company Subsidiary or any of their Representatives that
any such employee’s employment or service may be terminated.
 
(i)  Neither the Company nor Blacklist has ever maintained, contributed to or
incurred any Liability under any Benefit Plan that is or was subject to ERISA or
the U.S. Tax Code or any Foreign Pension Plan. There is no, nor has there ever
been any, individual, person or entity that, together with the Company or
Blacklist, has ever been treated as a single-employer within the meaning of
Section 414(b), (c), (m) or (o) of the U.S. Tax Code or Section 4001(b) of
ERISA.
 
(j)  Section 3.09(j) of the Company Disclosure Schedule sets forth a current,
accurate and complete list of each Benefit Plan.
 
(k)  Each of the Company and Blacklist has delivered or made available to Parent
current, accurate and complete copies of (i) each Benefit Plan that has been
reduced to writing and all amendments thereto and (ii) all trust agreements,
insurance contracts, investment management agreements, investment advisory
agreements, administrative services agreements or similar agreements maintained
in connection with any Benefit Plan.
 
(l)  No person previously employed by the Company, Blacklist or the Company
Subsidiary has now or may have a right to return to work or a right to be
reinstated or re-engaged by any applicable Law. Each of the Company, Blacklist
and the Company Subsidiary has at all relevant times complied in all material
respects with all its obligations under Law with respect to any aspect of the
employment of its employees, including without limitation those Laws relating to
wages, hours, worker classification, discrimination, equal opportunity,
disability rights or benefits, workers’ compensation, employee leave,
immigration, collective bargaining, health and safety, the payment and
withholding of social security and other taxes, and WARN and any similar state
or local “mass layoff” or “plant closing” Law . There are no administrative
charges or court complaints pending or, to the Company’s Knowledge, threatened
against the Company, Blacklist or the Company Subsidiary before the U.S. Equal
Employment Opportunity Commission or any state or federal court or agency
concerning alleged employment discrimination or any other employment or labor
matters, including matters related to employee accidents or injuries (and there
are no claims capable of arising or threatened by any party in respect to any
accident or injury which is not fully covered by insurance of the Company,
Blacklist or the Company Subsidiary). There are no complaints, charges or claims
against the Company, Blacklist or the Company Subsidiary pending or, to
knowledge of the Company, threatened that could be brought or filed with any
governmental body or based on, arising out of, in connection with or otherwise
relating to the employment or termination of employment or failure to employ by
the Company or Blacklist, any individual.
 
27

--------------------------------------------------------------------------------


(m)  To the Company’s Knowledge, no employees of the Company, Blacklist or the
Company Subsidiary are in violation of any term of any employment contract,
non-disclosure agreement, non-competition agreement, or any restrictive covenant
to a former employer relating to the right of any such employee to be employed
by the Company, Blacklist or the Company Subsidiary because of the nature of the
business conducted or presently proposed to be conducted by the Company or to
the use of trade secrets or proprietary information of others. No employees of
the Company, Blacklist or the Company Subsidiary have given notice to the
Company, Blacklist or the Company Subsidiary, nor does the Company, Blacklist or
any Stockholder have any Knowledge, that any such employee intends to terminate
his or her employment with the Company, Blacklist or the Company Subsidiary.
 
(n)  Each Benefit Plan has been administered in all material respects in
accordance with its terms and each of the Company, Blacklist and the ERISA
Affiliates has in all material respects met its obligations with respect to each
Benefit Plan and has made all required premium payments or contributions
thereto. The Company, Blacklist, each ERISA Affiliate and each Benefit Plan are
in compliance in all material respects with applicable law, including the
provisions of ERISA and the Code and the regulations thereunder. No Benefit Plan
has assets that cannot be readily liquidated at fair market value without
adjustment, penalty or charge under the terms of the investment.
 
(o)  There are no legal proceedings (except claims for benefits payable in the
normal operation of the Benefit Plans and proceedings with respect to qualified
domestic relations orders) against or involving any Benefit Plan or asserting
any rights or claims to benefits under any Benefit Plan that could give rise to
any material liability against the Company, Blacklist or the Company Subsidiary,
and there are no audits involving any Benefit Plan by any governmental entity in
progress, or for which notice has been received, or which has been concluded and
resulted in any finding of a breach of fiduciary duty or any liability for the
Company, Blacklist, the Company Subsidiary or any ERISA Affiliate.
 
(p)  All the Benefit Plans that are intended to be qualified under Section
401(a) of the Code are so qualified and have received determination letters from
the Internal Revenue Service to the effect that such Benefit Plans are qualified
and the plans and the trusts related thereto are exempt from federal income
taxes under Sections 401(a) and 501(a), respectively, of the Code, no such
determination letter has been revoked and revocation has not been threatened,
and no such Benefit Plan has been amended since the date of its most recent
determination letter or application therefor in any respect, and no act or
omission has occurred, that would adversely affect its qualification or
materially increase its cost. No such plan has experienced a termination or
partial termination. Each Benefit Plans that provides for compliance with
Section 404(c) of ERISA, or is intended to comply with such provision, so
complies.
 
28

--------------------------------------------------------------------------------


(q)  None of the Company, Blacklist or any ERISA Affiliate has ever maintained
an Employee Benefit Plan subject to Section 412 of the Code or Title IV of
ERISA. Except as set forth on Schedule 3.09(q) of the Company Disclosure
Schedule, at no time since December 31, 2006 has the Company, Blacklist, the
Company Subsidiary or any ERISA Affiliate been obligated to contribute to any
“multiemployer plan” (as defined in Section 4001(a)(3) of ERISA).
 
(r)  There are no obligations under any Benefit Plan providing welfare benefits
after termination of employment, including but not limited to retiree health
coverage, but excluding continuation of health coverage required to be continued
under Section 4980B of the Code or other applicable law, but only to the extent
such continuation coverage is provided solely at the participant’s expense.
 
(s)  With respect to the Benefit Plans, there are no material benefit
obligations for which contributions have not been made or properly accrued and
there are no benefit obligations which have not been accounted for by reserves,
or otherwise properly footnoted in accordance with GAAP, on the Financial
Statements.
 
(t)  No act or omission has occurred and no condition exists with respect to any
Benefit Plan that would subject the Company, Blacklist, the Company Subsidiary
or any ERISA Affiliate to (i) any material fine, penalty, tax or liability of
any kind imposed under ERISA or the Code or (ii) any material contractual
indemnification or contribution obligation protecting any fiduciary, insurer or
service provider with respect to any Benefit Plan, nor will any of the
transactions contemplated by this agreement give rise to such an obligation.
 
(u)  Each Benefit Plan is amendable and terminable unilaterally by the Company
or Blacklist at any time without liability or expense to the Company, Blacklist
or such Benefit Plan as a result thereof (other than for benefits accrued
through the date of termination or amendment and reasonable administrative
expenses related thereto) and no Benefit Plan, plan documentation or agreement,
summary plan description or other written communication distributed generally to
employees by its terms prohibits the Company or Blacklist from amending or
terminating any such Benefit Plan.
 
(v)  Except as set forth on Schedule 3.09(v) of the Company Disclosure Schedule,
there is no agreement with any stockholder, director, executive officer or other
key employee (i) the benefits of which are contingent, or the terms of which are
altered, upon the occurrence of a transaction involving the Company or Blacklist
of the nature of any of the transactions contemplated by this Agreement, (ii)
providing any term of employment or compensation guarantee or (iii) providing
severance benefits or other benefits after the termination of employment of such
director, executive officer or key employee. Except as set forth on Schedule
3.09(v) of the Company Disclosure Schedule, there is no agreement or plan
binding the Company or Blacklist, including any stock option plan, stock
appreciation right plan, restricted stock plan, stock purchase plan, severance
benefit plan or Benefit Plan, any of the benefits of which will be increased, or
the vesting of the benefits of which will be accelerated, by the occurrence of
any of the transactions contemplated by this Agreement or the value of any of
the benefits of which will be calculated on the basis of any of the transactions
contemplated by this Agreement.
 
29

--------------------------------------------------------------------------------


(w)  Each Benefit Plan that is a “nonqualified deferred compensation plan” (as
defined in Code Section 409A(d)(1)) has been operated since January 1, 2005 in
good faith compliance with Code Section 409A and IRS Notice 2005-1. No Benefit
Plan that is a “nonqualified deferred compensation plan” has been materially
modified (as determined under Notice 2005-1) after October 3, 2004. No event has
occurred that would be treated by Code Section 409A(b) as a transfer of property
for purposes of Code Section 83.
 
(x)  Each of the Company, Blacklist and the Company Subsidiary has at all times
and in all material respects properly classified each of its employees as
employees and each of its independent contractors or employees of outside
agencies as independent contractors or employees or those agencies, as
applicable, and no claim has been made and no indication has been received from
any Governmental Entity that such independent contractors or agency employees
would be considered employees of the Company, Blacklist or the Company
Subsidiary for employment law or tax purposes at any time.
 
Section 3.10.    Contracts. Except for the Contracts described in Section 3.10
of the Company Disclosure Schedule (individually, a “Material Contract” and
collectively, the “Material Contracts”), none of the Company, Blacklist or the
Company Subsidiary is a party to or bound by any material Contract, including
without limitation:
 
(a)  any sales, advertising, distribution or agency contract in excess of
$48,000 over the life of the contract or in excess of $4,000 a month if the
Contract is for a period of less than 12 months;
 
(b)  any continuing contract for the purchase of materials, supplies, equipment
or services involving in the case of any such contact in excess of $48,000 over
the life of the contract or in excess of $4,000 a month if the Contract is for a
period of less than 12 months;
 
(c)  any contract for which the current term extends beyond one year after the
date of this Agreement;
 
(d)  any trust indenture, mortgage, promissory note, loan agreement or other
contract for the borrowing of money, any currency exchange, commodities or other
hedging arrangement or any leasing transaction of the type required to be
capitalized in accordance with GAAP;
 
(e)  any contract for capital expenditures in excess of $48,000 in the
aggregate;
 
(f)  any contract limiting the freedom of the Company, Blacklist or the Company
Subsidiary to engage in any line of business or to compete with any other
corporation, partnership, limited liability company, trust, individual or other
entity, or any confidentiality, secrecy or non-disclosure contract;
 
(g)  any contract pursuant to which the Company, Blacklist or the Company
Subsidiary is a lessor of any machinery, equipment, motor vehicles, office
furniture, fixtures or other personal property, pursuant to which payments in
excess of $12,000 remain outstanding;
 
(h)  any contract with an Affiliate;
 
30

--------------------------------------------------------------------------------


(i)  any agreement of guarantee, support, indemnification, assumption or
endorsement of, or any similar commitment with respect to, the obligations,
liabilities (whether accrued, absolute, contingent or otherwise) or indebtedness
of any other Person;
 
(j)  any foreign currency forward exchange contracts; or
 
(k)  any employment contract, arrangement or policy (including without
limitation any collective bargaining contract or union agreement) which may not
be immediately terminated without penalty (or any augmentation or acceleration
of benefits).
 
Each of the Company, Blacklist and the Company Subsidiary, as the case may be,
has performed in all material respects all of the obligations required to be
performed by it and is entitled to all benefits under, and has not received
notice that it is in default in respect of any Material Contract. Each of the
Material Contracts is valid and binding and in full force and effect, and there
exists no default or event of default or event, occurrence, condition or act,
with respect to the Company, Blacklist or the Company Subsidiary, or to the
Company’s Knowledge, with respect to the other contracting party, which, with
the giving of notice, the lapse of the time or the happening of any other event
or conditions, would become a default or event of default under any Material
Contract. True, correct and complete copies of all Material Contracts have been
delivered or made available to Parent.
 
Section 3.11.    Litigation. There is no private or governmental action, suit,
proceeding, claim, arbitration or investigation pending before any agency, court
or tribunal, foreign or domestic, or, to the Company’s Knowledge, threatened
against the Company, Blacklist or any of their respective properties or any of
their respective officers or directors (in their capacities as such) or any of
their respective employees (in their capacities as such) or relating to the
business of the Company or Blacklist, nor does the Company or Blacklist have any
Knowledge that there is any basis for any of the foregoing. There is no
judgment, decree or order against the Company, Blacklist or, to the Company’s
Knowledge, any of their respective directors or officers or any of their
respective employees, that could prevent, enjoin, or materially alter or delay
any of the transactions contemplated by this Agreement, or that could reasonably
be expected to have a Company Material Adverse Effect. Neither the Company nor
Blacklist has any litigation pending against other parties.
 
Section 3.12.    Environmental Matters. To the Company’s Knowledge: (a) Each of
the Company, Blacklist and the Company Subsidiary is in material compliance with
all applicable Environmental Laws and all Company Permits required by
Environmental Laws; (b) all past noncompliance, if any, of the Company,
Blacklist or the Company Subsidiary with Environmental Laws or Environmental
Permits has been resolved without any pending, ongoing or future obligation,
cost or liability; and (c) none of the Company, Blacklist or the Company
Subsidiary has released a Hazardous Material at, or transported a Hazardous
Material to or from, any real property currently or formerly owned, leased or
occupied by the Company, Blacklist or the Company Subsidiary, in violation of
any Environmental Law.
 
31

--------------------------------------------------------------------------------


Section 3.13.    Intellectual Property.
 
(a)  Section 3.13(a) of the Company Disclosure Schedule contains a true and
complete list of the Company’s, Blacklist’s and the Company Subsidiary’s
patents, patent applications, registered trademarks, trademark applications,
trademarks, trade names, registered service marks, service mark applications,
service marks, Internet domain names, copyright registrations and applications
and other filings and formal actions made or taken pursuant to Federal, state,
local and foreign Laws by the Company, Blacklist or the Company Subsidiary to
protect their interests in the Company Intellectual Property, and includes
details of all due dates for further filings, maintenance, payments or other
actions falling due in respect of the Company Intellectual Property within
twelve (12) months of the Closing Date. All of the Company’s, Blacklist’s and
the Company Subsidiary’s patents, patent applications, registered trademarks,
trademark applications and registered copyrights remain in good standing with
all fees and filings due as of the date hereof having been paid or made. 
 
(b)  The Company Intellectual Property contains only those items and rights
which are: (i) owned by the Company or Blacklist; (ii) in the public domain; or
(iii) rightfully used by the Company or Blacklist pursuant to a valid and
enforceable license or other agreement (the “Company Licensed Intellectual
Property”), the parties, date, term and subject matter of each such license or
other agreement (each, a “License Agreement”) being set forth on Section 3.13(b)
of the Company Disclosure Schedule. Each of the Company and Blacklist has all
rights in the Company Intellectual Property which includes all rights necessary
to carry out the Company’s and Blacklist’s current activities, and the Company’s
and Blacklist’s future activities to the extent such future activities are
already planned, including without limitation, to the extent required to carry
out such activities, rights to make, use, reproduce, modify, adopt, create
derivative works based on, translate, distribute (directly and indirectly),
transmit, display and perform publicly, license, rent and lease and, other than
with respect to the Company Licensed Intellectual Property, assign and sell, the
Company Intellectual Property.
 
(c)  The reproduction, manufacturing, distribution, licensing, sublicensing,
sale or any other exercise of rights in any Company Intellectual Property,
product, work, technology or process as now used or offered or proposed for use,
licensing or sale by the Company, Blacklist or the Company Subsidiary does not
infringe on any proprietary or personal right of any Person such as patent,
design right, trademark, trade name, service mark, trade dress, Internet domain
name, copyright, database right, statistical model, technology, invention,
supplier list, trade secret, know-how, computer software program or application
of any Person, anywhere in the world. None of the Company, Blacklist or the
Company Subsidiary has received notice of any pending or threatened claims
(including offers to grant licenses) (i) challenging the validity, effectiveness
or, other than with respect to the Company Licensed Intellectual Property,
ownership by the Company or Blacklist of any Company Intellectual Property, or
(ii) to the effect that the use, distribution, licensing, sublicensing, sale or
any other exercise of rights in any product, work, technology or process as now
used or offered or proposed for use, licensing, sublicensing or sale by the
Company, Blacklist, the Company Subsidiary or their agents or use by their
customers infringes or will infringe on or misappropriate any intellectual
property or other proprietary or personal right of any Person. No such claims
have been threatened by any Person, nor are there any valid grounds for any bona
fide claim of any such kind. All of the rights within the Company Intellectual
Property are enforceable and subsisting. To the Company’s Knowledge, there is no
unauthorized use, infringement or misappropriation of any Company Intellectual
Property by any third party, employee or former employee. No materials owned by
any customer of the Company, Blacklist or the Company Subsidiary have been,
without the consent of such customer, incorporated into any product or materials
sold, licensed or otherwise delivered by the Company, Blacklist or the Company
Subsidiary to any other customer of the Company, Blacklist or the Company
Subsidiary.
 
32

--------------------------------------------------------------------------------


(d)  All personnel, including employees, agents, consultants and contractors,
who have contributed to or participated in the conception and development of the
Company Intellectual Property on behalf of the Company, Blacklist or the Company
Subsidiary, have executed non-disclosure agreements and either (i) have been a
party to an enforceable agreement with the Company or Blacklist in accordance
with applicable national and state Law that accords the Company and Blacklist
full, effective, exclusive and original ownership of all tangible and intangible
property as “works-for-hire,” arising from the efforts of such personnel, or
(ii) have executed appropriate instruments of assignment in favor of the Company
or Blacklist that have conveyed to the Company and Blacklist full, effective and
exclusive ownership of all tangible and intangible property arising from the
efforts of such personnel.
 
(e)  None of the Company, Blacklist or the Company Subsidiary, nor as a result
of the execution or delivery of this Agreement, or performance of the Company’s
or Blacklist’s obligations hereunder, will the Company, Blacklist or the Company
Subsidiary be, in violation of any license, sublicense, agreement or instrument
to which the Company, Blacklist or the Company Subsidiary is a party or
otherwise bound, nor will execution or delivery of this Agreement, or
performance of the Company’s or Blacklist’s obligations hereunder, cause the
diminution, termination or forfeiture of any the Company Intellectual Property
except, in any such case, any of the foregoing that will not reasonably be
expected to have a Company Material Adverse Effect.
 
(f)  Section 3.13(f) of the Company Disclosure Schedule contains a true and
complete list of all of the material software programs used by the Company,
Blacklist or the Company Subsidiary (the “Company Software Programs”). Each of
the Company, Blacklist and the Company Subsidiary owns full and unencumbered
right and good, valid and marketable title to such Company Software Programs
that it owns, free and clear of all mortgages, pledges, liens, security
interests, conditional sales agreements, encumbrances or charges of any kind.
Each of the Company, Blacklist and the Company Subsidiary has full and
unrestricted rights to use the Company Software Programs that it licenses,
pursuant to license agreements listed in Section 3.13(b) of the Company
Disclosure Schedule.
 
(g)  The source code and system documentation relating to the Company Software
Programs have been maintained in strict confidence and (i) have been disclosed
by the Company or Blacklist only to those of their respective employees who have
a “need to know” the contents thereof in connection with the performance of
their duties to the Company or Blacklist and who have executed nondisclosure
agreements with the Company or Blacklist; and (ii) have been disclosed to only
those third parties who have executed nondisclosure agreements with the Company,
Blacklist or the Company Subsidiary.
 
33

--------------------------------------------------------------------------------


(h)  The Company Intellectual Property is free and clear of any and all
mortgages, pledges, liens, security interests, conditional sale agreements,
encumbrances or charges of any kind.
 
(i)  Neither the Company nor Blacklist owes nor will owe any royalties or other
payments to third parties in respect of the Company Intellectual Property. All
royalties or other payments that have accrued prior to the Closing Date have
been paid or reserved for in the Company’s or Blacklist’s financial records.
 
(j)  To the Company’s Knowledge, the Company Software Programs contain no
“viruses” that could reasonably be expected to have a Company Material Adverse
Effect. For the purposes of this Agreement, “virus” means any computer code
designed to disrupt, disable or harm in any manner the operation of any software
or hardware including, without limitation, worms, bombs, backdoors, clocks,
timers, or other disabling device code, designs or routines which cause the
software to be erased, inoperable, or otherwise incapable of being used, either
automatically or upon command by any party.
 
(k)  No product developed by the Company or Blacklist (including any product
currently under development by the Company or Blacklist) contains any code that
is, in whole or in part, subject to the provisions of any license to software
that is made generally available to the public without requiring payment of fees
or royalties (including without limitation any obligation or condition under any
“open source” license such as, without limitation, the GNU General Public
License, GNU Lesser General Public License, Mozilla Public License or BSD
licenses). No Company Software Program is subject to any license terms that (i)
require, or condition the use or distribution of any Company Software Program on
the disclosure, licensing or distribution of any source code for any portion of
such Company Software Program or (ii) otherwise impose any limitation,
restriction or condition on the right or ability of the Company, Blacklist or
the Company Subsidiary to use or distribute any Company Intellectual Property
owned by them.
 
Section 3.14.    Taxes.
 
(a)  Each of the Company, Blacklist and the Company Subsidiary has filed on a
timely basis all Tax Returns that it was required to file, and all such Tax
Returns were complete and accurate in all material respects. None of the
Company, Blacklist or the Company Subsidiary is or has ever been a member of a
group of corporations with which it has filed (or been required to file)
consolidated, combined or unitary Tax Returns, other than a group the common
parent of which is the Company. Each of the Company, Blacklist and the Company
Subsidiary has paid on a timely basis all Taxes that were due and payable. The
unpaid Taxes of the Company, Blacklist and the Company Subsidiary for tax
periods through the date of the Consolidated Financial Statements do not exceed
the accruals and reserves for Taxes (excluding accruals and reserves for
deferred Taxes established to reflect timing differences between book and Tax
income) set forth on the balance sheet included with the Consolidated Financial
Statements, and all unpaid Taxes of the Company, Blacklist and the Company
Subsidiary for all tax periods commencing after the date of the Consolidated
Financial Statements arose in the Ordinary Course of Business and are of a type
and amount commensurate with Taxes attributable to prior similar periods. None
of the Company, Blacklist or the Company Subsidiary (i) has any actual or
potential liability under Treasury Regulations Section 1.1502-6 (or any
comparable or similar provision of federal, state, local or foreign law), as a
transferee or successor, pursuant to any contractual obligation, or otherwise
for any Taxes of any person other than the Company, Blacklist or the Company
Subsidiary, or (ii) is a party to or bound by any Tax indemnity, Tax sharing,
Tax allocation or similar agreement. All Taxes that the Company, Blacklist or
the Company Subsidiary is or was required by law to withhold or collect have
been duly withheld or collected and, to the extent required, have been paid to
the proper Governmental Entity. Each of the Company, Blacklist and the Company
Subsidiary has complied with all information reporting and back-up withholding
requirements including maintenance of the required records with respect thereto,
in connection with amounts paid to any employee, shareholder, independent
contractor, creditor or other third party.
 
34

--------------------------------------------------------------------------------


(b)  For all taxable periods for which the statute of limitations has not yet
expired, the Company has delivered to the Parent (i) complete and correct copies
of all Tax Returns of the Company, Blacklist and the Company Subsidiary relating
to Taxes for all taxable periods for which the applicable statute of limitations
has not yet expired and (ii) complete and correct copies of all private letter
rulings, revenue agent reports, information document requests, notices of
proposed deficiencies, deficiency notices, protests, petitions, closing
agreements, settlement agreements, pending ruling requests and any similar
documents submitted by, received by or agreed to by or on behalf of the Company,
Blacklist or the Company Subsidiary and relating to Taxes. The federal Income
Tax Returns of the Company, Blacklist and the Company Subsidiary have been
audited by the Internal Revenue Service or are closed by the applicable statute
of limitations for all taxable years through the taxable year specified in
Section 3.14(b) of the Disclosure Schedule. None of the Company, Blacklist or
the Company Subsidiary has (i) waived any statute of limitations with respect to
Taxes or agreed to extend the period for assessment or collection of any Taxes,
(ii) requested any extension of time within which to file any Tax Return, which
Tax Return has not yet been filed, or (iii) executed or filed any power of
attorney with any taxing authority which is still in force. No examination or
audit of any Tax Return of the Company, Blacklist or the Company Subsidiary by
any Governmental Entity is currently in progress or, to the knowledge of the
Company, Blacklist the Company Subsidiary or any of the Stockholders, threatened
or contemplated. None of the Company, Blacklist or the Company Subsidiary has
been informed by any jurisdiction that the jurisdiction believes that the
Company, Blacklist or the Company Subsidiary was required to file any Tax Return
that was not filed.
 
(c)  None of the Company, Blacklist or the Company Subsidiary (i) has been a
United States real property holding corporation within the meaning of Section
897(c)(2) of the Code during the applicable period specified in Section
897(c)(l)(A)(ii) of the Code; (ii) has made any payment, is obligated to make
any payment, or is a party to any agreement that could obligate it to make any
payment that may be treated as an “excess parachute payment” under Section 280G
of the Code (without regard to Sections 280G(b)(4) and 280G(b)(5) of the Code);
or (iii) is or has been required to make a basis reduction pursuant to Treasury
Regulation Section 1.1502-20(b) or Treasury Regulation Section 1.337(d)-2(b).
 
(d)  None of the assets of the Company, Blacklist or the Company Subsidiary (i)
is “tax-exempt use property” within the meaning of Section 168(h) of the Code;
(ii) is subject to a lease under Section 7701(h) of the Code or under any
predecessor section; or (iii) directly or indirectly secures any debt the
interest on which is tax exempt under Section 103(a) of the Code.
 
35

--------------------------------------------------------------------------------


(e)  None of the Company, Blacklist or the Company Subsidiary will be required
to include any item of income in, or exclude any item of deduction from, taxable
income for any period (or any portion thereof) ending after the Closing Date as
a result of any (i) deferred intercompany gain or any excess loss account
described in Treasury Regulations under Section 1502 of the Code (or any
corresponding provision of state, local or foreign Tax law), (ii) closing
agreement as described in Section 7121 of the Code (or any corresponding or
similar provision of state, local or foreign Tax law) executed on or prior to
the Closing Date, (iii) installment sale or other open transaction disposition
made on or prior to the Closing Date, or (iv) prepaid amount received on or
prior to the Closing Date.
 
(f)  There are no adjustments under Section 481 of the Code (or any similar
adjustments under any provision of the Code or the corresponding foreign, state
or local Tax laws) that are required to be taken into account by the Company,
Blacklist or the Company Subsidiary in any period ending after the Closing Date
by reason of a change in method of accounting in any taxable period ending on or
before the Closing Date or as a result of the transactions contemplated by this
Agreement.
 
(g)  There is currently no limitation, and no limitation will arise prior to the
Closing, on the utilization by either the Company or the Company Subsidiary of
its net operating losses, built-in losses, Tax credits, or similar items under
Sections 382, 383, or 384 of the Code or comparable provisions of foreign state
or local law (other than any such limitation arising as a result of the
consummation of the transactions contemplated by this Agreement).
 
(h)  None of the Company, Blacklist or the Company Subsidiary has distributed to
its stockholders or security holders stock or securities of a controlled
corporation, nor has stock or securities of the Company, Blacklist or the
Company Subsidiary been distributed, in a transaction to which Section 355 of
the Code applies (i) in the two years prior to the date of this Agreement or
(ii) in a distribution that could otherwise constitute part of a "plan" or
"series of related transactions" (within the meaning of Section 355(e) of the
Code) that includes the transactions contemplated by this Agreement.
 
(i)  None of the Company, Blacklist or the Company Subsidiary owns any interest
in an entity that is characterized as a partnership for federal income Tax
purposes. The Company Subsidiary (i) is incorporated under the laws of England
and Wales; (ii) is, and has always been, resident for Tax purposes solely in the
United Kingdom; (iii) has never had any agency, branch, place of business, or
representative office in any other jurisdiction; (iv) is, and has always been,
classified as an association taxable as a corporation for U.S. Tax purposes.
Blacklist is, and has always been, classified as a partnership for U.S. Tax
purposes.
 
(j)  Section 3.14(j) sets forth each jurisdiction (other than United States
federal) in which the Company, Blacklist or the Company Subsidiary files, is
required to file or has been required to file a Tax Return or is or has been
liable for any Taxes on a "nexus" basis.
 
(k)  The Company Subsidiary is not and has not been a passive foreign investment
company within the meaning of Sections 1291-1297 of the Code.
 
36

--------------------------------------------------------------------------------


(l)  None of the Company, Blacklist or the Company Subsidiary has incurred (or
been allocated) an "overall foreign loss" as defined in Section 904(f)(2) of the
Code which has not been previously recaptured in full as provided in Sections
904(f)(1) and/or 904(f)(3) of the Code.
 
(m)  None of the Company, Blacklist or the Company Subsidiary is a party to a
gain recognition agreement under Section 367 of the Code.
 
(n)  There are no liens or other encumbrances with respect to Taxes upon any of
the assets or properties of the Company, Blacklist or the Company Subsidiary,
other than with respect to Taxes not yet due and payable.
 
(o)  None of the Shares held by the Stockholders is non-transferable and subject
to a substantial risk of forfeiture within the meaning of Section 83 of the Code
with respect to which a valid election under Section 83(b) of the Code has not
been made.
 
(p)  None of the Company, Blacklist or the Company Subsidiary is or ever has
been a party to a transaction or agreement that is in conflict with the Tax
rules on transfer pricing in any relevant jurisdiction.
 
(q)  None of the Company, Blacklist or the Company Subsidiary has engaged in any
“reportable transaction” for purposes of Treasury Regulation Sections
1.6011-4(b) or Code Section 6111 or any analogous provision of state or local
law.
 
Section 3.15.    Insurance. Each of the Company, Blacklist and the Company
Subsidiary is presently insured, and since inception has been insured, against
such risks as companies engaged in a similar business would, in accordance with
good business practice, customarily be insured. The policies of fire, theft,
liability and other insurance maintained with respect to the assets or
businesses of the Company, Blacklist and the Company Subsidiary provide adequate
coverage against loss. There is no material claim pending under any of such
policies as to which coverage has been questioned, denied or disputed by the
underwriters of such policies. The Company has delivered or made available to
Parent a complete and correct list as of the date hereof of all insurance
policies maintained by the Company, Blacklist and the Company Subsidiary, and
has made available to Parent complete and correct copies of all such policies,
together with all riders and amendments thereto. All such policies are in full
force and effect and all premiums due thereon have been paid to the date hereof.
Each of the Company, Blacklist and the Company Subsidiary has complied in all
material respects with the terms of such policies. The Company has no Knowledge
of any threatened termination of, or material premium increase with respect to,
any of such policies. To the Company’s Knowledge, there are no facts or
circumstances that could reasonably be expected to result in the denial of
insurance coverage under policies issued to the Company, Blacklist or the
Company Subsidiary in respect of such suits, claims, actions, proceedings and
investigations. 
 
Section 3.16.    Properties. Each of the Company, Blacklist and the Company
Subsidiary has good and marketable title to all of its properties and assets,
free and clear of all material Liens, whether tangible or intangible, real,
personal or mixed, reflected in the Consolidated Financial Statements as being
owned by the Company, Blacklist or the Company Subsidiary as of the date
thereof, other than (i) any properties or assets that have been sold or
otherwise disposed of in the ordinary course of business since the date of such
financial statements, (ii) Liens disclosed in the notes to the Consolidated
Financial Statements and (iii) Liens arising in the ordinary course of business
after the date of such financial statements. All properties used in the
Company’s, Blacklist’s and the Company Subsidiary’s operations are reflected in
the balance sheets included in the Consolidated Financial Statements to the
extent GAAP require the same to be reflected. All buildings, and all fixtures,
equipment and other property and assets that are material to its business on a
consolidated basis, and held under leases or sub-leases by the Company,
Blacklist or the Company Subsidiary, are held under valid instruments
enforceable against the Company, Blacklist or the Company Subsidiary in
accordance with their respective terms, subject to applicable Laws of
bankruptcy, insolvency or similar Laws relating to creditors’ rights generally
and to general principles of equity (whether applied in a proceeding in law or
equity). Substantially all of the Company’s, Blacklist’s and the Company
Subsidiary’s equipment in regular use has been reasonably maintained and is in
serviceable condition, reasonable wear and tear excepted. Each of the Company
and Blacklist owns or has the valid and subsisting right to use all assets and
properties necessary to operate its business in the manner presently conducted.
 
37

--------------------------------------------------------------------------------


Section 3.17.    Affiliates. Section 3.17 of the Company Disclosure Schedule
sets forth the names and addresses of each Person who is, in the Company’s
reasonable judgment, an Affiliate of the Company or of Blacklist. Neither the
Company nor Blacklist is indebted to, nor does it owe any contractual commitment
or arrangement to, with or for the benefit of, any director, officer, employee,
Affiliate or agent of the Company, Blacklist or the Company Subsidiary (except
for amounts due as normal salaries and bonuses and in reimbursement of ordinary
expenses). To the Company’s Knowledge, no current or former director, officer,
employee, Affiliate or agent of the Company or of Blacklist is presently, or, in
the last three years has been, the direct or indirect owner of an interest in
any corporation, firm, association, or business organization which is a present
(or potential) competitor, supplier or customer of the Company, Blacklist or the
Company Subsidiary. Except for normal salaries and bonuses and reimbursement of
ordinary expenses, since December 31, 2006, none of the Company, Blacklist or
the Company Subsidiary has made any payments, loans or advances of any kind, or
paid any dividends or distributions of any kind, to or for the benefit of the
Stockholders, or any of their respective affiliates, associates or family
members.
 
Section 3.18.    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
the Company or Blacklist. 
 
Section 3.19.    Certain Business Practices. None of the Company, Blacklist, the
Company Subsidiary, nor, to the Company’s Knowledge, any directors, officers,
agents or employees of the Company, Blacklist or the Company Subsidiary (in
their capacities as such) has (i) used any funds for unlawful contributions,
gifts, entertainment or other unlawful expenses relating to political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns or violated
any provision of the Foreign Corrupt Practices Act of 1977, as amended, or (iii)
made any other unlawful payment.
 
38

--------------------------------------------------------------------------------


Section 3.20.    Accounts Receivable. Subject to any reserves set forth in the
Consolidated Financial Statements, the accounts receivable shown on the
Consolidated Financial Statements represent bona fide claims for sales and other
charges, and are not subject to discount except for normal cash and immaterial
trade discounts. The amount carried for doubtful accounts and allowances
disclosed in the Consolidated Financial Statements was calculated in accordance
with GAAP and in a manner consistent with prior periods and is sufficient to
provide for any losses which may be sustained on realization of the receivables.
 
Section 3.21.    Customers and Suppliers. No customer which individually
accounted for more than 1% of the Company’s gross revenues or of Blacklist’s
gross revenues during the 12-month period preceding the date hereof has canceled
or terminated in writing, or made any written threat to the Company or to
Blacklist to cancel or otherwise terminate or decrease its relationship with the
Company or Blacklist, or has decreased materially its relationship with the
Company or Blacklist or its usage of the services or products of the Company or
Blacklist, as the case may be.
 
Section 3.22.   Corporate Approvals. The Board of Directors of the Company has,
as of the date of this Agreement, determined that each of the Subsidiary Merger
and the Upstream Merger is fair to, and in the best interests of the Company and
its stockholders.
 
Section 3.23.    Proxy Statement. The information to be supplied by the Company
and Blacklist for inclusion in Parent’s proxy statement (such proxy statement as
amended or supplemented is referred to herein as the “Proxy Statement”) shall
not at the time the Proxy Statement is filed with the SEC and at the time it
becomes effective under the Securities Act, contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading. The
information to be supplied by the Company and Blacklist for inclusion in the
Proxy Statement to be sent in connection with the meeting of Parent’s
stockholders to consider the approval of this Agreement (the “Parent
Stockholders’ Meeting”) shall not, on the date the Proxy Statement is first
mailed to Parent’s stockholders, and at the time of the Parent Stockholders’
Meeting, contain any untrue statement of a material fact or omit to state any
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they are made, not
false or misleading; or omit to state any material fact necessary to correct any
statement provided by the Company or Blacklist in any earlier communication with
respect to the solicitation of proxies for the Parent Stockholders’ Meeting
which has become false or misleading.  Notwithstanding the foregoing, neither
the Company nor Blacklist makes any representation or warranty with respect to
any information supplied by Parent or any Person other than the Company or
Blacklist which is contained in any of the foregoing documents.
 
Section 3.24.    Grants, Incentives and Subsidies. None of the Company,
Blacklist or the Company Subsidiary has received any grants, incentive and
subsidy programs from any Governmental Authority. None of the Company, Blacklist
or the Company Subsidiary is subject to any obligation to pay royalties in
connection with sales of its products.
 
Section 3.25.    Bank Accounts. Section 3.25 of the Company Disclosure Schedule
contains a complete and correct list of each bank account or safe deposit box of
the Company and Blacklist, the names and locations of all banks in which the
Company or Blacklist has accounts or safe deposit boxes, and the names of all
persons authorized to draw thereon or to have access thereto.
 
39

--------------------------------------------------------------------------------


Section 3.26.    Books and Records. The books of accounts, minute books, stock
record books, and other records of the Company and of Blacklist have been
maintained in accordance with sound business practices in all material respects.
The stock or ownership records of the Company as presented to Parent fairly and
accurately reflect the record ownership of all of its outstanding shares of
capital stock and securities convertible or exercisable into shares of capital
stock. The membership ownership records of Blacklist as presented to Parent
fairly and accurately reflect the record ownership of all of its membership
interests and securities convertible or exercisable into membership interests.
 
Section 3.27.    Privacy and Data Security. To the Company’s knowledge, and
without further inquiry, neither the Company, Blacklist nor the Company
Subsidiary is subject to any Privacy Laws. For purposes of this section,
“Privacy Laws” shall mean any law related to the protection, privacy and
security of sensitive personal information, including without limitation, the
Gramm-Leach-Bliley Act, the European Union Data Protection Directive and any
similar federal, state or foreign law or regulation.
 
Section 3.28.  Stockholder Approval and Member Approval. The Subsidiary Merger,
the Upstream Merger and the transactions contemplated hereby have been adopted
and approved by each of the Stockholders of the Company upon the execution and
delivery of this Agreement by each such Stockholder. The purchase of the
membership interests of Blacklist and the transactions contemplated hereby have
been adopted and approved by each of the members of Blacklist upon the execution
and delivery of this Agreement by each of such members. 
 
Section 3.29.    Representations and Warranties Complete. None of the
representations or warranties made by the Stockholders, the Company or Blacklist
herein or in any Company Disclosure Schedule hereto, or certificate furnished by
the Company or Blacklist pursuant to this Agreement, when all such documents are
read together in their entirety, contains or will contain at the Closing Date
any untrue statement of a material fact, or omits or will omit at the Closing
Date to state any material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which made,
not misleading.
 
ARTICLE IV.
 
REPRESENTATIONS AND WARRANTIES OF
THE STOCKHOLDERS AND HOLDERS OF
THE MEMBERSHIP INTERESTS
 
Each Stockholder and holder of the Membership Interests, severally but not
jointly, represents and warrants to Parent, but solely with respect to such
Stockholder / holder of the Membership Interests, as follows:
 
40

--------------------------------------------------------------------------------


Section 4.01.    Authorization of Agreements, Etc.
 
(a)  Such Stockholder has full legal capacity and unrestricted power to execute
and deliver each Transaction Document to which such Stockholder is a party, and
to perform his or her obligations hereunder and thereunder.
 
(b)  The execution and delivery by each Stockholder of this Agreement and each
Transaction Document to which such Stockholder is a party, and the performance
by each Stockholder of his or her obligations hereunder and thereunder, have
been duly authorized by all requisite action, and will not violate any provision
of Law, any order of any court or other agency of government, any judgment,
award or decree or any provision of any indenture, agreement or other instrument
to which such Stockholder is a party, or by which such Stockholder or any of
such Stockholder’s properties or assets is bound or affected, or conflict with,
result in a breach of or constitute (with due notice or lapse of time or both) a
material default under any such indenture, agreement or other instrument, or
result in the creation or imposition of any lien, charge or encumbrance of any
nature whatsoever upon any of the properties or assets of such Stockholder.
 
Section 4.02.    Validity. This Agreement has been duly executed and delivered
by such Stockholder and constitutes, and each other Transaction Document to
which such Stockholder is a party, when executed and delivered by such
Stockholder as contemplated hereby, will constitute, the legal, valid and
binding obligations of such Stockholder, enforceable against such Stockholder in
accordance with their respective terms, except to the extent that its
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization or other Laws affecting the enforcement of creditors’ rights
generally or by general equitable principles.
 
Section 4.03.    Title to Shares / Membership Interests. Such Stockholder is the
lawful holder of record and beneficial owner of the number of shares of Company
Common Stock and/or Company Class B Common Stock, as applicable, set forth
opposite the name of such Stockholder in Schedule I to this Agreement under the
heading “Common Shares,” and such Stockholder is the lawful holder of record and
beneficial owner of the membership interests of Blacklist set forth opposite the
name of such Stockholder in Table A of Schedule II to this Agreement, in each
case free and clear of any and all pledges, security interests, Liens, charges
or other encumbrances of any nature whatsoever. The delivery by each Stockholder
of certificates or instruments and agreements evidencing the number of Common
Shares set forth opposite the name of such Stockholder as aforesaid, duly
endorsed for transfer or accompanied by stock transfer powers duly endorsed in
blank, to Parent pursuant to Section 2.06(b) above, against payment or in
exchange for the securities provided pursuant to Section 2.04(a) above, will
transfer valid record title and beneficial ownership to said Common Shares to
Parent, free and clear of any and all pledges, security interests, liens,
charges or other encumbrances of any nature whatsoever. The delivery by each
holder of Membership Interests of certificates or instruments and agreements
evidencing the Membership Interests set forth opposite the name of such holder
as aforesaid, duly endorsed for transfer or accompanied by stock transfer powers
duly endorsed in blank, to Parent pursuant to Section 2.17 above, against
payment provided pursuant to Section 2.17 above, will transfer valid record
title and beneficial ownership to said Membership Interests to Parent, free and
clear of any and all pledges, security interests, liens, charges or other
encumbrances of any nature whatsoever.
 
41

--------------------------------------------------------------------------------


Section 4.04.    Brokers. No broker, finder or investment banker is entitled to
any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
such Stockholder.
 
Section 4.05.    Accredited Investor or Non-U.S. Person. Such Stockholder, is
either an accredited investor, a non-U.S. Person or has sufficient knowledge and
experience in financial and business matters that such Stockholder is capable of
evaluating the merits and risks of the acquisition of Parent Common Stock
pursuant to this Agreement and is capable of making an informed investment
decision with respect to such acquisition of Parent Common Stock.
 
Section 4.06.    Interested Party Transactions.
 
(a)  Neither such Stockholder nor any member of his or her immediate family is
indebted to the Company, nor is the Company indebted (or committed to make loans
or extend or guarantee credit) to any of them, other than (i) for payment of
salary for services rendered, (ii) reimbursement for reasonable expenses
incurred on behalf of the Company, and (iii) for other employee benefits made
generally available to all employees.
 
(b)  Neither such Stockholder nor any member of his or her immediate family is,
directly or indirectly, interested in any Material Contract (other than such
contracts as relate to any such Person’s ownership of capital stock or other
securities of the Company or such Person’s employment with the Company).
 
Section 4.07.    Tax Treatment of the Merger. Each Stockholder represents and
warrants that it has independently obtained advice from its own independent
legal counsel and/or tax accountant regarding tax matters, including the tax
treatment of the Mergers, and each Stockholder is relying solely on such advice.
Each Stockholder represents and warrants that it is not relying upon any advice
or any information or material furnished by Parent, or their representatives or
affiliates, whether oral or written, expressed or implied, of any nature
whatsoever regarding any tax matters, including the tax treatment of the
Mergers.
 
ARTICLE V.
 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent represents and warrants to the Company and the Stockholders as follows:
 
Section 5.01.    Organization and Qualification; Subsidiaries. Parent and each
directly and indirectly owned Subsidiary of Parent (the “Parent Subsidiaries”)
has been duly incorporated or otherwise organized and is validly existing and in
good standing (to the extent applicable) under the laws of the jurisdiction of
its incorporation or organization, as the case may be, and has the requisite
corporate power and authority and all necessary governmental approvals to own,
lease and operate its properties and to carry on its business as it is now being
conducted. Parent and each Parent Subsidiary is duly qualified or licensed to do
business, and is in good standing in each jurisdiction where the character of
the properties owned, leased or operated by it or the nature of its business
makes such qualification or licensing necessary, except for such failures to be
so qualified or licensed and in good standing that would not reasonably be
expected to have, individually or in the aggregate, a Parent Material Adverse
Effect.
 
42

--------------------------------------------------------------------------------


Section 5.02.    Capitalization.
 
(a)  As of the date of this Agreement, the authorized capital stock of Parent
consists of (i) 21,000,000 shares of Parent Common Stock, of which 5,868,334
shares were issued and outstanding at September 30, 2007, and (ii) 1,000,000
shares of Preferred Stock, par value $0.0001 per share, of which no shares are
currently issued and outstanding. All of the outstanding shares of the Parent
Common Stock have been validly issued and are fully paid and nonassessable and
not subject to preemptive rights.
 
(b)  All of the shares of the Parent Common Stock to be issued to the
Stockholders in connection with the transactions contemplated hereby, when
issued in accordance with this Agreement, will be validly issued, fully paid and
nonassessable and not subject to any contractual restriction, preemptive rights
or similar contractual rights granted by Parent.
 
(c)  Except as contemplated by this Agreement or the Parent SEC Reports (as
defined in Section 5.09(a) below), there are no registrations rights, and there
is no voting trust, proxy, rights plan, antitakeover plan or other agreements or
understandings to which the Parent is a party or by which the Parent is bound
with respect to any equity security of any class of the Parent.
 
Section 5.03.    Authority Relative to this Agreement. Parent has all necessary
corporate power and authority to execute and deliver this Agreement and each
other Transaction Document to which it is a party, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby. The execution and delivery of this Agreement and each other
Transaction Document to which it is a party by Parent and the consummation by
Parent of the transactions contemplated hereby and thereby have been duly and
validly authorized by all necessary corporate action, and no other corporate
proceedings on the part of Parent are necessary to authorize this Agreement or
any other Transaction Document to which Parent is a party or to consummate such
transactions, other than the Parent Stockholder Approval. This Agreement has
been, and each other Transaction Document to which it is a party will be, duly
executed and delivered by Parent. Assuming the due authorization, execution and
delivery by the Company and the Stockholders, this Agreement constitutes, and
each other Transaction Document to which it is a party will constitute, legal,
valid and binding obligations of Parent, enforceable against Parent in
accordance with their respective terms, except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency, reorganization or other
Laws affecting the enforcement of creditors’ rights generally or by general
equitable principles. 
 
Section 5.04.    No Conflict; Required Filings and Consents.
 
(a)  The execution and delivery of this Agreement by Parent and the execution
and delivery of each other Transaction Document to which it is a party by
Parent, do not, and the performance by Parent of its obligations hereunder
and/or thereunder, as the case may be, and the consummation of the transactions
contemplated hereby and thereby will not, (i) conflict with or violate any
provision of the organizational documents of Parent or any equivalent
organizational documents of any Parent Subsidiary, (ii) conflict with or violate
any Law applicable to Parent or any other Parent Subsidiary or by which any
property or asset of Parent or any Parent Subsidiary is bound or affected or
(iii) result in any breach of or constitute a default (or an event which with
the giving of notice or lapse of time or both could reasonably be expected to
become a default) under, or give to others any right of termination, amendment,
acceleration or cancellation of, or result in the creation of a lien or other
encumbrance on any material property or asset of Parent or any Parent Subsidiary
pursuant to, any material note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation in each
case, with respect to clauses (ii) and (iii) of this Section 5.04(a), which will
result in a Parent Material Adverse Effect. 
 
43

--------------------------------------------------------------------------------


(b)  Assuming the accuracy of the representations and warranties set forth in
Article III and Article IV, the execution and delivery of this Agreement by
Parent do not, and the execution of each other Transaction Document to which it
is a party will not, and the performance by Parent of its obligations hereunder
and the consummation of the transactions contemplated hereby will not, require
any consent, approval, authorization or permit of, or filing by Parent with or
notification by Parent to, any Governmental Entity.
 
Section 5.05.   Board Approval. The Board of Directors of Parent (including any
required committee or subgroup of the Board of Directors of Parent) has, as of
the date of this Agreement, unanimously (i) declared the advisability of the
Mergers and approved this Agreement and the transactions contemplated hereby,
(ii) determined that the Mergers are in the best interests of the stockholders
of Parent, (iii) determined that the fair market value of the Company is equal
to at least 80% of Parent’s net assets, and (iv) determined to recommend to
Parent’s stockholders that they vote in favor of the proposals to be presented
at the Parent Stockholders’ Meeting.
 
Section 5.06.    Trust Fund. As of the date hereof and immediately prior to the
Closing, Parent has at least $27,400,000 invested in United States Government
securities or in money market funds meeting certain conditions under Rule 2a-7
promulgated under the Investment Company Act of 1940 in a trust account
administered by American Stock Transfer & Trust Company (the “Trust Fund”). At
the Closing, Parent may use a portion of such funds (A) as Parent is required to
pay to stockholders who elect to have their shares converted to cash in
accordance with the provisions of Parent’s organizational documents, (B) as are
needed to pay the deferred underwriter’s discount to EarlyBirdCapital as more
fully described in the Underwriting Agreement entered into in connection with
the initial public offering of Parent and (C) to pay any expenses of Parent
incurred in connection with its pursuit of a business combination in excess of
the cash held out of the trust account.
 
Section 5.07.    Subsidiaries. 
 
(a)  Except for Merger Sub, which is a wholly owned subsidiary of Parent, Parent
has no Subsidiaries and does not own, directly or indirectly, any ownership,
equity, profits or voting interest in any Person or has any agreement or
commitment to purchase any such interest, and Parent has not agreed and is not
obligated to make nor is bound by any written, oral or other agreement,
contract, subcontract, lease, binding understanding, instrument, note, option,
warranty, purchase order, license, sublicense, insurance policy, benefit plan,
commitment or undertaking of any nature, as of the date hereof or as may
hereafter be in effect under which it may become obligated to make, any future
investment in or capital contribution to any other entity.
 
44

--------------------------------------------------------------------------------


(b)  Merger Sub is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power and authority to own, lease and operate its assets and properties and to
carry on its business as it is now being or currently planned by Parent to be
conducted. Complete and correct copies of the charter documents of Merger Sub,
as amended and currently in effect, have been delivered to the Company or its
counsel. Merger Sub is not in violation of any of the provisions of the Merger
Sub’s charter documents.
 
(c)  Merger Sub has no assets or properties of any kind, does not now conduct
and has never conducted any business, and has and will have at the Closing no
obligations or liabilities of any nature whatsoever except such obligations and
liabilities as are imposed under this Agreement.
 
Section 5.08.    Compliance. Each of Parent and Merger Sub has complied with, is
not in violation of, any Legal Requirements with respect to the conduct of its
business, or the ownership or operation of its business, except for failures to
comply or violations which, individually or in the aggregate, have not had and
are not reasonably likely to have a Material Adverse Effect on Parent or Merger
Sub. The business and activities of Parent and Merger Sub have not been and are
not being conducted in violation of any Legal Requirements. Neither Parent nor
Merger Sub is in default or violation of any term, condition or provision of its
charter documents. No written notice of non-compliance with any Legal
Requirements has been received by Parent or Merger Sub.
 
Section 5.09.    SEC Filings; Financial Statements.
 
(a)  Parent has made available to the Company and the Stockholders a correct and
complete copy of each report, registration statement and definitive proxy
statement filed by Parent with the SEC (the “Parent SEC Reports”), which are all
the forms, reports and documents required to be filed by Parent with the SEC
prior to the date of this Agreement. As of their respective dates the Parent SEC
Reports: (i) were prepared in accordance and complied in all material respects
with the requirements of the Securities Act or the Exchange Act, as the case may
be, and the rules and regulations of the SEC thereunder applicable to such
Parent SEC Reports, and (ii) did not at the time they were filed (and if amended
or superseded by a filing prior to the date of this Agreement then on the date
of such filing and as so amended or superseded) contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. Except to the extent
set forth in the preceding sentence, Parent makes no representation or warranty
whatsoever concerning the Parent SEC Reports as of any time other than the time
they were filed.
 
45

--------------------------------------------------------------------------------


(b)  Each set of financial statements (including, in each case, any related
notes thereto) contained in Parent SEC Reports, including each Parent SEC Report
filed after the date hereof until the Closing, complied or will comply as to
form in all material respects with the published rules and regulations of the
SEC with respect thereto, was or will be prepared in accordance with U.S. GAAP
applied on a consistent basis throughout the periods involved (except as may be
indicated in the notes thereto or, in the case of unaudited statements, do not
contain footnotes as permitted by Form 10-QSB of the Exchange Act) and each
fairly presents or will fairly present in all material respects the financial
position of Parent at the respective dates thereof and the results of its
operations and cash flows for the periods indicated, except that the unaudited
interim financial statements were, are or will be subject to normal adjustments
which were not or are not expected to have a Material Adverse Effect on Parent
taken as a whole.
 
Section 5.10.    No Undisclosed Liabilities. Parent has no liabilities
(absolute, accrued, contingent or otherwise) of a nature required to be
disclosed on a balance sheet or in the related notes to the financial statements
included in Parent SEC Reports which are, individually or in the aggregate,
material to the business, results of operations or financial condition of
Parent, except (i) liabilities provided for in or otherwise disclosed in Parent
SEC Reports filed prior to the date hereof, and (ii) liabilities incurred since
September 30, 2007 in the ordinary course of business, none of which would have
a Parent Material Adverse Effect.
 
Section 5.11.    Absence of Certain Changes or Events. Except as set forth in
Parent SEC Reports filed prior to the date of this Agreement, and except as
contemplated by this Agreement, since September 30, 2007, there has not been:
(i) any Material Adverse Effect on Parent, (ii) any declaration, setting aside
or payment of any dividend on, or other distribution (whether in cash, stock or
property) in respect of, any of Parent’s capital stock, or any purchase,
redemption or other acquisition by Parent of any of Parent’s capital stock or
any other securities of Parent or any options, warrants, calls or rights to
acquire any such shares or other securities, (iii) any split, combination or
reclassification of any of Parent’s capital stock, (iv) any granting by Parent
of any increase in compensation or fringe benefits, except for normal increases
of cash compensation in the ordinary course of business consistent with past
practice, or any payment by Parent of any bonus, except for bonuses made in the
ordinary course of business consistent with past practice, or any granting by
Parent of any increase in severance or termination pay or any entry by Parent
into any currently effective employment, severance, termination or
indemnification agreement or any agreement the benefits of which are contingent
or the terms of which are materially altered upon the occurrence of a
transaction involving Parent of the nature contemplated hereby, (v) entry by
Parent into any licensing or other agreement with regard to the acquisition or
disposition of any Intellectual Property other than licenses in the ordinary
course of business consistent with past practice or any amendment or consent
with respect to any licensing agreement filed or required to be filed by Parent
with respect to any Governmental Entity, (vi) any material change by Parent in
its accounting methods, principles or practices, except as required by
concurrent changes in U.S. GAAP, (vii) any change in the auditors of Parent,
(vii) any issuance of capital stock of Parent, or (viii) any revaluation by
Parent of any of its assets, including, without limitation, writing down the
value of capitalized inventory or writing off notes or accounts receivable or
any sale of assets of Parent other than in the ordinary course of business.
 
46

--------------------------------------------------------------------------------


Section 5.12.    Litigation. There are no claims, suits, actions or proceedings
pending or to Parent’s knowledge, threatened against Parent, before any court,
governmental department, commission, agency, instrumentality or authority, or
any arbitrator.
 
Section 5.13.    Employee Benefit Plans. Parent does not maintain, and has no
liability under, any Plan, and neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will (i)
result in any payment (including severance, unemployment compensation, golden
parachute, bonus or otherwise) becoming due to any stockholder, director or
employee of Parent, or (ii) result in the acceleration of the time of payment or
vesting of any such benefits.
 
Section 5.14.    Labor Matters. Parent is not a party to any collective
bargaining agreement or other labor union contract applicable to persons
employed by Parent, nor does Parent know of any activities or proceedings of any
labor union to organize any such employees.
 
Section 5.15.    Business Activities. Since its organization, Parent has not
conducted any business activities other than activities directed toward the
accomplishment of a business combination. Except as set forth in the Parent’s
organizational documents, there is no agreement, commitment, judgment,
injunction, order or decree binding upon Parent or to which Parent is a party
which has or could reasonably be expected to have the effect of prohibiting or
materially impairing any business practice of Parent, any acquisition of
property by Parent or the conduct of business by Parent as currently conducted
other than such effects, individually or in the aggregate, which have not had
and could not reasonably be expected to have, a Parent Material Adverse Effect.
 
Section 5.16.    Title to Property. Parent does not own or lease any real
property or personal property. There are no options or other contracts under
which Parent has a right or obligation to acquire or lease any interest in real
property or personal property.
 
Section 5.17.    Taxes. 
 
(a)  Parent has timely filed all Tax Returns required to be filed by Parent with
any Tax authority prior to the date hereof, except such Tax Returns which are
not material to Parent. All such Tax Returns are true, correct and complete in
all material respects. Parent has paid all Taxes shown to be due on such Tax
Returns.
 
(b)  All Taxes that Parent is required by law to withhold or collect have been
duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.
 
(c)  Parent has not been delinquent in the payment of any material Tax nor is
there any material Tax deficiency outstanding, proposed or assessed against
Parent, nor has Parent executed any unexpired waiver of any statute of
limitations on or extending the period for the assessment or collection of any
Tax.
 
47

--------------------------------------------------------------------------------


(d)  No audit or other examination of any Tax Return of Parent by any Tax
authority is presently in progress, nor has Parent been notified of any request
for such an audit or other examination.
 
(e)  No adjustment relating to any Tax Returns filed by Parent has been proposed
in writing, formally or informally, by any Tax authority to Parent or any
representative thereof.
 
(f)  Parent has no liability for any material unpaid Taxes which have not been
accrued for or reserved on Parent’s balance sheets included in the audited
financial statements for the most recent fiscal year ended, whether asserted or
unasserted, contingent or otherwise, which is material to Parent, other than any
liability for unpaid Taxes that may have accrued since the end of the most
recent fiscal year in connection with the operation of the business of Parent in
the ordinary course of business, none of which is material to the business,
results of operations or financial condition of Parent.
 
Section 5.18.    Environmental Matters. Except for such matters that,
individually or in the aggregate, are not reasonably likely to have a Parent
Material Adverse Effect: (i) Parent has complied with all applicable
Environmental Laws; (ii) Parent is not subject to liability for any Hazardous
Substance disposal or contamination on any third party property; (iii) Parent
has not been associated with any release or threat of release of any Hazardous
Substance; (iv) Parent has not received any notice, demand, letter, claim or
request for information alleging that Parent may be in violation of or liable
under any Environmental Law; and (v) Parent is not subject to any orders,
decrees, injunctions or other arrangements with any Governmental Entity or
subject to any indemnity or other agreement with any third party relating to
liability under any Environmental Law or relating to Hazardous Substances.
 
Section 5.19.    Brokers. Except with respect to the payment of deferred
underwriting discounts upon consummation of a business combination, no broker,
finder or investment banker is entitled to any brokerage, finder’s or other fee
or commission in connection with the transactions contemplated hereby.
 
Section 5.20.    Intellectual Property. Parent does not own, license or
otherwise have any right, title or interest in any material Intellectual
Property, except non-exclusive rights to the name “Fortissimo.”
 
Section 5.21.    Agreements, Contracts and Commitments.
 
(a)  Except as set forth in the Parent SEC Reports filed prior to the date of
this Agreement, other than confidentiality and non-disclosure agreements, there
are no contracts, agreements, leases, mortgages, indentures, notes, bonds,
liens, license, permit, franchise, purchase orders, sales orders or other
understandings, commitments or obligations (including without limitation
outstanding offers or proposals) of any kind, whether written or oral, to which
Parent is a party or by or to which any of the properties or assets of Parent
may be bound, subject or affected, which either (a) creates or imposes a
liability greater than $250,000, or (b) may not be cancelled by Parent on less
than 30 days’ or less prior notice (“Parent Contracts”).
 
48

--------------------------------------------------------------------------------


(b)  Each Parent Contract was entered into at arms’ length and in the ordinary
course, is in full force and effect and is valid and binding upon and
enforceable against each of the parties thereto.
 
(c)  Neither Parent nor, to the knowledge of Parent, any other party thereto is
in breach of or in default under, and no event has occurred which with notice or
lapse of time or both would become a breach of or default under, any Parent
Contract, and no party to any Parent Contract has given any written notice of
any claim of any such breach, default or event, which, individually or in the
aggregate, are reasonably likely to have a Material Adverse Effect on Parent.
Each agreement, contract or commitment to which Parent is a party or by which it
is bound that has not expired by its terms is in full force and effect, except
where such failure to be in full force and effect is not reasonably likely to
have a Parent Material Adverse Effect.
 
Section 5.22.    Insurance. Except for directors’ and officers’ liability
insurance, Parent does not maintain any insurance policies. 
 
Section 5.23.    Interested Party Transactions. Except as set forth in the
Parent SEC Reports filed prior to the date of this Agreement, no employee,
officer, director or stockholder of Parent or a member of his or her immediate
family is indebted to Parent nor is Parent indebted (or committed to make loans
or extend or guarantee credit) to any of them, other than reimbursement for
reasonable expenses incurred on behalf of Parent. To Parent’s Knowledge, none of
such individuals has any direct or indirect ownership interest in any Person
with whom Parent is affiliated or with whom Parent has a material contractual
relationship, or any Person that competes with Parent, except that each
employee, stockholder, officer or director of Parent and members of their
respective immediate families may own less than 5% of the outstanding stock in
publicly traded companies that may compete with Parent. To Parent’s Knowledge,
no officer, director or stockholder or any member of their immediate families
is, directly or indirectly, interested in any material contract with Parent
(other than such contracts as relate to any such individual ownership of capital
stock or other securities of Parent).
 
Section 5.24.    Indebtedness. Parent has no indebtedness for borrowed money.
 
Section 5.25.    Over-the-Counter Bulletin Board Quotation. Parent Common Stock
is quoted on the Over-the-Counter Bulletin Board (“OTC BB”). There is no action
or proceeding pending or, to Parent's Knowledge, threatened against Parent by
Nasdaq or NASD, Inc. (“NASD”) with respect to any intention by such entities to
prohibit or terminate the quotation of Parent Common Stock on the OTC BB.
 
Section 5.26.    Governmental Filings. Parent has been granted and holds, and
has made, all Governmental Actions/Filings necessary to the conduct by Parent of
its business (as presently conducted) or used or held for use by Parent, and
true, complete and correct copies of which have heretofore been delivered to the
Company. Each such Governmental Action/Filing is in full force and effect and
will not expire prior to December 31, 2008, and Parent is in compliance with all
of its obligations with respect thereto. No event has occurred and is continuing
which requires or permits, or after notice or lapse of time or both would
require or permit, and consummation of the transactions contemplated by this
Agreement or any ancillary documents will not require or permit (with or without
notice or lapse of time, or both), any modification or termination of any such
Governmental Actions/Filings except such events which, either individually or in
the aggregate, would not have a Parent Material Adverse Effect.
 
49

--------------------------------------------------------------------------------


Section 5.27.    Representations and Warranties Complete. None of the
representations or warranties made by the Parent herein, or certificate
furnished by the Parent pursuant to this Agreement, when all such documents are
read together in their entirety, contains or will contain at the Closing Date
any untrue statement of a material fact, or omits or will omit at the Closing
Date to state any material fact necessary in order to make the statements
contained herein or therein, in the light of the circumstances under which made,
not misleading. 
 
ARTICLE VI.
 
COVENANTS
 
Section 6.01.    Conduct of Business by the Company Pending the Closing. The
Company, for itself, Blacklist and the Company Subsidiary, and Parent each
agrees that, between the date of this Agreement and the Closing Date, except as
set forth in this Agreement or unless the other party shall otherwise agree in
writing, (x) its business shall be conducted only in, and it shall not take any
action except in, the ordinary course of business consistent with past practice
and (y) it shall use its reasonable efforts to keep available the services of
such of the current officers, significant employees and consultants and to
preserve its current relationships with such of the corporate partners,
customers, suppliers and other Persons with which it has significant business
relations in order to preserve substantially intact its business organization.
By way of amplification and not limitation, neither the Company nor Parent
shall, between the date of this Agreement and the Closing Date, directly or
indirectly, do, or agree to do, and the Company will cause Blacklist and the
Company Subsidiary not to do or agree to do, any of the following without the
prior written consent of the other party:
 
(a)  amend or otherwise change its Organizational Documents;
 
(b)  (i) issue or sell or authorize the issuance or sale of any shares of
capital stock of any class, or securities convertible into or exchangeable or
exercisable for any shares of such capital stock, or any options, warrants or
other rights of any kind to acquire any shares of such capital stock, or any
other ownership interest (including, without limitation, any phantom interest);
or (ii) pledge, dispose of, grant, transfer, lease, license, guarantee or
encumber, or authorize the pledge, disposition, grant, transfer, lease, license
or encumbrance of any property or assets, except sales of inventory in the
ordinary course of business consistent with past practice;
 
(c)  (i) acquire (including, without limitation, by merger, consolidation, or
acquisition of stock or assets) any interest in any corporation, partnership,
other business organization or Person or any division thereof; (ii) incur any
indebtedness for borrowed money or issue any debt securities or assume,
guarantee or endorse, or otherwise as an accommodation become responsible for,
the obligations of any Person for borrowed money or make any loans or advances
material to its business, assets, liabilities, financial condition or results of
operations; (iii) terminate, cancel or request any material change in, or agree
to any material change in, any Material Contract or License Agreement; (iv) make
or authorize any capital expenditure, other than, with respect to the Company,
capital expenditures in the ordinary course of business consistent with past
practice that have been budgeted for fiscal year 2007 and disclosed to Parent in
the Company Disclosure Schedule and that are not, in the aggregate, in excess of
$150,000 for the Company; or (v) enter into or amend any contract, agreement,
commitment or arrangement that, if fully performed, would not be permitted under
this Section 6.01(c), other than, with respect to the Company, any contract,
agreement, commitment or arrangement to lease property or incur indebtedness in
connection with the establishment of new offices of the Company in Los Angeles,
California and London, United Kingdom;
 
50

--------------------------------------------------------------------------------


(d)  declare, set aside, make or pay any dividend or other distribution, payable
in cash, stock, property or otherwise, with respect to any of its capital stock,
other than as described in Section 6.22 below;
 
(e)  reclassify, combine, split, subdivide or redeem, purchase or otherwise
acquire, directly or indirectly, any of its capital stock;
 
(f)  amend the terms of, repurchase, redeem or otherwise acquire, any of its
securities or propose to do any of the foregoing;
 
(g)  with respect to the Company, Blacklist and the Company Subsidiary only: (i)
increase the compensation payable or to become payable to its directors,
officers, consultants or employees, other than to increase the salary of a
director, officer, consultant or employee consistent with past practice and not
in excess of 20% of the salary paid to such director, officer, consultant or
employee during the prior fiscal year; (ii) grant any rights to severance or
termination pay to its directors, officers, consultants or employees; or (iii)
enter into any employment or severance agreement which provides benefits upon a
change in control of the Company that would be triggered by the transactions
contemplated hereby with, any director, officer, consultant or other employee of
the Company, Blacklist or the Company Subsidiary, in each case who is not
currently entitled to such benefits; (iv) establish, adopt, enter into or amend
any collective bargaining, bonus, profit sharing, thrift, compensation, stock
option, restricted stock, pension, retirement, deferred compensation,
employment, termination, severance or other plan, agreement, trust, fund, policy
or arrangement for the benefit of any director, officer, consultant or employee
of the Company, Blacklist or the Company Subsidiary, except to the extent
required by applicable Law or the terms of a collective bargaining agreement; or
(v) enter into or amend any contract, agreement, commitment or arrangement
between the Company, Blacklist or the Company Subsidiary and any of the
Company’s directors, officers, consultants or employees;
 
(h)  pay, discharge or satisfy any claims, liabilities or obligations (absolute,
accrued, asserted or unasserted, contingent or otherwise), other than the
payment, discharge or satisfaction in the ordinary course of business and
consistent with past practice, and with respect to the Company only, such
payment of liabilities reflected or reserved against on the audited consolidated
balance sheet of the Company dated as of December 31, 2006 previously presented
to Parent and only to the extent of such reserves;
 
51

--------------------------------------------------------------------------------


(i)  make any change with respect to its accounting policies, principles,
methods or procedures, including, without limitation, revenue recognition
policies, other than as required by GAAP;
 
(j)  make any Tax election, settle or compromise any Tax liability, or make any
application for, negotiate or receive a Tax ruling or arrangement, whether or
not in connection with the Mergers, on its own behalf or on behalf of any of its
shareholders in connection with the Mergers, in each case, except as explicitly
contemplated in this Agreement;
 
(k)  cancel or terminate any insurance policy naming it as a beneficiary or a
loss payee, except in the ordinary and usual course of business;
 
(l)  maintain its books and records in a manner not consistent with past
business practices;
 
(m)   take any action which would materially adversely affect the goodwill of
its suppliers, customers and others with whom it has business relations;
 
(n)  fail to pay and perform all of its debts, obligations and liabilities as
and when due and all leases, agreements, contracts and other commitments to
which it is a party in accordance with the terms and provisions thereof;
 
(o)  fail to comply in all material respects with all Laws that may be
applicable to its business; or
 
(p)  authorize or enter into any formal or informal agreement or otherwise make
any commitment to do any of the foregoing or to take any action which would make
any of its representations or warranties contained in this Agreement untrue or
incorrect or prevent it from performing or cause it not to perform its covenants
hereunder or result in any of the conditions to the Closing set forth herein not
being satisfied.
 
Section 6.02.    Notices of Certain Events. Each of Parent and the Company shall
give prompt notice to the other of (i) any notice or other communication from
any Person alleging that the consent of such Person is or may be required in
connection with the transactions contemplated hereby; (ii) any notice or other
communication from any Governmental Entity in connection with the transactions
contemplated hereby; (iii) any actions, suits, claims, investigations or
proceedings commenced or, to its Knowledge, threatened (in each case, after the
date hereof) against, relating to or involving or otherwise affecting Parent or
the Company, or that relate to the consummation of the transactions contemplated
hereby; (iv) the occurrence of a default or event that, with the giving of
notice or lapse of time or both, will become a default under any Material
Contract; and (v) any change that could reasonably be expected to have a Parent
Material Adverse Effect or a Company Material Adverse Effect, or to delay or
impede the ability of Parent, the Company or any of the Stockholders to perform
their respective obligations under this Agreement and to effect the consummation
of the transactions contemplated hereby.
 
52

--------------------------------------------------------------------------------


Section 6.03.    Access to Information; Confidentiality.  
 
(a)  Except as required pursuant to any confidentiality agreement or similar
agreement or arrangement to which Parent or the Company is a party or pursuant
to applicable Law or the regulations or requirements of any stock exchange or
other regulatory organization with whose rules a party hereto is required to
comply, from the date of this Agreement to the Closing Date, Parent and the
Company shall (i) provide to the other (and its officers, directors, employees,
accountants, consultants, legal counsel, agents and other representatives
(collectively, “Representatives”)) access at reasonable times upon reasonable
prior notice to its officers, employees, agents, properties, offices and other
facilities and to the books and records thereof, and (ii) furnish reasonably
promptly such information concerning its business, properties, contracts,
assets, liabilities and personnel as the other party or its Representatives may
reasonably request. No investigation conducted pursuant to this Section 6.03
shall affect or be deemed to modify any representation or warranty made in this
Agreement.
 
(b)  The parties hereto shall comply with, and shall cause their respective
Representatives to comply with, all of their respective obligations under the
Confidentiality Agreement with respect to the information disclosed pursuant to
this Section 6.03 or pursuant to the Confidentiality Agreement. The Stockholders
hereby agree to be bound by the terms of the Confidentiality Agreement as if
they were parties thereto.
 
Section 6.04.    No Solicitation of Transactions. 
 
(a)  Prior to October 11, 2008, the Company and the Stockholders shall not,
directly or indirectly, and shall cause the Company’s Representatives not to,
directly or indirectly, solicit, initiate or encourage (including by way of
furnishing nonpublic information), any inquiries or the making of any proposal
or offer (including, without limitation, any proposal or offer to the
Stockholders) that constitutes, or may reasonably be expected to lead to, any
Competing Transaction, or enter into or maintain or continue discussions or
negotiate with any Person in furtherance of such inquiries or to obtain a
Competing Transaction, or agree to or endorse any Competing Transaction, or
authorize or permit any of the Company’s Representatives to take any such
action. Any violation of the restrictions set forth in this Section 6.04 by any
Representative of the Company, whether or not such Person is purporting to act
on behalf of the Company or otherwise, shall be deemed to be a breach of this
Section 6.04 by the Company. The Company shall notify Parent promptly if any
proposal or offer, or any inquiry or contact with any Person with respect
thereto, regarding a Competing Transaction is made, such notice to include the
identity of the Person making such proposal, offer, inquiry or contact, and the
terms of such Competing Transaction, and shall keep Parent apprised, on a
current basis, of the status of such Competing Transaction. The Company
immediately shall cease and cause to be terminated all existing discussions or
negotiations with any parties conducted heretofore with respect to a Competing
Transaction. The Company shall not release any third party from, or waive any
provision of, any confidentiality or standstill agreement to which it is a
party. 
 
(b)  In the event that the Company breaches the provisions of this Section 6.04,
the parties hereto agree that, due to the irreparable harm this may cause the
Parent, in addition to any other remedies available to it under law, Parent
shall be entitled to seek injunctive relief against the threatened breach of
this Agreement. Notwithstanding the foregoing, in the event that the Company
breaches the provisions of this Section 6.04 and closes any Competing
Transaction which is the subject of such breach at any time prior to October 11,
2008, then the Company shall pay to Parent the sum of $2,000,000, which payment
shall be due and payable within one (1) Business Day following the closing of
such Competing Transaction, plus any out-of-pocket expenses incurred by Parent
prior to such date, as liquidated damages and not as a penalty amount, and in
lieu of any other right or remedy that Parent may have against the other parties
to this Agreement for such breach.
 
53

--------------------------------------------------------------------------------


Section 6.05.    Further Action; Consents; Filings.
 
(a)  Upon the terms and subject to the conditions hereof, each of the parties
hereto shall use commercially reasonable efforts to (i) take, or cause to be
taken, all appropriate action, and do, or cause to be done, all things
necessary, proper or advisable under applicable Law or otherwise to consummate
and make effective the transactions contemplated hereby, (ii) obtain from
Governmental Entities any consents, licenses, permits, waivers, approvals,
authorizations or orders required to be obtained or made by Parent or the
Company in connection with the authorization, execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby and
(iii) make all necessary filings, and thereafter make any other required or
appropriate submissions, with respect to this Agreement and the transactions
contemplated hereby required under any applicable Laws. The parties hereto shall
cooperate and consult with each other in connection with the making of all such
filings.
 
(b)  Each of the Company and Parent will give any notices to third Persons, and
use commercially reasonable efforts to obtain any consents from third Persons
necessary, proper or advisable (as determined in good faith by Parent with
respect to such notices or consents to be delivered or obtained by the Company)
to consummate the transactions contemplated by this Agreement.
 
Section 6.06.    Certain Tax Matters.
 
(a)  Transfer Taxes. All transfer, documentary, sales, use, stamp, registration
and other such Taxes and fees (including any penalties and interest) incurred in
connection with this Agreement, shall be paid by the Stockholders when due, and
the Stockholders will, at their own expense, file all necessary Tax Returns and
other documentation with respect to all such transfer, documentary, sales, use,
stamp, registration and other Taxes and fees, and, if required by applicable
law, Parent will, and will cause its Affiliates to, join in the execution of any
such Tax Returns and other documentation.
 
(b)  Tax Returns. The following provisions shall govern the allocation of
responsibility as between Parent and the Stockholders for certain Tax matters
following the Closing Date:
 
(i)  The Parent shall prepare and timely file or shall cause to be prepared and
timely filed all Tax Returns of the Company, Blacklist and the Company
Subsidiary, provided, however, that the Stockholders’ Representative shall be
responsible for any partnership Tax Returns of Blacklist for taxable periods
ending on or before the Closing Date. The Parent shall permit the Stockholders’
Representative, at its expense, an opportunity to review and make reasonable
comment on any such Tax Returns prior to filing if the payment of the Tax shown
as due and payable on such Tax Return would give rise to an indemnification
obligation by the Stockholders pursuant to Article IX. The Parent agrees to
consider reasonable comments provided by the Stockholders’ Representative to
Parent within seven (7) days after receipt of such draft or pro forma Tax
Return. The Parent shall not be required to delay, or cause to be delayed, the
filing of such Tax Return pending resolution of any dispute arising with respect
such Tax Return. Within five (5) days after receiving a written request from the
Parent, the Stockholders shall pay to the Parent an amount equal to any Taxes
shown on such Tax Returns that relate to the operations of the Company,
Blacklist or the Company Subsidiary for any period ending (or deemed pursuant to
Section 6.06(b)(iii) to end) on or before the Closing Date.
 
54

--------------------------------------------------------------------------------


(ii)  The Parent and the Stockholders agree that if the Company, Blacklist or
the Company Subsidiary is permitted but not required under applicable foreign,
state or local Tax laws to treat the Closing Date as the last day of a taxable
period, the Parent and the Stockholders shall treat such day as the last day of
a taxable period.
 
(iii)  The portion of any Taxes for a taxable period beginning before and ending
after the Closing allocable to the portion of such period ending on the Closing
Date shall be deemed to equal (A) in the case of Taxes that (x) are based upon
or related to income or receipts or (y) imposed in connection with any sale or
other transfer or assignment of property, other than Taxes described in Section
6.06(a), the amount which would be payable if the taxable year ended with the
Closing Date, and (B) in the case of other Taxes imposed on a periodic basis
(including property Taxes), the amount of such Taxes for the entire period
multiplied by a fraction the numerator of which is the number of calendar days
in the period ending with the Closing Date and the denominator of which is the
number of calendar days in the entire period. For purposes of Section
6.06(b)(iii)(A) any exemption, deduction, credit or other item that is
calculated on an annual basis shall be allocated pro rata per day between the
period ending on the Closing Date and the period beginning the day after the
Closing Date.
 
(iv)  Parent and the Stockholders further agree, upon request, to use their
reasonable efforts to obtain any certificate or other document from any
governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including, but not limited
to, with respect to the transactions contemplated hereby).
 
(c)  Cooperation on Tax Matters. Parent, the Company and the Stockholders shall
cooperate fully, as and to the extent reasonably requested by the other party,
in connection with the filing of Tax Returns pursuant to this Section and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Parent and the Stockholders agree (A) to retain
all books and records with respect to Tax matters pertinent to the Company, the
Company Subsidiary and Blacklist relating to any taxable period beginning before
the Closing Date until the expiration of the statute of limitations (and, to the
extent notified by Parent or the Stockholders, any extensions thereof) of the
respective taxable periods, and to abide by all record retention agreements
entered into with any taxing authority, and (B) to give the other party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other party so requests, the Parent or the
Stockholders, as the case may be, shall allow the other party to take possession
of such books and records.
 
55

--------------------------------------------------------------------------------


(d)  Tax Audits. Parent shall have the sole right to represent the interests of
the Company, Blacklist and the Company Subsidiary in all Tax audits or
administrative or court proceedings, provided, however, that Parent shall have
no obligation to represent the interests of Blacklist with respect to any
partnership proceeding for taxable periods ending on or before the Closing Date.
If any taxing authority asserts a claim, makes an assessment or otherwise
disputes or affects any Tax for which the Stockholders are responsible hereunder
Parent shall, promptly upon receipt by Parent or the Company of written notice
thereof, inform the Stockholders’ Representative thereof. The failure of Parent
or the Company or their Affiliates timely to forward such notification in
accordance with the immediately preceding sentence shall not relieve the
Stockholders of their obligation to pay such liability for Taxes except and to
the extent that the failure timely to forward such notification actually
prejudices the ability of the Stockholders to contest such liability for Taxes
or increases the amount of such Taxes. The Stockholders’ Representative shall
have the right to participate, at the Stockholders’ expense, in any Tax audit or
administrative or court proceeding relating to taxable periods of the Company
which end on or before the Closing Date if the results of such Tax audit or
proceeding could reasonably be expected to give rise to an indemnification
obligation by the Stockholders’ hereunder for Taxes; provided, that the
Stockholders’ Representative must provide written notice to the Parent of its
participation within thirty (30) days of receiving notice from the Parent of
such proceeding; and provided, further, the Parent shall not settle or
compromise such Tax audit or administrative or court proceeding without the
written consent of the Stockholders’ Representative, which consent shall not be
unreasonably withheld or delayed.
 
(e)  Withholding. Notwithstanding any other provision in this Agreement, the
Parent and the Company shall have the right to deduct and withhold Taxes from
any payments to be made hereunder if such withholding is required by law and to
collect any necessary Tax forms, including Form W-9 or the appropriate series of
Form W-8, as applicable, or any similar information, from the Stockholders and
any other recipients of payments hereunder. To the extent that amounts are so
withheld, such withheld amounts shall be treated for all purposes of this
Agreement as having been delivered and paid to the Stockholders or other
recipient of payments in respect of which such deduction and withholding was
made.
 
(f)  Plan of Reorganization. The parties hereto intend that the Subsidiary
Merger and the Upstream Merger, considered together as a single integrated
transaction for United States federal income tax purposes, shall constitute a
reorganization within the meaning of Section 368(a)(1)(A) of the Code. The
parties hereto adopt this Agreement as a “plan of reorganization” within the
meaning of Sections 1.368-2(g) and 1.368-3(a) of the U.S. Income Tax
Regulations. The parties are not aware of any facts or circumstances that would
preclude the Subsidiary Merger and the Upstream Merger, considered together as a
single integrated transaction for United States federal income tax purposes,
from qualifying for treatment as a reorganization for U.S. federal income tax
purposes and have not and will not take any actions inconsistent with such
treatment.
 
56

--------------------------------------------------------------------------------


(g)  Tax Treatment of Indemnity Payments. The Stockholders and Parent agree to
treat any indemnity payment made pursuant to Article IX as an adjustment to the
purchase price for federal, state, local and foreign income tax purposes.
 
(h)  Tax Sharing Agreements. All tax sharing agreements or similar agreements
with respect to or involving the Company, Blacklist or the Company Subsidiary
shall be terminated as of the Closing Date and, after the Closing Date, none of
the Company, Blacklist or the Company Subsidiary shall be bound thereby or have
any liability thereunder.
 
(i)  Tax Treatment of Blacklist Interests Purchase; Allocation of Blacklist
Interests Amount. Each of Parent, the Company and the Members agree to treat the
sale by the Members of Blacklist of all of the equity interests in Blacklist to
Parent as a taxable sale of the assets of Blacklist (the “Blacklist Assets”) to
Parent for federal income tax purposes. Each of the Members will include any
income, gain, loss or deduction resulting from the taxable transfer of the
Blacklist Assets on such Member’s Tax Return to the extent required by
applicable Law and the Members shall pay or cause to be paid any Taxes imposed
as a result of such asset transfer. Attached hereto as Schedule 6.06(i) is a
schedule allocating the Blacklist Interests Amount, any assumed liabilities of
Blacklist and other relevant items among the Blacklist Assets pursuant to
Section 1060 of the Code and the regulations thereunder and comparable
provisions of state and local law (the “Allocation Schedule”). The Allocation
Schedule shall be final and binding on the parties for Tax and financial
accounting purposes, the parties shall file all Tax Returns in a manner
consistent with such Allocation Schedule and no party shall take any position
that is inconsistent with the Allocation Schedule in any audit, examination or
other proceeding relating to Taxes.
 
Section 6.07.    Public Announcements. Until the earlier of termination of this
Agreement or the Closing Date, the Parent, on the one hand, and the Company and
the Stockholders, on the other hand, will consult with each other before issuing
any press release or otherwise making any public statements with respect to the
Agreement or the transactions contemplated hereby and shall not issue any such
press release or make any such public statement that is not approved by the
other party, which approval shall not be unreasonably withheld. Notwithstanding
the foregoing, nothing contained in this Section shall impair either Party’s
compliance with any Law applicable to it, or any requirements of the SEC or the
national securities exchange or other stock market on which such Party’s
securities are traded; and, provided further, that Parent may issue external
media and investor communications related to the transactions contemplated by
this Agreement if such external media or investor communications are in
accordance with Parent’s past practice for disclosures related to similar
transactions.
 
57

--------------------------------------------------------------------------------


Section 6.08.    Proxy Statement; Parent Stockholders’ Meeting.
 
(a)  As promptly as practicable after the execution of this Agreement, Parent
will prepare and file the Proxy Statement with the SEC.  The Proxy Statement
will include the information required under applicable Law for the purpose of
soliciting proxies of the stockholders of Parent to vote in favor of (i) the
approval of this Agreement, the Mergers and the Interests Purchase; (ii) the
change of the name of Parent to “Psyop, Inc.”; (iii) an amendment to Parent’s
Certificate of Incorporation to increase the number of authorized shares of
Parent Common Stock to 40,000,000; (iv) an amendment to Parent’s Certificate of
Incorporation to make Parent’s corporate existence perpetual and to delete
therefrom provisions that will no longer be applicable upon consummation of the
Subsidiary Merger; (v) the election of directors; (vi) the approval of an equity
incentive plan for the benefit of the employees of and consultants to the
Surviving Corporation as well as for the benefit of employees, consultants and
directors of Parent, in an amount not to exceed 9.4% of the outstanding share
capital of Parent immediately following the Closing; and (vii) an adjournment
proposal to permit further solicitation and the vote of proxies if, based upon
the tabulated vote at the time of the meeting with respect to which the Proxy
Statement is delivered to Parent’s stockholders, Parent is not authorized to
consummate the Mergers and the Interests Purchase. In connection therewith, the
Company will provide to Parent as soon as practicable after the date hereof
audited financial statements in accordance with applicable SEC rules and
regulations. The Company and its counsel shall be given the opportunity to
review and comment on the preliminary Proxy Statement and all amendments thereto
prior to their being filed with the SEC. Parent will respond to any comments of
the SEC, and Parent will use its commercially reasonable efforts to mail the
Proxy Statement to its stockholders at the earliest practicable time. As
promptly as practicable after the execution of this Agreement, the Company and
Parent will prepare and file any other filings required under the Exchange Act,
the Securities Act, or any other federal, foreign or blue sky laws relating to
the Mergers and the transactions contemplated by this Agreement, (collectively,
the “Other Filings”).  Each party will notify the other party promptly upon the
receipt of any comments from the SEC or its staff and of any request by the SEC
or its staff or any other governmental officials for amendments or supplements
to the Proxy Statement or any Other Filing or for additional information and
will supply the other party with copies of all correspondence between such party
or any of its representatives, on the one hand, and the SEC, or its staff or
other government officials, on the other hand, with respect to the Proxy
Statement, the Mergers or any Other Filing. The Proxy Statement and the Other
Filings will comply in all material respects with all applicable requirements of
law and the rules and regulations promulgated thereunder. Whenever any event
occurs which is required to be set forth in an amendment or supplement to the
Proxy Statement or any Other Filing, the Company or Parent, as the case may be,
will promptly inform the other party of such occurrence and cooperate in filing
with the SEC or its staff or any other government officials, and/or mailing to
shareholders of the Company and Parent, such amendment or supplement. The proxy
materials will be sent to the stockholders of Parent for the purpose of
soliciting proxies from holders of Parent Common Stock to vote in favor of the
adoption of this Agreement and the approval of the Mergers (“Parent Stockholder
Approval”) at the Parent Stockholders’ Meeting.  Such proxy materials shall be
in the form of a proxy statement to be used for the purpose of soliciting such
proxies from holders of Parent Common Stock. 
 
58

--------------------------------------------------------------------------------


(b)   As soon as practicable following its approval by the SEC, Parent shall
distribute the Proxy Statement to the holders of Parent Common Stock and,
pursuant thereto, shall call the Parent Stockholders’ Meeting in accordance with
the DGCL the other provisions of this Agreement, solicit proxies from such
holders to vote in favor of the adoption of this Agreement and the approval of
the Mergers and the other matters presented to the stockholders of Parent for
approval or adoption at the Parent Stockholders’ Meeting, including, without
limitation, the matters described Section 6.08(a).
 
(c)  Parent shall comply with all applicable provisions of and rules under the
Exchange Act and all applicable provisions of the DGCL in the preparation,
filing and distribution of the Proxy Statement, the solicitation of proxies
thereunder, and the calling and holding of the Parent Stockholders’ Meeting. 
Without limiting the foregoing, Parent shall ensure that the Proxy Statement
does not, as of the date on which it is distributed to the holders of Parent
Common Stock, and as of the date of the Parent Stockholders’ Meeting, contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made, in light of the circumstances
under which they were made, not misleading (provided that Parent shall not be
responsible for the accuracy or completeness of any information relating to the
Company or any other information furnished by the Company for inclusion in the
Proxy Statement).  The Company represents and warrants that the information
relating to the Company supplied by the Company for inclusion in the Proxy
Statement will not as of date of its distribution to the holders of Parent
Common Stock (or any amendment or supplement thereto) or at the time of the
Parent Stockholders’ Meeting contain any statement which, at such time and in
light of the circumstances under which it is made, is false or misleading with
respect to any material fact, or omits to state any material fact required to be
stated therein or necessary in order to make the statement therein not false or
misleading.
 
(d)  Parent, acting through its board of directors, shall include in the Proxy
Statement the recommendation of its board of directors that the holders of
Parent Common Stock vote in favor of the adoption of this Agreement, the
approval of the Mergers and the approval of the other proposals to be presented
for consideration at the Parent Stockholders’ Meeting, and shall otherwise use
reasonable best efforts to obtain the Parent Stockholder Approval.
 
Section 6.09.    Other Actions.
 
(a)  At least five (5) days prior to Closing, Parent shall prepare a draft
Form 8-K announcing the Closing, together with, or incorporating by reference,
the financial statements prepared by the Company and its accountant, and such
other information that may be required to be disclosed with respect to the
Mergers in any report or form to be filed with the SEC (the “Merger Form 8-K”),
which shall be in a form reasonably acceptable to the Company and in a format
acceptable for EDGAR filing.  Prior to Closing, Parent and the Company shall
prepare the press release announcing the consummation of the Mergers hereunder
(the “Press Release”).  No later than four Business Days after the Closing,
Parent shall file the Merger Form 8-K with the SEC and distribute the Press
Release.
 
(b)  The Company and Parent shall further cooperate with each other and use
their respective reasonable best efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part under this Agreement and applicable laws to consummate the Mergers
and the other transactions contemplated hereby as soon as practicable, including
preparing and filing as soon as practicable all documentation to effect all
necessary notices, reports and other filings and to obtain as soon as
practicable all consents, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any third party (including the
respective independent accountants of the Company and Parent) and/or any
Governmental Entity in order to consummate the Mergers or any of the other
transactions contemplated hereby.  Subject to applicable laws relating to the
exchange of information and the preservation of any applicable attorney-client
privilege, work-product doctrine, self-audit privilege or other similar
privilege, each of the Company and Parent shall have the right to review and
comment on in advance, and to the extent practicable each will consult the other
on, all the information relating to such party that appears in any filing made
with, or written materials submitted to, any third party and/or any Governmental
Entity in connection with the Mergers and the other transactions contemplated
hereby.  In exercising the foregoing right, each of the Company and Parent shall
act reasonably and as promptly as practicable.
 
59

--------------------------------------------------------------------------------


(c)  The Company and Parent shall further cooperate with each other and use
their respective reasonable best efforts to take or cause to be taken all
actions, and do or cause to be done all things, necessary, proper or advisable
on its part, subject to compliance with the applicable rules of whichever
exchange Parent shall seek the listing of its shares following the closing of
the Subsidiary Merger, to have its Board of Directors consist of seven (7)
persons: three (3) directors selected by the Company, at least one of whom is an
independent director under the applicable rules of the SEC and whichever
exchange Parent shall seek the listing of its shares following the closing of
the Subsidiary Merger; two (2) directors selected by Parent, at least one of
whom is an independent director under the applicable rules of the SEC and
whichever exchange Parent shall seek the listing of its shares following the
closing of the Merger; and two (2) directors jointly selected by Parent and
Company, each of whom is an independent director under the applicable rules of
the SEC and whichever exchange Parent shall seek the listing of its shares
following the closing of the Mergers.
 
(d)  As soon as practicable following the Closing, Parent will establish an
equity incentive plan for the benefit of the employees of and consultants to the
Surviving Corporation as well as for the benefit of employees, consultants and
directors of Parent, in an amount not to exceed 9.4% of the outstanding share
capital of Parent immediately following the Closing.
 
Section 6.10.    Required Information. In connection with the preparation of the
Merger Form 8-K and Press Release, and for such other reasonable purposes, the
Company and Parent each shall, upon request by the other, furnish the other with
all information concerning themselves, their respective directors, officers and
stockholders and such other matters as may be reasonably necessary or advisable
in connection with the Merger, or any other statement, filing, notice or
application made by or on behalf of the Company and Parent to any third party
and/or any Governmental Entity in connection with the Mergers and the other
transactions contemplated hereby.  Each party warrants and represents to the
other party that all such information shall be true and correct in all material
respects and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements contained therein, in light of the circumstances under which they
were made, not misleading.
 
60

--------------------------------------------------------------------------------


Section 6.11.  Listing. Parent shall use its best efforts to obtain the listing
of the Parent Common Stock on the Nasdaq Capital Market as soon as practicable
following the Closing, provided, however, that if Parent does not meet the
listing requirements for the Nasdaq Capital Market at the time of the Closing,
this obligation shall not take effect until such time as Parent does meet such
listing requirements. 
 
Section 6.12.  Registration. No later than 11 months following the Closing Date,
Parent will use its best efforts to prepare and file with the SEC a registration
statement on Form S-3 or, if Form S-3 is not available to Parent, another form
that can be used for such purposes (the “Registration Statement”) covering the
resale to the public by the Stockholders of the shares of Parent Common Stock
issuable pursuant to the Merger Agreement and not forfeited pursuant to the
Restricted Stock Agreements (the “Registrable Shares”). Parent shall respond to
any comments of the SEC and shall use its best efforts to have the Registration
Statement declared effective under the Securities Act as promptly as practicable
after such filings. Parent shall use its best efforts to keep such Registration
Statement effective for a period commencing on the date on which the SEC
declares such Registration Statement effective and ending on the earliest of (i)
the first date upon which all of the Registrable Securities have been sold
pursuant to such Registration Statement or (ii) the date upon which all of the
Registrable Securities first become eligible for resale pursuant to Rule 144
under the Securities Act without restriction. 
 
Section 6.13.   No Claim Against Trust Fund. The Company acknowledges that, if
the transactions contemplated by this Agreement are not consummated by October
11, 2008, Parent will be obligated to return to its stockholders the amounts
being held in the Trust Fund. Accordingly, the Company hereby waives all rights
against Parent to collect from the Trust Fund any moneys that may be owed to
them by Parent for any reason whatsoever, including but not limited to a breach
of this Agreement by Parent or any negotiations, agreements or understandings
with Parent, and will not seek recourse against the Trust Fund for any reason
whatsoever.
 
Section 6.14.    No Securities Transactions. Neither the Company nor any of its
affiliates, directly or indirectly, shall engage in any transactions involving
the securities of Parent prior to the time of the making of a public
announcement of the transactions contemplated by this Agreement. The Company
shall use its best efforts to require each of its officers, directors,
employees, agents and representatives to comply with the foregoing requirement.
 
Section 6.15.  Disclosure of Certain Matters. The Company and the Stockholders
will provide the Parent with prompt written notice of any event, development or
condition that (a) would cause the Company’s or the Stockholders’
representations and warranties to become untrue or misleading or which may
affect their ability to consummate the transactions contemplated by this
Agreement, (b) had it existed or been known on the date hereof would have been
required to be disclosed under this Agreement, (c) gives such party any reason
to believe that any of the conditions set forth in Article VII will not be
satisfied, (d) is of a nature that is or may be materially adverse to the
operations, prospects or condition (financial or otherwise) of the Company, or
(e) would require any amendment or supplement to the Proxy Statement. The
Company and the Stockholders shall have the obligation to supplement or amend
the Company Disclosure Schedule being delivered concurrently with the execution
of this Agreement and annexed hereto with respect to any matter hereafter
arising or discovered which, if existing or known at the date of this Agreement,
would have been required to be set forth or described in the Company Disclosure
Schedule. The obligations of the parties to amend or supplement the Company
Disclosure Schedule being delivered herewith shall terminate on the Closing
Date. Notwithstanding any such amendment or supplementation, for purposes of
Sections 8.02(a), 9.02, 9.03(a)(i) and 10.01(d), the representations and
warranties of the Company and the Stockholders shall be made with reference to
the Company Disclosure Schedule as it exists at the time of execution of this
Agreement, subject to such anticipated changes as are set forth in this
Agreement, otherwise expressly contemplated by this Agreement or which are set
forth in the Company Disclosure Schedule as it exists on the date of this
Agreement.
 
61

--------------------------------------------------------------------------------


Section 6.16.  Company Actions. The Company shall use its best efforts to take
such actions as are necessary to fulfill its obligations under this Agreement
and to enable Parent and Merger Sub to fulfill their obligations hereunder.
 
Section 6.17.    Stockholder Restrictions. Prior to the Effective Time, the
Company shall cause each Stockholder to enter into the Lock-up and Trading
Restriction Agreement. The certificates representing the shares of Parent Common
Stock to be received by any Stockholder of the Company shall bear legends to the
effect set forth in Section 7.02 of this Agreement, as well as legends
indicating that such shares may not be transferred other than in compliance with
the provisions of the Lock-up and Trading Restriction Agreement. 
 
Section 6.18.    Upstream Merger. Parent and the Company shall take all steps
and actions as shall be required to cause the Surviving Corporation and Parent
to consummate the Upstream Merger as set forth in Section 2.18. 
 
Section 6.19.    Proxy Statement. If at any time prior to the Effective Time,
any event relating to the Company or any of its Affiliates, officers or
directors should be discovered by the Company which should be set forth in a
supplement to the Proxy Statement, the Company shall promptly inform Parent.
 
Section 6.20.    83(b) Elections. Each Stockholder shall make an election under
Section 83(b) of the Code with respect to any shares subject to the Restricted
Stock Agreements within thirty (30) days from the Closing Date and provide a
signed copy of such election to the Parent.
 
Section 6.21.    Operations in Israel. The Company hereby undertakes to use its
best efforts to establish operations in Israel as soon as practicable following
the closing of the transactions contemplated hereby.
 
Section 6.22.    Dividend Payment. Notwithstanding any other provision in this
Agreement, the Company may declare a dividend prior to the closing of the
transactions contemplated hereby out of available cash on hand, assuming that
there is adequate surplus for the payment of such dividend, the aggregate amount
of such dividend to be equal to (a) the Company’s 2007 net income, minus (b)
$520,000, assuming such figure is a positive number; provided, however, that 50%
of such dividend shall be payable on the date following January 1, 2008 on which
such dividend is declared, which such declaration may be based upon the
Company’s unaudited financial statements for the 2007 fiscal year, and that the
remaining 50% of such dividend shall be payable on the closing of the
transactions contemplated by this agreement, which such amounts shall be based
upon the Company’s audited financial statements for the 2007 fiscal year; and
provided, further, that in no event shall the aggregate amount of such dividend
exceed the Company’s net cash (defined as cash and cash equivalents less current
liabilities) on the date of such dividend payment. 
 
62

--------------------------------------------------------------------------------


Section 6.23.  280G Approval. Prior to the Closing Date, the Company shall
receive a written waiver from each “disqualified individual” (within the meaning
of Section 280G(c) of the Code) of his or her right to any and all payments or
other benefits that could be deemed “parachute payments” under Section 280G(b)
of the Code (determined without regard to Sections 280G(b)(4) and 280G(b)(5) of
the Code) if such payments are not approved by the Stockholders in a manner that
satisfies the requirements of Section 280G(b)(5)(B) and any regulations
(including proposed regulations) thereunder. After receipt of such written
waivers and prior to the Closing Date, the Company shall solicit shareholder
approval of any and all such payments or benefits in a manner that satisfies the
requirements for the exemption under Section 280G(b)(5)(A)(ii) of the Code and
any regulations (including proposed regulations) issued thereunder,
including the Company's provision of adequate disclosure to all Stockholders of
all material facts concerning all payments that, in the absence of such
shareholder approval, could be classified as “parachute payments” to a
“disqualified individual” under Section 280G of the Code. The Company shall
provide such adequate disclosure to the Stockholders in a manner that satisfies
Section 280G(b)(5)(B)(ii) of the Code and any regulations (including proposed
regulations) issued thereunder. The form of waiver, solicitation of approval,
and disclosure materials must be reasonably satisfactory to Parent, which shall
have an opportunity to review such forms and materials before the waivers and
approval are sought.
 
ARTICLE VII.
 
STOCK MATTERS
 
Section 7.01.    Transfer of Shares. A holder of the shares of Parent Common
Stock may transfer all or any part of his or its shares to any Affiliate of such
holder; provided, that any such transfer shall be effected in full compliance
with all applicable federal and state securities laws, including, but not
limited to, the Securities Act, and further provided, that in any such case, it
shall be a condition to any such transfer that the transferee execute an
agreement stating that the transferee is receiving and holding the shares of
Parent Common Stock subject to the provisions of this Agreement, and there shall
be no further transfer of such shares except in accordance with this Agreement.
Parent will effect such transfer of restricted certificates and will promptly
amend the Prospectus forming a part of the Registration Statement to add the
transferee to the selling stockholders in the Registration Statement;
provided that the transferor and transferee shall be required to provide Parent
with the information requested by Parent in this Agreement, information
reasonably necessary for Parent to determine that the transfer was effected in
accordance with all applicable federal and state securities laws, including, but
not limited to, the Securities Act, and all other information reasonably
requested by Parent from time to time in connection with any transfer,
registration, qualification or compliance referred to in this Article VII.
 
63

--------------------------------------------------------------------------------


Section 7.02.    Restricted Securities, Stock Certificate Legend. The
Stockholders acknowledge that the issuance by Parent of shares of Parent Common
Stock to them hereunder has not and will not be registered under the Securities
Act by reason of their contemplated issuance in transactions exempt from the
registration and prospectus delivery requirements of the Securities Act pursuant
to Section 4(2) thereof, and that such shares will be deemed “restricted
securities” for purposes of the Securities Act. The Stockholders acknowledge
that any certificate or certificates representing shares of Parent Common Stock
issued pursuant to this Agreement shall bear the following legend, in addition
to any legend that may be required by any Law or any other provisions of this
Agreement:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF (i) AN
EFFECTIVE REGISTRATION STATEMENT FOR SUCH SECURITIES UNDER SAID ACT OR (ii) AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED UNDER SUCH ACT.”
 
Section 7.03.    Reservation of Stock. Parent shall at all times reserve and
keep available out of its authorized but unissued shares of Parent Common Stock,
solely for the purpose of issuance of the shares of Parent Common Stock
hereunder, a sufficient number of shares of Parent Common Stock to issue such
shares, and if at any time the number of authorized but unissued shares of
Parent Common Stock shall not be sufficient to issue the shares of Parent Common
Stock that Parent is required to issue pursuant to the terms of this Agreement,
in addition to such other remedies as shall be available to the holders of the
Company Capital Stock, Parent will use its reasonable efforts to take such
corporate action as may, in the opinion of its counsel, be necessary to increase
its authorized but unissued shares of Parent Common Stock to such number of
shares as shall be sufficient for such purposes.
 
Section 7.04.    No Stockholder Rights. Prior to the issuance of the shares of
Parent Common Stock pursuant to the terms of this Agreement, the holders of the
Company Capital Stock shall not be entitled, by virtue of this Agreement, to any
rights of a stockholder of Parent, including (without limitation) the right to
vote, receive dividends or other distributions or be notified of stockholder
meetings, and except as otherwise provided herein, the holders of the Company
Capital Stock shall not be entitled to any notice or other communication
concerning the business or affairs of the Parent, except as required by Law.
 
Section 7.05.    Compliance with Law or Stock Exchange. If at any time after
Closing, any new Law, rule or regulation is enacted or promulgated by (i) any
national securities exchange; or (ii) any federal or state securities authority
having jurisdiction over Parent, which must be satisfied in the good faith
determination of Parent as a condition of the issuance of any shares of Parent
Common Stock pursuant to the terms of this Agreement, or if the consent or
approval of a Governmental Entity to the issuance of any shares of Parent Common
Stock must be obtained as a condition to such issuance, in whole or in part,
then Parent may delay such issuance until such condition has been satisfied.
Parent and the holders of the Company Capital Stock mutually agree to cooperate
with one another to satisfy any such condition as promptly as possible and to
provide any information, representations and agreements as are required for such
purpose.
 
64

--------------------------------------------------------------------------------


 
ARTICLE VIII.
 
CONDITIONS PRECEDENT
 
Section 8.01.    Conditions Precedent to the Obligations of Each Party. The
obligations of the parties hereto to consummate the transactions contemplated by
this Agreement are subject to the satisfaction or, if permitted by applicable
Law, waiver of the following conditions:
 
(a)  no court of competent jurisdiction shall have issued or entered any order,
writ, injunction or decree, and no other Governmental Entity shall have issued
any order, which is then in effect and has the effect of making the transactions
contemplated hereby illegal or otherwise prohibiting its consummation; and
 
(b)  all consents, approvals and authorizations legally required to be obtained
to consummate the transactions contemplated hereby shall have been obtained from
all Governmental Entities, except where the failure to obtain any such consent,
approval or authorization would not reasonably be expected to result in a Parent
Material Adverse Effect or a Company Material Adverse Effect;
 
(c)  the Parent Stockholder Approval shall have been duly approved and adopted
by the stockholders of Parent by the requisite vote under the laws of the state
of Delaware and the Parent’s organizational documents and an executed copy of an
amendment to Parent's Certificate of Incorporation to change the existence of
Parent to be perpetual shall have been filed with the Secretary of State of the
State of Delaware to be effective as of the Closing; and
 
(d)  holders of twenty percent (20%) or more of the shares of Parent Common
Stock issued in Parent’s initial public offering of securities and outstanding
immediately before the Closing shall not have exercised their rights to convert
their shares into a pro rata share of the Trust Fund in accordance with Parent’s
organizational documents.
 
Section 8.02.    Conditions Precedent to the Obligation of Parent. The
obligation of Parent to consummate the transactions contemplated by this
Agreement is subject, at the option of Parent, to the satisfaction at or prior
to the Closing Date of each of the following conditions:
 
(a)  Accuracy of Representations and Warranties. The representations and
warranties of the Company and each Stockholder contained in this Agreement or in
any certificate or document delivered to Parent pursuant hereto shall be true
and correct in all material respects (other than representations and warranties
subject to “materiality” or “material adverse effect” qualifiers, which shall be
true and correct in all respects) both when made and on and as of the Closing
Date as though made at and as of the Closing Date (other than representations
and warranties which address matters only as of a certain date which shall be so
true and correct as of such certain date), and, if the Closing Date shall occur
on a date other than the date hereof, the Company and each Stockholder shall
have so certified to Parent in writing.
 
65

--------------------------------------------------------------------------------


(b)  Compliance with Covenants. The Company and each Stockholder shall have
performed and complied in all material respects with all terms, agreements,
covenants and conditions of this Agreement to be performed or complied with by
it at or prior to the Closing Date, and, if the Closing Date shall occur on a
date other than the date hereof, the Company and each Stockholder shall have so
certified to Parent in writing.
 
(c)  All Proceedings To Be Satisfactory. All proceedings to be taken by the
Company and the Stockholders in connection with the transactions contemplated
hereby and all documents incident thereto shall be reasonably satisfactory in
form and substance to Parent and its counsel, and Parent and said counsel shall
have received all such counterpart originals or certified or other copies of
such documents as they may reasonably request.
 
(d)  No Material Adverse Change. There shall not have occurred since the date of
this Agreement any Company Material Adverse Effect, and the Company and each
Stockholder shall have so certified to Parent in writing.
 
(e)  Opinion of Counsel. Parent shall have received the opinion of Graubard
Miller, counsel to the Company, in substantially the form of Exhibit D hereto.
 
(f)  Consents and Approvals. The authorizations, consents, waivers and approvals
set forth in Section 3.05(c) of the Company Disclosure Schedule shall have been
duly obtained and shall be in form and substance satisfactory to counsel for
Parent.
 
(g)  SAS 100. Parent shall have received a review report, reasonably
satisfactory in form and substance to Parent, from the Company’s independent
public accountants, pursuant to Statement of Accounting Standards No. 100.
 
(h)  Employment Agreements. Employment Agreements in substantially the form set
forth in Exhibit B hereto and otherwise in form and substance satisfactory to
Parent and its counsel shall have been executed and delivered by the Company and
each of the employees of the Company listed on Section 8.02(i) of the Company
Disclosure Schedule (the “Identified Employees”).
 
(i)  Proprietary Rights, Non-Disclosure, Developments, Non-Competition and
Non-Solicitation Agreements. Proprietary Rights, Non-Disclosure, Developments,
Non-Competition and Non-Solicitation Agreement in substantially the form set
forth in Exhibit E hereto and otherwise in form and substance acceptable to
Parent and its counsel shall have been executed and delivered by Parent and each
of the Company’s Stockholders.
 
(j)  Escrow Agreement. The Stockholders’ Representative and the Escrow Agent
shall have executed and delivered the Escrow Agreement, substantially in the
form of Exhibit C hereto.
 
66

--------------------------------------------------------------------------------


(k)  Board Resignations. Parent shall have received from each Person who is,
immediately prior to the Closing Date, a director of the Company or any of its
Subsidiaries, his or her written resignation, effective as of the Closing Date,
from such position.
 
(l)  Termination of Agreements. All agreements among the Stockholders relating
to the Company shall have been terminated and of no further force or effect as
of the Closing Date.
 
(m)  Lock-up and Trading Restriction Agreement of Stockholders. Each Stockholder
shall have entered into a Lock-up and Trading Restriction Agreement with the
Parent, substantially in the form of Exhibit F hereto.
 
(n)  Supporting Documents. On or prior to the Closing Date, Parent and its
counsel shall have received copies of the following supporting documents:
 
(i)  (A) the Certificate of Incorporation of the Company certified as of a
recent date by the Secretary of State of the state in which the Company is
incorporated and (B) a certificate of the Secretary of State of the state in
which the Company is incorporated as to the due incorporation and existence of
the Company;
 
(ii)  a certificate of the Secretary of the Company, dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the By-laws
of the Company as in effect on the date of such certification; (B) that the
Certificate of Incorporation of the Company have not been amended since the date
of the last amendment referred to in the certificate delivered pursuant to
clause (i)(B) above and (C) the resolutions of the board of directors of the
Company approving the execution, delivery and performance of this Agreement and
the consummation of the transactions contemplated hereby;
 
(iii)  such additional supporting documents and other information with respect
to the operations and affairs of the Company as Parent or its counsel may
reasonably request; and
 
(iv)  a schedule of equity awards to be granted under the equity plan to be
established by Parent pursuant to Section 6.09(d) hereof to employees of the
Company who are not Stockholders in an aggregate amount not to exceed 1.4% of
the outstanding share capital of the Parent immediately following the Closing.
 
All such documents shall be reasonably satisfactory in form and substance to
Parent and its counsel.
 
(o)  Restricted Stock Agreements. Each of the Stockholders shall have executed
Restricted Stock Agreements, substantially in the form of Exhibit G hereto.
 
Section 8.03.    Conditions Precedent to the Obligations of the Company and the
Stockholders. The obligations of the Company and the Stockholders to consummate
the transactions contemplated by this Agreement are subject, at the option of
the Company and the Stockholders, to the satisfaction at or prior to the Closing
Date of each of the following conditions: 
 
67

--------------------------------------------------------------------------------


(a)  Accuracy of Representations and Warranties. The representations and
warranties of Parent contained in this Agreement or in any certificate or
document delivered to the Company and the Stockholders pursuant hereto shall be
true and correct in all material respects (other than representations and
warranties subject to “materiality” or “material adverse effect” qualifiers,
which shall be true and correct in all respects) both when made and on and as of
the Closing Date as though made at and as of the Closing Date (other than
representations and warranties which address matters only as of a certain date
which shall be so true and correct as of such certain date), and, if the Closing
Date shall occur on a date other than the date hereof, Parent shall have so
certified to the Company and the Stockholders in writing.
 
(b)  Compliance with Covenants. Parent shall have performed and complied in all
material respects with all terms, agreements, covenants and conditions of this
Agreement to be performed or complied with by it at or prior to the Closing
Date, and, if the Closing Date shall occur on a date other than the date hereof,
Parent shall have so certified to the Company and the Stockholders in writing.
 
(c)  All Proceedings to Be Satisfactory. All proceedings to be taken by Parent
in connection with the transactions contemplated hereby and all documents
incident thereto shall be reasonably satisfactory in form and substance to the
Company and the Stockholders and their respective counsel, and the Company and
the Stockholders and said counsel shall have received all such counterpart
originals or certified or other copies of such documents as they may reasonably
request.
 
(d)  No Material Adverse Change. There shall not have occurred since the date of
this Agreement any Parent Material Adverse Effect, and Parent shall have so
certified to the Company in writing.
 
(e)  Escrow Agreement. The Stockholders’ Representative and the Escrow Agent
shall have executed and delivered the Escrow Agreement, substantially in the
form of Exhibit C hereto.
 
(f)  Trust Fund. Parent shall have made appropriate arrangements with the
trustee holding the Trust Fund to have the Trust Fund, which shall contain no
less than the amount referred to in Section 5.06, dispersed to Parent
immediately upon the Closing.
 
(g)  Opinion of Counsel. The Company shall have received the opinion of Wilmer
Cutler Pickering Hale and Dorr LLP, counsel to Parent, in substantially the form
of Exhibit H hereto.
 
ARTICLE IX.
 
INDEMNIFICATION
 
Section 9.01.    Survival of Representations and Warranties. The representations
and warranties set forth in Articles III, IV and V will survive until the
one-year anniversary of the Closing Date, other than the representations and
warranties set forth in Section 3.03 (Capitalization), Section 3.09 (Employee
and Labor Matters), Section 3.12 (Environmental Matters), Section 3.14 (Taxes),
and Section 4.03 (Title to Shares/Membership Interests), which shall survive
until the expiration of the applicable statute of limitations. This Section 9.01
shall not limit any covenants or agreements of the parties hereto that by its
terms contemplated performance after the Closing Date. 
 
68

--------------------------------------------------------------------------------


Section 9.02.    Tax Indemnity.
 
(a)  The Stockholders jointly and severally agree to and will indemnify, defend
and hold harmless Parent, the Company, Blacklist and the Company Subsidiary, and
their respective officers, directors, advisors, Affiliates, agents, employees
and each Person, if any, who controls or may control Parent within the meaning
of the Securities Act (the “Parent Indemnified Group”) from and against any and
all Taxes incurred by, imposed upon or attributable to the Company, Blacklist or
the Company Subsidiary or the assets thereof:
 
(i)  with respect to all taxable periods ending on or prior to the Closing Date;
 
(ii)  with respect to the portion of any taxable period treated as ending on the
Closing Date pursuant to Section 6.06(b)(iii);
 
(iii)  described in Section 6.06(a);
 
(iv)  arising by reason of any breach or inaccuracy of any representation
contained in Section 3.14 hereof or of any covenant or agreement of the
Stockholders or the Company contained in Section 6.06 hereof;
 
(v)  by reason of being a successor in interest or transferee of another entity;
and
 
(vi)  by reason of the liability of the Company pursuant to Treasury Regulation
Section 1.1502 6(a) or any analogous or similar state, local or foreign law or
regulation for any and all Taxes of any member of a consolidated, combined or
unitary group of which the Company, Blacklist or the Company Subsidiary (or any
predecessor) is or was a member prior to the Closing Date.
 
The Stockholders shall also pay and shall indemnify and hold harmless the
members of the Parent Indemnified Group from and against any losses, damages,
liabilities, obligations, deficiencies, costs and expenses (including, without
limitation, reasonable expenses and fees for attorneys and accountants)
(“Related Costs”) incurred in connection with the Taxes for which the
Stockholders are responsible to indemnify the members of the Parent Indemnified
Group pursuant to this Section 9.02(a) (or any asserted deficiency, claim,
demand, action, suit, proceeding, judgment or assessment, including the defense
or settlement thereof, relating to such Taxes) or the enforcement of this
Section 9.02.
 
(b)  For purposes of this Section 9.02, any interest, penalty or additional
charge included in Taxes shall be deemed to be a Tax for the period to which the
item or event giving rise to such interest, penalty or additional charge is
attributable, and not a Tax for the period during which such interest, penalty
or additional charge accrues.
 
69

--------------------------------------------------------------------------------


(c)  The indemnity provided for in this Section 9.02 shall be independent of any
other indemnity provision hereof and, anything in this Agreement to the contrary
notwithstanding, shall survive until sixty (60) days after the expiration of the
applicable statutes of limitation, including any extensions thereof, for the
Taxes referred to herein. Any Taxes and Related Costs subject to indemnification
under this Section 9.02 shall not be subject to indemnification under Section
9.03 hereof. The provisions of Sections 9.03, 9.04 and 9.05 shall not apply to
claims for indemnification made under this Section 9.02.
 
(d)  Any payments required pursuant to the foregoing provisions of Section 9.02
shall be paid by the Stockholders out of their own personal funds or, if
consented to by Parent, may be made as an offset against future contingent
payments as more fully described in Exhibit A hereto.
 
Section 9.03.    General Indemnity.
 
(a)  Subject to the terms and conditions of this Article IX, the Stockholders
agree to and will, jointly and severally, indemnify, defend and hold the Parent
Indemnified Group harmless from and against all demands or claims, actions or
causes of action, assessments, losses, damages, liabilities, costs and expenses,
including, without limitation, interest, penalties and reasonable attorneys’
fees and expenses (hereinafter collectively called “Damages”), asserted against,
resulting to, imposed upon or incurred by the Company, the Company Subsidiary or
Parent, by reason of, resulting from or arising out of: 
 
(i)  a breach of any representation or warranty of the Company, the Company
Subsidiary, Blacklist or any Stockholder contained in or made pursuant to this
Agreement, or any facts or circumstances constituting such a breach, except as
and to the extent that Section 9.02 above shall be applicable thereto, in which
case the provisions of said Section 9.02 shall govern; and
 
(ii)  any breach of any covenant or agreement of the Company, the Company
Subsidiary or any Stockholder contained in or made pursuant to this Agreement or
the Escrow Agreement.
 
(b)  Subject to the terms and conditions of this Article IX, Parent agrees to
and will indemnify, defend and hold the Company (prior to the Closing Date) and
the Stockholders (following the Closing Date) harmless from and against all
Damages asserted against, resulting to, imposed upon or incurred by them by
reason of or resulting from or arising out of (i) a breach of any representation
or warranty of Parent contained in or made pursuant to this Agreement, or any
facts or circumstances constituting such a breach, or (ii) any breach of any
covenant or agreement of Parent contained in or made pursuant to this Agreement.
 
Section 9.04.    Conditions of Indemnification. The respective obligations and
liabilities of the Stockholders, on the one hand, and Parent, on the other hand
(herein sometimes called the “indemnifying party”), to the other (herein
sometimes called the “party to be indemnified” or the “indemnified party”) with
respect to claims resulting from the assertion of liability by third parties
shall be subject to the following terms and conditions:
 
70

--------------------------------------------------------------------------------


(a)  within 30 days after receipt of notice of commencement of any action or the
assertion of any claim by a third party, the party to be indemnified shall give
the indemnifying party written notice thereof together with a copy of such
claim, process or other legal pleading (provided that failure so to notify the
indemnifying party of the assertion of a claim within such period shall not
affect its indemnity obligation hereunder except as and to the extent that such
failure shall adversely affect the defense of such claim), and the indemnifying
party shall have the right to undertake the defense thereof by representatives
of its own choosing;
 
(b)  in the event that the indemnifying party, by the 30th day after receipt of
notice of any such claim (or, if earlier, by the tenth day preceding the day on
which an answer or other pleading must be served in order to prevent judgment by
default in favor of the Person asserting such claim), does not elect to defend
against such claim, the party to be indemnified will (upon further notice to the
indemnifying party) have the right to undertake the defense, compromise or
settlement of such claim on behalf of and for the account and risk of the
indemnifying party, subject to the right of the indemnifying party to assume the
defense of such claim at any time prior to settlement, compromise or final
determination thereof;
 
(c)  anything in this Section 9.04 to the contrary notwithstanding, (i) if there
is a reasonable probability that a claim may materially and adversely affect the
indemnified party other than as a result of money damages or other money
payments, the indemnified party shall have the right, at its own cost and
expense, to compromise or settle such claim, but (ii) the indemnified party
shall not, without the prior written consent of the indemnifying party, settle
or compromise any claim or consent to the entry of any judgment which does not
include as an unconditional term thereof the giving by the claimant or the
plaintiff to the indemnifying party a release from all liability in respect of
such claim; and
 
(d)  in connection with any such indemnification, the indemnified party will
cooperate in all reasonable requests of the indemnifying party.
 
In the event that the “indemnifying party” or the “party to be indemnified” as
described in this Section 9.04 is the Stockholders as a group, then any notices
required to be given to or by, and all other actions or decisions required to be
taken or made by, such “indemnifying party” or the “party to be indemnified” as
provided in this Section 9.04, may be given to or by, or may be taken or made
by, the Stockholders’ Representative.
 
Section 9.05.    Threshold for Damages. Except in the case of Damages in respect
of fraud, the representations set forth in Section 3.03 (Capitalization),
Section 3.09 (Employee and Labor Matters), Section 3.12 (Environmental Matters),
Section 3.14 (Taxes), Section 4.03 (Title to Shares/Membership Interests),
Section 5.02 (Capitalization), Section 5.13 (Employee Benefit Plans), Section
5.17 (Taxes) and Section 5.18 (Environmental Matters), an Indemnified Person may
not make a claim for Damages until the aggregate amount of claims by Indemnified
Persons exceeds $500,000; provided, however, that once the aggregate amount of
Damages of Indemnified Persons exceed such threshold amount, then the
Indemnified Persons shall have the right to recover the full amounts due without
regard to the threshold. In determining the amount of any Damage attributable to
a breach, any materiality standard contained in a representation, warranty or
covenant of the Stockholders or the Company shall be disregarded. 
 
71

--------------------------------------------------------------------------------


Section 9.06.    Escrow Funds. On the Closing Date, Parent shall deliver the
Cash Escrow Amount, the Stock Escrow Amount and the Stock Contingent
Consideration to the Escrow Agent. The Cash Escrow Amount and the Stock Escrow
Amount shall be held by the Escrow Agent in separate accounts under the Escrow
Agreement pursuant to the terms set forth therein and shall be available to
compensate the Parent Indemnified Group pursuant to the indemnification
obligations of the Stockholders. Notwithstanding anything to the contrary in
this Agreement, except in the case of fraud, criminal activity, intentional
misrepresentation or intentional misconduct, the Cash Escrow Amount and the
Stock Escrow Amount shall be the sole remedy and source of recovery by the
Parent Indemnified Group in connection with any breach of any representation,
warranty, covenant or agreement made by the Company or the Stockholders under
this Agreement. The Cash Escrow Amount and the Stock Escrow Amount shall not be
subject to any lien, attachment, trustee process or any other judicial process
of any creditor of any party, and shall be held and disbursed solely for the
purposes and in accordance with the terms of the Escrow Agreement.
 
Section 9.07.    Exclusive Remedy. Except in the case of fraud, criminal
activity, intentional misrepresentation or intentional misconduct, the sole and
exclusive monetary remedy for any breach or alleged breach of any
representation, warranty, covenant or agreement in this Agreement or any
Transaction Document shall be indemnification in accordance with this Article
IX. Except as set forth above, and in furtherance of the foregoing, each party
hereby waives, to the fullest extent permitted by applicable Law, any and all
other rights, claims and causes of action (including rights of contribution, if
any) known or unknown, foreseen or unforeseen, which exist or may arise in the
future, that it may have against the Company, the Stockholders or Parent, as the
case may be, arising under or based upon any federal, state or local Law. 
 
ARTICLE X.
 
TERMINATION AND ABANDONMENT
 
Section 10.01.    Termination. This Agreement may be terminated at any time
prior to the Closing or on the Closing Date:
 
(a)  by the mutual consent of the Company and Parent;
 
(b)  by Parent, on the one hand, or the Company, on the other hand, if the
Closing shall not have occurred on or before October 11, 2008, or such later
date as may be agreed upon by the parties hereto, provided, however, that the
right to terminate this Agreement under this clause (b) shall not be available
to any party (a “Defaulting Party”) whose failure to fulfill any obligation
under this Agreement has been the cause of, or resulted in the failure of the
Closing to occur on or before such date;
 
72

--------------------------------------------------------------------------------


(c)  by either Parent or the Company if a Governmental Entity shall have issued
an order, decree, judgment or ruling or taken any other action, in any case
having the effect of permanently restraining, enjoining or otherwise prohibiting
the Business Combination, which order, decree, ruling or other action is final
and nonappealable;
 
(d)  by Parent, upon a breach of any representation, warranty, covenant or
agreement on the part of the Company or any Stockholder set forth in this
Agreement, or if any representation or warranty of the Company shall have become
untrue, incomplete or incorrect, in either case such that the conditions set
forth in Section 8.02 would not be satisfied (a “Terminating Company Breach”);
provided, however, that if such Terminating Company Breach is curable by the
Company through the exercise of its reasonable efforts within twenty (20) days
and for so long as the Company continues to exercise such reasonable efforts,
Parent may not terminate this Agreement under this Section 10.01(d);
 
(e)  by the Company or the Stockholders, upon breach of any representation,
warranty, covenant or agreement on the part of Parent set forth in this
Agreement, or if any representation or warranty of Parent shall have become
untrue, incomplete or incorrect, in either case such that the conditions set
forth in Section 8.03 would not be satisfied (a “Terminating Parent Breach”);
provided, however, that if such Terminating Parent Breach is curable by Parent
through the exercise of its reasonable efforts within twenty (20) days and for
so long as Parent continues to exercise such reasonable efforts, the Company may
not terminate this Agreement under this Section 10.01(e); or
 
(f)  by either Parent or the Company, if, at the Parent Stockholders’ Meeting,
including any adjournments thereof), this Agreement and the transactions
contemplated thereby shall fail to be approved and adopted by the affirmative
vote of the holders of Parent Common Stock required under Parent’s certificate
of incorporation, or the holders of 20% or more of the number of shares of
Parent Common Stock issued in Parent’s initial public offering and outstanding
as of the date of the record date of the Parent Stockholders’ Meeting exercise
their rights to convert the shares of Parent Common Stock held by them into cash
in accordance with Parent’s certificate of incorporation.
 
Section 10.02.    Procedure and Effect of Termination. 
 
(a)  In the event of termination of this Agreement and abandonment of the
transactions contemplated hereby by any or all of the parties pursuant to
Section 10.01 above, written notice thereof shall forthwith be given to the
other parties to this Agreement (other than in the event of an automatic
termination as provided in such Section) and this Agreement (except for this
Section and Sections 10.01 and 11.01, which shall continue) shall terminate and
the transactions contemplated hereby shall be abandoned, without further action
by any of the parties hereto
 
(b)  If this Agreement is terminated and/or abandoned as provided herein:
 
(i)  each party hereto will promptly redeliver all documents, work papers and
other material of any other party relating to the transactions contemplated
hereby, whether obtained before or after the execution hereof, to the party
furnishing the same;
 
73

--------------------------------------------------------------------------------


(ii)  all confidential information received by each party hereto with respect to
the business of the other party shall be treated in accordance with Section 6.03
hereof;
 
(iii)  except as described in this Section 10.02, each party hereto shall bear
its own costs and expenses; and
 
(iv)  no party shall have any liability or further obligation to any other party
to this Agreement pursuant to this Agreement except as provided in this Article
X.
 
(c)  If this Agreement is terminated by Parent pursuant to Section 10.01(d) or
by the Company or the Stockholders pursuant to Section 10.01(e), then, unless
such payment has already been made pursuant to the provisions of Section
6.04(b), the terminating party will be entitled to $2,000,000 due and payable
within one (1) Business Day following termination of this Agreement as
liquidated damages and not as a penalty amount, and in lieu of any other right
or remedy that such party may have against the other parties to this Agreement
for such breach.
 
ARTICLE XI.
 
MISCELLANEOUS
 
Section 11.01.    Expenses, Etc.
 
(a)  All Expenses shall be paid by the party incurring such Expenses, provided,
however, that if the transactions contemplated hereby are consummated, then
Parent shall pay the expenses incurred by the Company.
 
(b)  The Stockholders, on the one hand, and Parent, on the other hand, will
indemnify the other and hold it or them harmless from and against any claims for
finders’ fees or brokerage commissions in relation to or in connection with this
Agreement as a result of any agreement or understanding between such
indemnifying party and any third party.
 
Section 11.02.    Notices. All notices which are required or may be given
pursuant to the terms of this Agreement shall be in writing and shall be
sufficient and deemed to be received if (i) on the date of delivery, if
delivered personally, (ii) 3 days after mailing, if mailed by registered or
certified mail, return receipt requested and postage prepaid, (iii) the day
after mailing, if sent via a nationally recognized overnight courier service or
(iv) the day after transmission, if sent via facsimile or e-mail confirmed in
writing to the recipient, in each case as follows:
 
74

--------------------------------------------------------------------------------


if to Parent, to:
 

   
Fortissimo Acquisition Corporation

   
14 Hamelacha Street

   
Park Afek PO Box 11704

   
Rosh Haayin 48091

   
Israel

   
Attention: Marc S. Lesnick

Telephone: 011-972-3-915-7466  

   
Facsimile: 011-972-3-915-7411

   
E-mail: marc@ffcapital.com



with a copy (which shall not constitute notice) to:
 

   
Wilmer Cutler Pickering Hale and Dorr LLP

399 Park Avenue
New York, New York 10022
Attention: Brian B. Margolis, Esq.

   
Telephone: (212) 937-7239

   
Facsimile: (212) 230-8888

E-mail: brian.margolis@wilmerhale.com
 
if to the Company, to:
 
Psyop, Inc.
124 Rivington Street
New York, NY 10002
Attention: Sandy Selinger
Telephone: (212) 533-9055
Facsimile: (212) 533-9112
E-mail: sandy@psyop.tv


with a copy (which shall not constitute notice) to:


Graubard Miller
405 Lexington Avenue

   
New York, NY 10174

Attention: David A. Miller, Esq.
Telephone: 212-818-8661
Facsimile: 646-227-5439
E-mail: dmiller@graubard.com
 
if to any Stockholder, to the address appearing under the name of such
Stockholder in Schedule I hereto;
 
or such other address or addresses as any party shall have designated by notice
in writing to the other parties.
 
75

--------------------------------------------------------------------------------


Section 11.03.    Waivers. Either the Stockholders’ Representative, on the one
hand, or Parent, on the other hand, may, by written notice to the other, (i)
extend the time for the performance of any of the obligations or other actions
of the other under this Agreement, (ii) waive any inaccuracies in the
representations or warranties of the other contained in this Agreement or in any
document delivered pursuant to this Agreement, (iii) waive compliance with any
of the conditions or covenants of the other contained in this Agreement, or (iv)
waive performance of any of the obligations of the other under this Agreement.
Except as provided in the preceding sentence, no action taken pursuant to this
Agreement, including, without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representations, warranties, covenants or
agreements contained in this Agreement. The waiver by any party hereto of a
breach of any provision of this Agreement shall not operate or be construed as a
waiver of any subsequent breach.
 
Section 11.04.  Amendments, Supplements, Etc. At any time this Agreement may be
amended or supplemented by such additional agreements, articles or certificates,
as may be determined by the parties hereto to be necessary, desirable or
expedient to further the purposes of this Agreement, or to clarify the intention
of the parties hereto, or to add to or modify the covenants, terms or conditions
hereof or to effect or facilitate any governmental approval or acceptance of
this Agreement or to effect or facilitate the filing or recording of this
Agreement or the consummation of any of the transactions contemplated hereby.
Any such instrument must be in writing and signed by Parent, the Company and the
Stockholders’ Representative.
 
Section 11.05.  Other Remedies; Specific Performance. Except as otherwise
provided herein, any and all remedies herein expressly conferred upon a party
will be deemed cumulative with and not exclusive of any other remedy conferred
hereby, or by law or equity upon such party, and the exercise by a party of any
one remedy will not preclude the exercise of any other remedy. The parties
hereto agree that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction, this
being in addition to any other remedy to which they are entitled at law or in
equity.
 
Section 11.06.  Governing Law; Submission to Jurisdiction. This Agreement shall
be governed by, and construed and enforced in accordance with, the law of the
State of New York other than conflicts of law principles thereof directing the
application of any law other than that of New York. Courts within the State of
New York, County of New York or the United States District Court for the
Southern District of New York will have jurisdiction over all disputes between
the parties hereto arising out of or relating to this Agreement and the
agreements, instruments and documents contemplated hereby. The parties hereby
consent to and agree to submit to the jurisdiction of such courts. Each of the
parties hereto waives, and agrees not to assert in any such dispute, to the
fullest extent permitted by applicable law, any claim that (i) such party is not
personally subject to the jurisdiction of such courts, (ii) such party and such
party’s property is immune from any legal process issued by such courts or
(iii) any litigation commenced in such courts is brought in an inconvenient
forum.
 
76

--------------------------------------------------------------------------------


Section 11.07.  Waiver of Jury Trial. Each party hereto hereby irrevocably
waives all right to trial by jury in any proceeding (whether based on contract,
tort or otherwise) arising out of or relating to this Agreement or any
transaction or agreement contemplated hereby or the actions of any party hereto
in the negotiation, administration, performance or enforcement hereof.
 
Section 11.08.  Headings; Interpretation. The descriptive headings contained in
this Agreement are included for convenience of reference only and shall not
affect in any way the meaning or interpretation of this Agreement. The parties
have participated jointly in the negotiation and drafting of this Agreement. In
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
 
Section 11.09.  Counterparts. This Agreement may be executed and delivered
(including delivery by facsimile or e-mail transmission) in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed and delivered shall be deemed to be an original but all
of which taken together shall constitute one and the same agreement.
 
Section 11.10.  Entire Agreement. This Agreement (including the Exhibits and the
Company Disclosure Schedule), the Transaction Documents and the Confidentiality
Agreement constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings
among the parties with respect thereto. No addition to or modification of any
provision of this Agreement shall be binding upon any party hereto unless made
in writing and signed by all parties hereto.
 
Section 11.11.  Binding Effect; Benefits. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective
successors and permitted assigns. Notwithstanding anything contained in this
Agreement to the contrary, nothing in this Agreement, expressed or implied, is
intended to confer on any Person other than the parties hereto or their
respective successors and assigns, any rights, remedies, obligations or
liabilities under or by reason of this Agreement.
 
Section 11.12.  Assignability. Neither this Agreement nor any of the parties’
rights hereunder shall be assignable by any party hereto without the prior
written consent of the other parties hereto, except (i) in the case of Parent,
to any Person who shall acquire substantially all of the assets of Parent or a
majority of the voting securities of Parent, whether pursuant to a merger,
consolidation, sale of stock or otherwise, and (ii) in the case of an individual
Stockholder, to the estate of such Stockholder upon death.
 
Section 11.13.  Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any law or public policy,
all other terms or provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible.
 
[Remainder of page intentionally blank]
 
77

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto as of the day and year first above written.
 
FORTISSIMO ACQUISITION CORP.
 
By:
/s/ Yuval Cohen
 
Name: Yuval Cohen
 
Title: CEO & President
   
FAC ACQUISITION SUB CORP.
 
By:
/s/ Marc Lesnick
 
Name: Marc Lesnick
 
Title: Vice President
   




--------------------------------------------------------------------------------






PSYOP, INC.
 
By:
/s/ Justin Booth-Clibborn
 
Name: Justin Booth-Clibborn
 
Title: Chief Executive Officer
   
PSYOP SERVICES, LLC
 
By:
/s/ Justin Booth-Clibborn
 
Name: Justin Booth-Clibborn
 
Title: Member and Chief Executive Officer
 
/s/ Justin Booth-Clibborn
JUSTIN BOOTH-CLIBBORN
 
/s/ Hejung Marie Hyon
HEJUNG MARIE HYON
 
/s/ Justin Lane
JUSTIN LANE
 
/s/ Kylie Matulick
KYLIE MATULICK
 
/s/ Eben Mears
EBEN MEARS
 
/s/ Robert Todd Mueller
ROBERT TODD MUELLER
 
/s/ Samuel Selinger
SAMUEL SELINGER
 
/s/ Marco Spier
MARCO SPIER
 
/s/ Christopher Staves
CHRISTOPHER STAVES
 
 
STOCKHOLDERS’ REPRESENTATIVE
 
By:
/s/ Justin Booth-Clibborn
 
Justin Booth-Clibborn



 

--------------------------------------------------------------------------------




EXHIBIT A


Contingent Consideration


§1. Definitions.


§1.1. Defined Terms. In addition to the terms defined elsewhere in this Exhibit
A, when used in this Exhibit A, the following terms shall have the meanings
specified therefor below:


“Actual EBITDA” means actual EBITDA of the Company for an Annual Contingent
Consideration Period, as determined in accordance with the definition of
“EBITDA” set forth in this Section 1.1 of Exhibit A.
 
“Annual EBITDA Percentage” has the meaning set forth in Section 2(a)(ii)(2).
 
“Annual EBITDA Target” means $4,700,000, $7,000,000 and $10,000,000, with
respect to the Annual Contingent Consideration Periods ending December 31, 2008,
December 31, 2009 and December 31, 2010, respectively, as set forth in Table A.
 
“Actual Revenue” has the meaning set forth in Section 2(a)(i)(1).
 
“Annual Revenue Percentage” has the meaning set forth in Section 2(a)(i)(2).
 
“Annual Revenue Target” means $31,000,000, $48,000,000 and $59,000,000, with
respect to the Annual Contingent Consideration Periods ending December 31, 2008,
December 31, 2009 and December 31, 2010, respectively, as set forth in Table A.
 
“Contingent Consideration Certificate” has the meaning set forth in Section
2(c).
 
“Contingent Consideration Dispute Resolution Period” has the meaning set forth
in Section 2(d).
 
“Contingent Consideration Objection Certificate” has the meaning set forth in
Section 2(d).
 
“Contingent Consideration Objection Deadline” has the meaning set forth in
Section 2(d).
 
“Contingent Consideration Payment Date” has the meaning set forth in Section
2(f).
 
“Determination Date” means April 15, 2009, with respect to the Annual Contingent
Consideration Period ending December 31, 2008, April 15, 2010, with respect to
the Annual Contingent Consideration Period ending December 31, 2009 and April
15, 2011, with respect to the Annual Contingent Consideration Period ending
December 31, 2010.
 
“Disqualifying Termination” has the meaning set forth in Section 2(b).
 

--------------------------------------------------------------------------------


“EBITDA” means earnings before interest, taxes, depreciation and amortization,
as calculated in accordance with GAAP to the extent that GAAP applies; provided,
however, that with respect to the calculation of Actual EBITDA for the Annual
Contingent Consideration Period ending December 31, 2008, EBITDA shall be
adjusted to exclude the following items from expenses: (i) up to an aggregate of
$750,000 in costs incurred by the Company in connection with (A) the Closing and
(B) those legal, accounting and other similar costs incurred by the Company
solely as a result of its operation as a public company (ii) up to an aggregate
of $375,000 of general and administrative costs incurred in connection with the
establishment of a new office in Los Angeles, CA, and (iii) up to an aggregate
of $330,000 in costs associated with market research and investments in new
business initiatives.
 
“Independent Accountant” means an independent nationally recognized accounting
firm selected in writing by the Stockholders’ Representative and the Parent.
 
“Pro Rata Allocated Additional Cash Consideration” has the meaning set forth in
Section 2(b).
 
“Pro Rata Allocated Additional Stock Consideration” has the meaning set forth in
Section 2(b).
 
§1.2. Other Defined Terms. Capitalized terms used herein but not otherwise
defined herein shall have the respective meanings given to such terms in the
Agreement of which this Exhibit A forms a part.
 
§2. Contingent Consideration.
 
(a)  With respect to each Annual Contingent Consideration Period, each
Stockholder shall be eligible to receive additional contingent consideration as
set forth below:
 
(i)  Revenue-Based Consideration:
 

1)  
If revenue, as calculated in accordance with GAAP, for an Annual Contingent
Consideration Period (the “Actual Revenue”) equals or exceeds 125% of the Annual
Revenue Target for such fiscal year, then (1) the number of shares of Parent
Common Stock equal to the Maximum Revenue Contingent Stock for such Stockholder
with respect to such fiscal year, as set forth in Table B, shall vest and (2)
such Stockholder shall receive an amount in cash equal to such Stockholder’s
Maximum Revenue Contingent Cash with respect to such fiscal year, as set forth
in Table B.

 

2)  
If the Actual Revenue for a fiscal year equals or exceeds 70% and is less than
125% of the Annual Revenue Target for such fiscal year, then (1) with respect to
each Stockholder, a number of shares of Parent Common Stock shall vest equal to
the product of (A) such Stockholder’s Maximum Revenue Contingent Stock for such
fiscal year, as set forth in Table B, and (B) (i) the Actual Revenue for such
fiscal year divided by (ii) 125% of the Annual Revenue Target for such fiscal
year (the “Annual Revenue Percentage”) and (2) each Stockholder shall receive an
amount in cash equal to the product of (A) the Stockholder’s respective Maximum
Revenue Contingent Cash for such fiscal year, as set forth in Table B, and (B)
the Annual Revenue Percentage for such fiscal year; and any remainder of such
Stockholder’s Maximum Revenue Contingent Stock or Maximum Revenue Contingent
Cash shall be forfeited.

 

--------------------------------------------------------------------------------


 

3)  
If the Actual Revenue for a fiscal year is less than 70% of the Annual Revenue
Target for such fiscal year, then (1) none of a Stockholder’s Maximum Revenue
Contingent Stock for such fiscal year shall vest and all such shares shall be
forfeited and (2) no Stockholder shall receive any cash payment with respect to
his or her Maximum Revenue Contingent Cash for such fiscal year and such Maximum
Revenue Contingent Cash shall be forfeited.

 

4)  
The Annual Revenue Target and the aggregate Maximum Revenue Contingent Stock for
all Stockholders for each fiscal year are set forth on Table A below. Each
Stockholder’s Maximum Revenue Contingent Stock and Maximum Revenue Contingent
Cash by fiscal year are set forth on Table B below and are calculated by
multiplying each of the Maximum Revenue Contingent Stock and Maximum Revenue
Contingent Cash for such fiscal year by the Company ownership percentage of such
Stockholder, as set forth in Table D below.

 
(ii)  EBITDA-Based Consideration:
 

1)  
If Actual EBITDA for an Annual Contingent Consideration Period  equals or
exceeds 125% of the Annual EBITDA Target for such fiscal year, then (1) the
number of shares of Parent Common Stock equal to the Maximum EBITDA Contingent
Stock for such fiscal year with respect to such Stockholder, as set forth on
Table C, shall vest and (2) such Stockholder shall receive an amount in cash
equal to such Stockholder’s Maximum EBITDA Contingent Cash for such fiscal year,
as set forth in Table C.

 

2)  
If the Actual EBITDA for a fiscal year equals or exceeds 70% and is less than
125% of the Annual EBITDA Target for such fiscal year, then (1) with respect to
each Stockholder, a number of shares of Parent Common Stock shall vest equal to
the product of (A) such Stockholder’s Maximum EBITDA Contingent Stock for such
fiscal year, as set forth on Table C, and (B) (i) the Actual EBITDA for such
fiscal year divided by (ii) 125% of the Annual EBITDA Target for such fiscal
year (the “Annual EBITDA Percentage”) and (2) each Stockholder shall receive an
amount in cash equal to the product of (A) the Stockholder’s respective Maximum
EBITDA Contingent Cash for such fiscal year, as set forth on Table C, and (B)
the Annual EBITDA Percentage for such fiscal year; and any remainder of such
Stockholder’s Maximum EBITDA Contingent Stock or Maximum EBITDA Contingent Cash
shall be forfeited.

 

--------------------------------------------------------------------------------


 

3)  
If the Actual EBITDA for a fiscal year is less than 70% of the Annual EBITDA
Target for such fiscal year, then (1) none of a Stockholder’s Maximum EBITDA
Contingent Stock for such fiscal year shall vest and all such shares shall be
forfeited and (2) no Stockholder shall receive any cash payment with respect to
his or her Maximum EBITDA Contingent Cash for such fiscal year and such Maximum
EBITDA Contingent Cash shall be forfeited.

 

4)  
The Annual EBITDA Target and the aggregate Maximum EBITDA Contingent Stock for
all Stockholders for each fiscal year are set forth on Table A below. Each
Stockholder’s Maximum EBITDA Contingent Stock and Maximum EBITDA Contingent Cash
by fiscal year are set forth on Table C below and are calculated by multiplying
each of the Maximum EBITDA Contingent Stock and Maximum EBITDA Contingent Cash
for such fiscal year by the Company ownership percentage of such Stockholder, as
set forth in Table D below.

 
TABLE A1 
Revenue and EBITDA Targets by Fiscal Year
Fiscal Year Ended
December 31, 2008
December 31, 2009
December 31, 2010
Annual Revenue Target ($)
$31,000,000
$48,000,000
$59,000,000
Maximum Revenue Contingent Stock (shares)
288,850.38
288,850.38
216,637.78
Maximum Revenue Contingent Cash ($)
$833,333.33
$833,333.33
$625,000.00
Annual EBITDA Target ($)
$4,700,000
$7,000,000
$10,000,000
Maximum EBITDA Contingent Stock (shares)
288,850.38
288,850.38
216,637.78
Maximum EBITDA Contingent Cash ($)
$833,333.33
$833,333.33
$625,000.00

 

--------------------------------------------------------------------------------

1  The numbers in these tables assume (1) $5.77 stock price (Trailing Closing
Average Price), (2) $11M total contingent consideration ($4M in 2008, $4M in
2009 and $3M in 2010), (3) cash/stock split = 1/3 and 2/3, (4) Revenue/EBITA
split = 1/2 and 1/2. Numbers in tables B and C don’t add due to rounding.


--------------------------------------------------------------------------------


 
TABLE B5
Stockholder Maximum Revenue Contingent Stock and Maximum Revenue Contingent Cash
by Fiscal Year
 
Maximum Revenue Contingent Stock
(shares)
Maximum Revenue Contingent Cash
($)
Fiscal Year
2008
2009
2010
2008
2009
2010
Justin Booth-Clibborn
12,145.93
12,145.93
9,109.44
$35,041.00
$35,041.00
$26,280.75
Hejung Marie Hyon
50,769.97
50,769.97
38,077.48
$146,471.37
$146,471.37
$109,853.53
Justin Lane
9,109.44
9,109.44
6,832.08
$26,280.75
$26,280.75
$19,710.56
Kylie Matulick
32,368.89
32,368.89
24,276.67
$93,384.26
$93,384.26
$70,038.19
Eben Mears
50,769.97
50,769.97
38,077.48
$146,471.37
$146,471.37
$109,853.53
Robert Todd Mueller
50,769.97
50,769.97
38,077.48
$146,471.37
$146,471.37
$109,853.53
Samuel Selinger
11,903.01
11,903.01
8,927.26
$34,340.18
$34,340.18
$25,755.13
Marco Spier
50,769.97
50,769.97
38,077.48
$146,471.37
$146,471.37
$109,853.53
Christopher Staves
20,243.21
20,243.21
15,182.41
$58,401.66
$58,401.66
$43,801.25
Maximum Total
288,850.38
288,850.38
216,637.78
$833,333.33
$833,333.33
$625,000.00

 




TABLE C
Stockholder Maximum EBITDA Contingent Stock and Maximum EBITDA Contingent Cash
by Fiscal Year
 
Maximum EBITDA Contingent Stock
(shares)
Maximum EBITDA Contingent Cash
($)
Fiscal Year
2008
2009
2010
2008
2009
2010
Justin Booth-Clibborn
12,145.93
12,145.93
9,109.44
$35,041.00
$35,041.00
$26,280.75
Hejung Marie Hyon
50,769.97
50,769.97
38,077.48
$146,471.37
$146,471.37
$109,853.53
Justin Lane
9,109.44
9,109.44
6,832.08
$26,280.75
$26,280.75
$19,710.56
Kylie Matulick
32,368.89
32,368.89
24,276.67
$93,384.26
$93,384.26
$70,038.19
Eben Mears
50,769.97
50,769.97
38,077.48
$146,471.37
$146,471.37
$109,853.53
Robert Todd Mueller
50,769.97
50,769.97
38,077.48
$146,471.37
$146,471.37
$109,853.53
Samuel Selinger
11,903.01
11,903.01
8,927.26
$34,340.18
$34,340.18
$25,755.13
Marco Spier
50,769.97
50,769.97
38,077.48
$146,471.37
$146,471.37
$109,853.53
Christopher Staves
20,243.21
20,243.21
15,182.41
$58,401.66
$58,401.66
$43,801.25
Maximum Total
288,850.38
288,850.38
216,637.78
$833,333.33
$833,333.33
$625,000.00





TABLE D
Stockholder Ownership Percentages*
Stockholder
Percentage
Justin Booth-Clibborn
4.20%
Hejung Marie Hyon
17.58%
Justin Lane
3.15%
Kylie Matulick
11.21%
Eben Mears
17.58%
Robert Todd Mueller
17.58%
Samuel Selinger
4.12%
Marco Spier
17.58%
Christopher Staves
7.00%

* Ownership is calculated as of the date of the Closing.



--------------------------------------------------------------------------------


(b)  Allocation of Maximum Revenue Contingent Cash, Maximum EBITDA Contingent
Cash, Maximum Revenue Contingent Stock and Maximum EBITDA Contingent Stock upon
termination of employment of a Stockholder:
 
(i)  Pursuant to the terms of the Restricted Stock Agreements, if (i) Parent
terminates a Stockholder’s employment for Cause (as defined in the Employment
Agreements) or (ii) a Stockholder terminates his or her employment with Parent
without Good Reason (as defined in the Employment Agreements) at any time prior
to the last day of the applicable Annual Contingent Consideration Period (each a
“Disqualifying Termination”),
 

1)  
(A) all shares of Parent Common Stock that are Maximum Revenue Contingent Stock
and Maximum EBITDA Contingent Stock issued to such Stockholder and that have not
vested pursuant to this Exhibit A as of the date of such termination of
employment shall be forfeited automatically immediately following the date of
termination of employment and reallocated to the remaining Stockholders as
provided in Section 2(b)(i)(2) below and (B) any Maximum EBITDA Contingent Cash
and Maximum Revenue Contingent Cash that could have been earned for the Annual
Contingent Consideration Period in which the termination of employment occurs
and any subsequent Annual Contingent Consideration Periods shall be forfeited
automatically immediately following the date of termination of employment and
reallocated to the remaining Stockholders as provided in Section 2(b)(i)(2)
below.

 

2)  
Upon the Disqualifying Termination of a Stockholder, such Stockholder’s
remaining Maximum EBITDA Contingent Cash, Maximum Revenue Contingent Cash,
Maximum Revenue Contingent Stock and Maximum EBITDA Contingent Stock that has
not vested, shall be redistributed among the remaining Stockholders as follows:
(I) additional Maximum Revenue Contingent Stock and Maximum EBITDA Contingent
Stock shall be allocated to each Stockholder who remains employed by Parent on
the date of such terminated Stockholder’s termination equal to the product of
(i) the number of shares of forfeited Parent Common Stock and (ii) (A) the
respective percentages set forth on Table D opposite the name of each
Stockholder who remains employed by Parent, divided by (B) one minus the
percentage set forth on Table D opposite the terminated Stockholder’s name (the
“Pro Rata Allocated Additional Stock Consideration”) and (II) additional cash
consideration shall be allocated to each Stockholder who remains employed by
Parent on the date of such terminated Stockholder’s termination equal to the
product of (i) the Maximum Revenue Contingent Cash and Maximum EBITDA Contingent
Cash forfeited and (ii) (A) the respective percentages set forth on Table D
opposite the name of each Stockholder who remains employed by Parent, divided by
(B) one minus the percentage set forth opposite the terminated Stockholder’s
name (the “Pro Rata Allocated Additional Cash Consideration”).

 

--------------------------------------------------------------------------------


 

3)  
To the extent the Annual EBITDA Target and/or Annual Revenue Targets are
achieved for an Annual Contingent Consideration Period, Parent shall pay to each
remaining Stockholder, in accordance with Section 2(a) above, all or a portion
of such Stockholder’s Pro Rata Allocated Additional Stock Consideration and Pro
Rata Allocated Additional Cash Consideration on the Contingent Consideration
Payment Date for such Annual Contingent Consideration Period, provided that
Parent has not terminated such Stockholder’s employment for Cause or such
Stockholder has not terminated his or her employment with Parent without Good
Reason at any time during such Annual Contingent Consideration Period.

 
(ii)  If a Stockholder’s employment is terminated at any time prior to the last
day of the applicable Annual Contingent Consideration Period under circumstances
other than a Disqualifying Termination, then such Stockholder shall continue to
be eligible to receive Maximum EBITDA Contingent Cash, Maximum Revenue
Contingent Cash, Maximum Revenue Contingent Stock and Maximum EBITDA Contingent
Stock, to the extent the Annual EBITDA Target and/or Annual Revenue Targets are
achieved for the applicable Annual Contingent Consideration Period, in
accordance with Section 2(a) above, as though such Stockholder was still
employed by Parent.
 
(c)  No later than the applicable Determination Date with respect to each Annual
Contingent Consideration Period, Parent will deliver to the Stockholders’
Representative (i) a statement that includes each element of the calculation of
the Contingent Consideration for such Annual Contingent Consideration Period and
(ii) a certificate of Parent’s Chief Financial Officer certifying on behalf of
Parent that the calculation of the Contingent Consideration (or the calculation
that no Contingent Consideration is due pursuant to this Exhibit A) was made in
accordance with the terms of this Exhibit A (such statement and certificate
being referred to as the “Contingent Consideration Certificate”). The
Stockholders’ Representative will be given prompt access to the records and
working papers relating to the calculation of such amount of Contingent
Consideration that the Stockholders’ Representative reasonably requests solely
for the purpose of verifying the calculations and information contained in or
accompanying the Contingent Consideration Certificate. All information obtained
by the Stockholders’ Representative shall be deemed to be confidential
information of Parent subject to the restrictions of the Confidentiality
Agreement, and shall not be disclosed or made use of by the Stockholders’
Representative other than for the limited purposes of enforcing, and to the
extent necessary to enforce, the Stockholders’ rights under this Agreement.
 
(d)  The amount of any Contingent Consideration (or the calculation and
statement that no Contingent Consideration is due under this Exhibit A) set
forth in the Contingent Consideration Certificate shall be binding on the
Stockholders, unless the Stockholders’ Representative presents to Parent within
20 days after receipt of such Contingent Consideration Certificate (the
“Contingent Consideration Objection Deadline”) written notice of the
disagreement specifying in reasonable detail the nature and extent of the
disagreement and the Stockholders’ Representative’s calculation of the amount of
Contingent Consideration (including a statement with each element of the
Stockholders’ Representative’s calculation thereof (the “Contingent
Consideration Objection Certificate”)). Parent and the Stockholders’
Representative shall attempt in good faith during the 30 days immediately
following Parent’s timely receipt of the Contingent Consideration Objection
Certificate to resolve any disagreement with respect to such amount of
Contingent Consideration (the “Contingent Consideration Dispute Resolution
Period”).
 

--------------------------------------------------------------------------------


(e)  If, at the end of the Contingent Consideration Dispute Resolution Period,
Parent and the Stockholders’ Representative have not resolved all disagreements
with respect to the calculation of the Contingent Consideration for the
applicable Annual Contingent Consideration Period, Parent and the Stockholders’
Representative will refer the items of disagreement for determination to the
Independent Accountant, and the parties will be reasonably available and work
diligently to facilitate the Independent Accountant rendering a determination
within the 20-day period immediately following the referral to the Independent
Accountant. A determination by the Independent Accountant with respect to any
item of disagreement submitted to it will be binding on Parent and the
Stockholders. The Independent Accountant, Parent and Stockholders’
Representative will enter into such engagement letters as required by the
Independent Accountant to perform the duties required under this Section (e).
The fees and expenses of the Independent Accountant under this Section (e) shall
be shared equally by Parent on the one hand and the Stockholders on the other,
provided that, if the Independent Accountant determines that one party has
adopted a position(s) that is frivolous or clearly without merit, the
Independent Accountant may, in its discretion, assign a greater portion of such
fees and expenses to such party. 
 
(f)  If any amount of Contingent Consideration is payable under this Exhibit A,
promptly following the expiration of the Contingent Consideration Objection
Deadline, if no objection to the Contingent Consideration Certificate is made,
or immediately upon final resolution of any dispute relating to the Contingent
Consideration Certificate or Contingent Consideration pursuant to this Exhibit A
(the applicable “Contingent Consideration Payment Date”), (i) the Escrow Agent
shall distribute the Stock Contingent Consideration pursuant to the terms of the
Escrow Agreement and Parent shall pay, within 5 Business Days thereafter, the
Cash Contingent Consideration for the applicable Annual Contingent Consideration
Period, less any amounts required to be reimbursed by the Stockholders under
Section (e), to the Stockholders’ Representative on behalf of and for the
account of the Stockholders.
 

--------------------------------------------------------------------------------

